Exhibit 10.4
EXECUTION VERSION
Amended and Restated
Operating Agreement
of
HSRE-Campus Crest I, LLC
(a Delaware limited liability company)
DATED: AS OF OCTOBER 19, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE   Page
ARTICLE 1 ORGANIZATION
    1  
 
       
1.1 Definitions and Construction
    1  
1.2 Formation
    2  
1.3 Name
    2  
1.4 Members
    2  
1.5 Registered Office and Agent
    2  
1.6 Principal Office
    2  
1.7 Term
    3  
1.8 Foreign Qualification
    3  
 
       
ARTICLE 2 PURPOSE AND POWER
    3  
 
       
2.1 Principal Purpose
    3  
2.2 Other Purposes
    3  
2.3 Additional Properties
    3  
2.4 Non-Competition and Right of First Opportunity
    4  
2.5 Powers
    4  
 
       
ARTICLE 3 CONTRIBUTIONS BY MEMBERS; FINANCING
    4  
 
       
3.1 Initial Contributions
    4  
3.2 Capital Contributions for Acquisition and/or Development of Additional
Properties
    4  
3.3 Pre-Construction Funding for Development Projects, and Pre-Development
Costs; Pre-Acquisition Costs for Acquisition Properties
    5  
3.4 Funding for a Development Project
    6  
3.5 Construction Loans/Acquisition Loans
    8  
3.6 Failure to Fund Required Amount
    8  
3.7 Operating Deficits; Necessary Cost Loans and Necessary Cost Capital
Contributions
    11  
3.8 Obligations of Campus Crest Guarantor
    13  
3.9 Organizational Legal Expenses
    13  
3.10 Statesboro Construction Loan/DSCR
    13  
 
       
ARTICLE 4 DISTRIBUTIONS TO MEMBERS
    16  
 
       
4.1 Distribution of Net Cash Flow
    16  
4.2 Timing of Distributions/Prohibition against Reinvesting Proceeds
    17  
4.3 Withholding
    17  
4.4 Clawback
    17  
4.5 Other Compensation
    18  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          ARTICLE   Page
ARTICLE 5 MANAGEMENT
    18  
 
       
5.1 Management of Company Affairs
    18  
5.2 Major Decisions
    21  
5.3 Property Management Agreement
    24  
5.4 Notice of Certain Developments
    24  
5.5 Annual Business Plan and Operating Budget
    24  
5.6 Development of Project
    25  
5.7 Rights of HSRE
    26  
5.8 Meetings of the Members
    27  
5.9 REIT Related Provisions
    27  
 
       
ARTICLE 6 TRIGGERING EVENTS; REMEDIES
    28  
 
       
6.1 Campus Crest Triggering Event
    28  
6.2 Remedies for Campus Crest Triggering Event
    29  
6.3 HSRE Triggering Event
    29  
6.4 Remedies for HSRE Triggering Event
    30  
6.5 Replacement of Campus Crest as Day-to-Day Manager; Executive Committee
Changes upon
    30  
6.6 Other Remedies for Breach
    31  
 
       
ARTICLE 7 INDEMNIFICATION
    31  
 
       
7.1 General
    31  
7.2 Insurance
    32  
7.3 Approval of Payments
    32  
7.4 Indemnification by Member
    32  
 
       
ARTICLE 8 ACCOUNTING; REPORTING
    33  
 
       
8.1 Fiscal Year
    33  
8.2 Accounting Method
    33  
8.3 Determination and Allocation of Profits and Losses
    33  
8.4 Returns
    33  
8.5 Financial Statements and Reports to Members
    33  
8.6 Books and Records
    34  
8.7 Information; Cooperation with HSRE
    34  
8.8 Banking
    35  
 
       
ARTICLE 9 SALE OF PROPERTIES; PURCHASE OPTION
    35  
 
       
9.1 Right to Initiate Sale of Properties
    35  
9.2 Initiation and Elections
    35  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          ARTICLE   Page
9.3 Failure of Non-Initiating Member to Exercise Purchase Option; Marketing of
Properties
    36  
9.4 Releases; Consents
    37  
9.5 Liabilities; Indemnity
    38  
9.6 Purchase of Initiating Member Interest; Closing
    38  
9.7 Purchase of Loans
    39  
9.8 Remedies for Noncompliance
    39  
9.9 Assignees
    39  
9.10 Limitation on Competing Options
    39  
9.11 Expenses/Fees
    40  
 
       
ARTICLE 10 TRANSFER OF MEMBERSHIP INTERESTS
    40  
 
       
10.1 General Prohibition
    40  
10.2 Permitted Transfers
    40  
10.3 Involuntary Transfers
    41  
10.4 Dissolution or Termination of Members
    41  
10.5 Status of Assignor and Assignee
    41  
10.6 Admission Requirements
    41  
10.7 Effective Assignment
    42  
10.8 Cost of Admission
    42  
 
       
ARTICLE 11 DISSOLUTION
    42  
 
       
11.1 Dissolution
    42  
11.2 Events of Withdrawal
    43  
11.3 No Voluntary Withdrawal
    43  
 
       
ARTICLE 12 LIQUIDATION
    44  
 
       
12.1 Liquidation
    44  
12.2 Priority of Payment
    44  
12.3 Liquidating Distributions
    44  
12.4 No Restoration Obligation
    45  
12.5 Timing
    45  
12.6 Liquidating Reports
    45  
12.7 Certificate of Dissolution
    45  
 
       
ARTICLE 13 GENERAL PROVISIONS
    45  
 
       
13.1 Amendment
    45  
13.2 Authorized Representatives
    46  
13.3 Arbitration
    46  
13.4 Unregistered Interests
    47  
13.5 Waiver of Dissolution Rights
    47  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          ARTICLE   Page
13.6 Waiver of Partition Right
    47  
13.7 Waivers Generally
    48  
13.8 Notice
    48  
13.9 Other Business of Members
    48  
13.10 Partial Invalidity
    49  
13.11 Entire Agreement
    49  
13.12 Benefit
    49  
13.13 Binding Effect
    49  
13.14 Further Assurances
    49  
13.15 Headings
    49  
13.16 Governing Law
    49  
13.17 Limited Liability of Member
    49  
13.18 Counterparts
    50  
13.19 Confidential Information
    50  

EXHIBITS:
A. DEFINITIONS
B. UNITED STATES INCOME TAX MATTERS
C. LIST OF REVIEW ITEMS
D. INITIAL CAPITAL CONTRIBUTIONS
E. FUNDING CONDITIONS
F. FORM OF DEVELOPMENT AGREEMENT
G. FORM OF PROPERTY MANAGEMENT AGREEMENT
H. NON-COMPETITION AND RIGHT OF FIRST OPPORTUNITY AGREEMENT
I. FORM OF FINANCIAL STATEMENTS
J. FORM OF CONSTRUCTION STATUS REPORTS
K. FORM OF ACQUISITION BUDGET AND DEVELOPMENT BUDGET
L. FORM OF COMPLETION AND COST OVERRUN GUARANTY
M. FORM OF ADDITIONAL PROJECT SCHEDULE
N. FORM OF SERVICES AGREEMENT
O. FORM CONSTRUCTION AGREEMENT
SCHEDULES:
1. Schedule of Pool One Projects
2. Schedule of HSRE Capital Contributions & Distributions to HSRE

-iv-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
OPERATING AGREEMENT
OF
HSRE-CAMPUS CREST I, LLC
     This AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”) of
HSRE-CAMPUS CREST I, LLC, a Delaware limited liability company (the “Company”)
is made as of the 19th day of October, 2010, by and between, HSRE-CAMPUS CREST
IA, LLC, a Delaware limited liability company (“HSRE”), and CAMPUS CREST
VENTURES III, LLC, a Delaware limited liability company (“CAMPUS CREST”).
R E C I T A L S:
     WHEREAS, prior to the execution of this Agreement, the internal affairs of
the Company were governed by that certain Operating Agreement of the Company,
dated as of November 7, 2008, by and between the Members, as amended by (i) that
certain First Amendment to the Operating Agreement of the Company, dated as of
November 12, 2009, (ii) that certain Second Amendment to the Operating Agreement
of the Company, dated as of March 26, 2010, (iii) that certain Third Amendment
to the Operating Agreement of the Company, dated as of September 12, 2010; and
(iv) that certain Fourth Amendment to the Operating Agreement of the Company,
dated as of October 6, 2010 (as amended, the “Original Agreement”);
     WHEREAS, prior to the execution of this Agreement, the Members entered into
that certain Purchase and Sale Agreement, dated as of March 26, 2010, by and
among the Members and the other parties thereto, pursuant to which HSRE agreed
to sell, and Campus Crest agreed to purchase, a 48.8% interest in the Company,
such that HSRE shall own a 50.1% interest in the Company and Campus Crest shall
own a 49.9% interest in the Company; and
     WHEREAS, in connection with the foregoing, the Members desire to enter into
this Agreement in order to amend and restate the Original Agreement in its
entirety, all pursuant to the terms and conditions hereinafter set forth.
     NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties intending to be
legally bound hereby agree as follows:
ARTICLE 1
ORGANIZATION
     1.1 Definitions and Construction. Terms used in this Agreement with initial
capital letters have the meanings specified in the Recitals to this Agreement,
and in Exhibit A attached hereto. Unless the context of this Agreement otherwise
clearly requires, (a) references to the plural include the singular, and
references to the singular include the plural, (b) references to any

 



--------------------------------------------------------------------------------



 



gender include the other genders, (c) the words “include”, “includes” and
“including” do not limit the preceding terms or words and shall be deemed to be
followed by the words “without limitation”, (d) the term “or” has the inclusive
meaning represented by the phrase “and/or”, (e) the terms “hereof”, “herein”,
“hereunder”, “hereto” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(f) the terms “day” and “days” mean and refer to calendar day(s) and (g) the
terms “year” and “years” mean and refer to calendar year(s). Unless otherwise
set forth herein, references in this Agreement to (i) any document, instrument
or agreement (including this Agreement) (A) includes and incorporates all
exhibits, schedules and other attachments thereto, (B) includes all documents,
instruments or agreements issued or executed in replacement thereof and
(C) means such document, instrument or agreement, or replacement or predecessor
thereto, as amended, modified or supplemented from time to time in accordance
with its terms and in effect at any given time, (ii) a particular Law (as
hereinafter defined) means such Law as amended, modified, supplemented or
succeeded, from time to time and in effect at any given time, and (iii) a
specific Section of a Law shall be deemed to refer also to the corresponding
provision(s) of succeeding Law. All Section and Exhibit references herein are to
Sections and Exhibits of this Agreement, unless otherwise specified. This
Agreement shall not be construed as if prepared by one of the parties hereto,
but rather according to its fair meaning as a whole, as if all parties hereto
had prepared it.
     1.2 Formation. The Company was formed on October 16, 2008, by filing the
Certificate with the Delaware Secretary of State pursuant to the Act. The rights
and obligations of the Members shall be as provided in the Act except as
otherwise expressly provided in this Agreement. The Members agree to execute
such certificates or documents and to do such filings and recordings and all
other acts, including the filing or recording of any amendments to the
Certificate and any assumed name filings in the appropriate offices in the
States of Delaware and any other applicable jurisdictions as may be required to
comply with applicable law.
     1.3 Name. The name of the Company shall continue to be “HSRE-CAMPUS CREST
I, LLC”. The business of the Company will be conducted under such name, as well
as any other name or names as the Members may from time to time determine.
     1.4 Members. The Members of the Company are HSRE and Campus Crest. No
Additional Member shall be admitted except as otherwise permitted herein.
     1.5 Registered Office and Agent. The Company’s initial registered agent and
office in the State of Delaware shall continue to be The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801. The Company may subsequently change its registered office or registered
agent in Delaware in accordance with the Act.
     1.6 Principal Office. The Company’s principal office shall continue to be
at the offices of Campus Crest located at c/o Campus Crest Group, LLC, 2100
Rexford Road, Suite 414, Charlotte, North Carolina, 28211. The Company’s
principal office may be relocated from time to time as the Members may
determine.

2



--------------------------------------------------------------------------------



 



     1.7 Term. The Company shall continue to be effective from the date the
Certificate was filed with the Delaware Secretary of State and will continue
until its Dissolution as provided herein.
     1.8 Foreign Qualification. The Company shall make all filings and take such
other action to the extent required from time to time to do business or to have
any Subsidiaries do business in the jurisdictions where the Properties are
located.
ARTICLE 2
PURPOSE AND POWER
     2.1 Principal Purpose. The business and principal purpose of the Company is
to, directly or indirectly, develop, redevelop, own, operate, manage, lease,
finance and sell or otherwise dispose of the Properties, subject to and in
accordance with the terms and conditions set forth in this Agreement.
     2.2 Other Purposes. The Company may engage in activities related or
incidental to its principal purpose. In addition, as provided in the Act, the
Company is subject to other applicable Laws which govern or limit the conduct of
a particular business or activity.
     2.3 Additional Properties. The Members intend, subject to satisfaction of
the Funding Conditions, to acquire, develop, redevelop/reposition, operate,
manage, lease and sell or otherwise dispose of student housing properties in
separate pools, each of which shall be held, directly or indirectly, in a
separate limited liability company (each such limited liability company of which
the Company is the first, being referred to herein as a “Portfolio Company”).
Subject to the satisfaction of the Funding Conditions, the Company shall
commence development of student housing properties pursuant to the terms of this
Agreement until the Pool Cutoff Date for the Company. The Members hereby agree
that subject to satisfaction of the Funding Conditions for each Property
(including, without limitation, the Approval by HSRE of the construction
schedule for such Property), the initial pool of Properties to be held by the
Company shall consist of those Properties set forth on Schedule 1 attached
hereto. After the Pool Cutoff Date for the Company, a second Portfolio Company
shall be formed, which shall continue to acquire, develop, redevelop/reposition,
operate, manage, lease and sell or otherwise dispose of student housing
properties pursuant to the terms of an operating agreement in the form of this
Agreement. The second Portfolio Company shall continue to commence construction
of student housing properties until the Pool Cutoff Date for the second
Portfolio Company. After the Pool Cutoff Date for the second Portfolio Company,
the Members may agree to form subsequent Portfolio Companies pursuant to the
same provisions and processes outlined in this Section 2.3. Each individual
Property acquired by the Company, or by any subsequent Portfolio Company, shall
be acquired in each case by a special purpose entity that shall in turn be
wholly owned by the Company or subsequent Portfolio Company, unless otherwise
agreed to by the Members. Each special purpose entity shall be a limited
liability company or limited partnership (i) organized under the laws of the
State of Delaware and qualified to transact business in the state in which the
particular property is located or (ii) organized under the laws of the state in
which the particular property is located, unless the use of an entity formed in
another jurisdiction would

3



--------------------------------------------------------------------------------



 



avoid taxes that would otherwise be incurred by the Company or the subsequent
Portfolio Company.
     2.4 Non-Competition and Right of First Opportunity. Prior to the execution
of this Agreement, Campus Crest Group, LLC, a North Carolina limited liability
company and Affiliate of Campus Crest (“Campus Crest Group”), and Harrison
Street Real Estate Capital, LLC, a Delaware limited liability company and
Affiliate of HSRE, entered into that certain Non-Competition and Right of First
Opportunity Agreement, dated as of November 7, 2008 (the “Non-Competition and
Right of First Opportunity Agreement”), under which, among other things, HSRE
and/or its Affiliates have the right to provide the equity capital for projects
proposed to be acquired or developed by Campus Crest and its Affiliates.
     2.5 Powers. The Company has all of the powers granted to a limited
liability company under the Act, as well as all powers necessary or convenient
to achieve its purposes and to further its business.
ARTICLE 3
CONTRIBUTIONS BY MEMBERS; FINANCING
     3.1 Initial Contributions. Prior to the date hereof, each Member has made
an initial Capital Contribution to the Company in cash or property, set forth
opposite such Member’s name on Exhibit D. In addition to the foregoing, subject
to the satisfaction of the Funding Conditions for each Property, Campus Crest
shall assign, or cause to be assigned, to the applicable Property Owning
Subsidiaries of the Company all of its rights, title and interest in and to the
lease agreement or purchase and sale agreement for each Property and the limited
liability company or limited partnership interest in such Property Owning
Subsidiary.
     3.2 Capital Contributions for Acquisition and/or Development of Additional
Properties. In the event the Funding Conditions for the acquisition of an
Additional Property or development of a Development Project have been satisfied
(or waived, in writing, by each Member), then each Member shall be obligated to
make Mandatory Capital Contributions in an amount equal to (i) the Mandatory
Capital Limit, multiplied by (ii) such Member’s Participating Percentage.
Mandatory Capital Contributions shall be funded, pari passu, in proportion to
the Members’ respective Participating Percentages. Capital calls for Mandatory
Capital Contributions (“Capital Calls”) shall be made by Campus Crest, in
writing, pursuant to a written notice setting forth (in addition to other items
required under Section 3.4(d) for Development Projects): (i) the general purpose
of the Capital Call, (ii) the aggregate dollar amount of the Capital Call, and
(iii) the date on which payment shall be due (“Due Date”), which date shall be
no less than five (5) days after the date of receipt of notice of such Capital
Call. Capital Calls for the acquisition of an Additional Property shall be made
following the satisfaction of the Funding Condition for the acquisition of such
Property at such time(s) as Campus Crest shall reasonably determine is necessary
to close the applicable transaction. Capital Calls relating to Development
Projects shall be funded in accordance with Section 3.4 below. For the purposes
of confirming each Member’s respective Capital Contribution and Capital Account
balances with respect to the acquisition of an Additional Property or the
development of a Development Project, the

4



--------------------------------------------------------------------------------



 



Members hereby agree to complete and execute an Additional Project Schedule in
the form attached hereto as Exhibit M.
     3.3 Pre-Construction Funding for Development Projects, and Pre-Development
Costs; Pre-Acquisition Costs for Acquisition Properties.
     (a) Pre-Construction Funding. Prior to the satisfaction of the Funding
Conditions for a Development Project, all pre-construction costs and
expenditures (“Pre-Development Costs”) shall be funded by Campus Crest or an
Affiliate thereof, and HSRE shall not be required to contribute to the Company
any portion of such costs. Such Pre-Development Costs shall not be considered a
loan or Capital Contribution to the Company by Campus Crest or its Affiliates
for any purpose hereunder, and neither Campus Crest nor its Affiliates shall be
entitled to reimbursement of such amounts unless and until (i) HSRE has Approved
such Development Project and (ii) all Funding Conditions for such Development
Project have been satisfied. In the event the Funding Conditions are met, the
Pre-Development Costs funded by HSRE and Campus Crest shall be trued up at
closing of the construction loan for the Development Project, so that HSRE and
Campus Crest each fund such Pre-Development Costs in accordance with their
respective Participating Percentages. Within ten (10) days after the Funding
Conditions for the Development Project are satisfied (or such other date
Approved by HSRE and Campus Crest), Campus Crest shall transfer and assign (or
cause to be transferred and assigned) to the Company (or a Subsidiary thereof)
one hundred percent (100%) of the ownership interests with respect to the
Development Project held by Campus Crest and/or its Affiliates, including,
without limitation, any contractual rights with respect to the acquisition,
design, construction, development, operation, management and/or leasing of the
Development Project (collectively, the “Contributed Property Interests”). In
connection with the acquisition of such Contributed Property Interests, the
Company or Subsidiary shall assume (or take subject to) those liabilities
encumbering the Contributed Property Interests, but only to the extent Approved
by the Executive Committee.
     (b) Pre-Acquisition Costs. With regard to proposed acquisitions of
Acquisition Properties, prior to the delivery by HSRE to Campus Crest of written
notice of the approval of its investment committee of a proposed acquisition
(“IC Approval Notice”), all costs and earnest money deposits related to such
proposed acquisition (“Pre-Acquisition Costs”) shall be borne and funded by
Campus Crest or an Affiliate thereof, and neither HSRE nor the Company shall
bear any such Pre-Acquisition Costs, except as provided below. Following the
delivery of an IC Approval Notice by HSRE to Campus Crest, which notice shall
include a statement that the Pre-Acquisition Due Diligence Budget has been
Approved by HSRE, all Pre-Acquisition Costs (including those incurred prior to
the delivery of the Approval Notice and included in the Pre-Acquisition Due
Diligence Budget) shall be borne fifty percent (50%) by Campus Crest and fifty
percent (50%) by HSRE. The Members hereby agree that the expenditure of any
Pre-Acquisition Costs in excess of the applicable line item set forth in the
Pre-Acquisition Due Diligence Budget shall constitute a Major Decision requiring
the Approval of the Executive Committee. In the event HSRE delivers an IC
Approval Notice to Campus Crest with respect to a proposed acquisition, and the
Company closes

5



--------------------------------------------------------------------------------



 



on such proposed acquisition, the Pre-Acquisition Costs funded by HSRE and
Campus Crest shall be trued up at the closing of such transaction, so that HSRE
and Campus Crest each fund such Pre-Acquisition Costs in accordance with their
Participating Percentages. In the event HSRE delivers an IC Approval Notice to
Campus Crest with respect to a proposed acquisition, and the Company does not
close on such proposed acquisition, then the Company shall deliver written
notice to the Members that such transaction has been terminated (“Acquisition
Termination Notice”), which notice shall include (i) an itemized list of the
Pre-Acquisition Costs, and (ii) the amount required to be funded by each Member
to cause the Pre-Acquisition Costs to be trued up and borne in accordance with
the applicable ratio set forth in this Section 3.3(b) (i.e., 50/50). Each Member
shall be obligated to fund as a Mandatory Capital Contribution the amount owed,
if any, within four (4) Business Days after the receipt of such Acquisition
Termination Notice. Any amount funded in excess of a Member’s share of
Pre-Acquisition Costs shall be reimbursed as soon as practicable following
delivery of the Acquisition Termination Notice.
     3.4 Funding for a Development Project.
     (a) Timing/Completion Date. The Members shall be obligated to make their
respective Mandatory Capital Contributions for a Development Project when and as
called by Campus Crest in accordance with Section 3.4(d) and Section 3.4(e).
     (b) In Balance Requirement; Cost Overrun and Completion Guaranty.
     (i) Notwithstanding anything to the contrary contained in this Agreement,
HSRE shall not be required to fund a Mandatory Capital Contribution at any time
when a Development Project is not “In Balance” (as defined under the Development
Agreement) on the Due Date of such Mandatory Capital Contribution as a result of
Excess Project Costs for which Developer is responsible to fund pursuant to the
Development Agreement. The Developer and/or the Campus Crest Guarantor shall be
jointly and severally liable to fund all Cost Overruns (as determined pursuant
to and as provided in the Development Agreement and the Completion and Cost
Overrun Guaranty Agreement). Any amounts funded by the Developer and/or the
Campus Crest Guarantor for Cost Overruns or other amounts under the Development
Agreement and other amounts required to be funded by the Developer under the
Development Agreement or the Completion and Cost Overrun Guaranty, as the case
may be, shall not be reimbursed by the Company to the payor except as provided
in the Development Agreement and/or Completion and Cost Overrun Guaranty and
shall not be deemed loans to the Company or Capital Contributions for any
purpose hereunder (or under the Related Party Agreements).
     (ii) Notwithstanding anything to the contrary contained in this Agreement,
in the event that the Developer and/or Campus Crest Guarantor fund any Cost
Overruns and the Reimbursement Conditions are satisfied, then Developer and/or
Campus Crest Guarantor, as applicable, shall be entitled to a

6



--------------------------------------------------------------------------------



 



reimbursement from the Company equal to the Reimbursement Amount. For the
purposes hereof, the Reimbursement Conditions shall be deemed to be satisfied
upon compliance with or satisfaction of the conditions of subsection (1) of the
definition of Reimbursement Conditions under the Development Agreement. The
payment of the Reimbursement Amount shall be paid to the Developer and/or Campus
Crest Guarantor, as applicable, as set forth in Section 4.1(a)(ii).
     (c) Application of Capital Contributions for Development Projects. Each
Member authorizes Campus Crest to apply its Mandatory Capital Contribution to
the payment of all charges, costs and expenses incurred by the Company in
connection with the construction of a Development Project, and the payment of
any fees pursuant to the Development Agreement all subject to and in accordance
with the Development Budget. Notwithstanding the foregoing, any funding for Cost
Overruns shall be applied only to the Cost Overrun which gave rise to the need
for such funds.
     (d) Funding Procedures for Development Projects. Subject to Section 3.4(e),
which requires a shorter notice and contribution period with respect to
emergency situations, not less than five (5) days prior to the Due Date for any
Capital Calls for a Development Project, as a condition of the obligation of the
Members to fund their respective Mandatory Capital Contributions, Cost Overruns
and any Required Amount (as defined herein), Campus Crest shall have delivered
to the Members the following documents and materials relating to such
disbursements:
     (i) A disbursement request executed by Campus Crest (“Request for Advance”)
specifying each Member’s Required Amount. Each Request for Advance shall
include: (i) a breakdown of any unfunded Budgeted Project Costs to which said
Required Amount relates, (ii) a breakdown of any concurrent application (i.e.,
any application made within the same construction draw cycle) of net cash
receipts of the Company, or of proceeds of the Required Amount to the payment of
unfunded Budgeted Project Costs, (iii) a good faith determination of whether the
Development Project is on schedule or if not, an estimate of any delays in the
schedule, (iv) a good faith projection, based on information then available to
Campus Crest, of future Unfunded Excess Project Costs and future unfunded
Budgeted Project Costs, as applicable, and (v) a statement by Campus Crest as to
whether or not the Development Project is In Balance, including appropriate
detail and analysis, and (if the Development Project is not In Balance) setting
forth the category and amount of any amount that would need to be made to cause
the Development Project to be In Balance.
     (ii) A certification to the Members, as of the date of the applicable
request for disbursement, that: (1) the payment which is the subject of the
Request for Advance is not inconsistent with, and will be applied in accordance
with, the requirements of the Construction Loan; and (2) to the knowledge of
Campus Crest, no Event of Default, or condition or event which, with the giving
of notice or passage of time, or both, would constitute an Event of Default,
exists under the terms of this Agreement concerning the Development Project in
question or the

7



--------------------------------------------------------------------------------



 



Construction Loan (except any default thereunder that would be cured by the
application of all or any portion of the funds which are the subject of the
Request for Advance in question); and
     (iii) All relevant back-up materials to evidence the expenditures set forth
in such draw request, as reasonably requested by the Member, in writing,
including, without limitation, timesheets, invoices, disbursements, and any and
all other documents required to be delivered to the lender under the
Construction Loan as conditions to draws thereunder simultaneously with the
delivery of such documents to said lender.
     (e) Emergency Funding. Notwithstanding Section 3.1 which provides that the
Due Date for a Capital Call shall not be less than five (5) days after the date
of receipt of notice of such Capital Call, if a Request for Advance is for the
purpose of funding any amount necessary to prevent or ameliorate an emergency
that will result in substantial damage to the Development Project or bodily
injury to any Person at or about the Development Project as reasonably
determined by Campus Crest, then each Member will be required to fund its
Required Amount immediately upon receipt of the applicable disbursement request
or Capital Call notice.
     3.5 Construction Loans/Acquisition Loans. Campus Crest shall be responsible
for obtaining, on behalf of the Company and/or the applicable Subsidiary, a
Construction Loan for each Development Project or an Acquisition Loan for each
Property to be acquired by the Company for a minimum amount of eighty percent
(80%) of the total construction costs (including hard and soft costs,
acquisition costs and due diligence expenses) in the case of a Development
Project or eighty percent (80%) of the total acquisition costs (including due
diligence expenses) in the case of an Acquisition Property to be acquired by the
Company, as the case may be. Each Construction Loan or Acquisition Loan and any
agreements and documents pertaining thereto shall be subject to the Approval of
HSRE. In the event Campus Crest is unable to obtain a non-recourse Construction
Loan or Acquisition Loan with the foregoing terms, Campus Crest shall, subject
to the Approval of HSRE (which consent may not be unreasonably conditioned,
delayed or withheld), cause Campus Crest to guaranty repayment of such loan
and/or any other obligations imposed by the lender.
     3.6 Failure to Fund Required Amount.
     (a) Failure to Fund. If any Member (a “Defaulting Member”) fails to fund,
in full, any amount required to be funded pursuant to Sections 3.2, 3.3 and
3.4(a) hereof (each, a “Required Amount”), by the required Due Date, any Member
that has fully funded its Required Amount (the “Contributing Member”) by the
required Due Date shall have the right, but shall not be obligated, to fund the
Defaulting Member’s Required Amount that was not funded (the “Default Amount”),
and shall have the right to exercise remedies, as set forth below.
     (b) Member Loans. The Contributing Member may fund all or any portion of
the Default Amount as a “Member Loan,” which shall be treated as loaned by the

8



--------------------------------------------------------------------------------



 



    Contributing Member to the Defaulting Member, and in turn, contributed by
the Defaulting Member to the Company. Any such Member Loan shall bear interest
at an annual rate of which is the higher of (i) fourteen percent (14%) per annum
or (ii) five hundred (500) basis points over the Prime Rate, adjusting when and
as the Prime Rate adjusts. Until such time as a Member Loan has been repaid in
full by the Defaulting Member, all Distributions pursuant to this Agreement that
would otherwise be paid to the Defaulting Member shall instead be paid directly
to the Contributing Member. The amount paid to the Contributing Member pursuant
to the preceding sentence shall be deemed to have first been distributed by the
Company to the Defaulting Member pursuant to this Agreement, and then paid by
the Defaulting Member to the Contributing Member, and shall be applied first
against accrued but unpaid interest owing with respect to the Member Loan and
then in reduction of the principal balance thereof. Each Member Loan shall be
due and payable in full upon the earlier of one (1) year from the date advanced
or the dissolution of the Company.

     (c) Security for Member Loan. Until such time as a Member Loan has been
repaid in full by the Defaulting Member, all Distributions pursuant to this
Agreement that would otherwise be paid to the Defaulting Member shall instead be
paid directly to the Contributing Member. Such amounts shall be deemed
distributed by the Company to the Defaulting Member pursuant to this Agreement
and then paid by the Defaulting Member to the Contributing Member and shall be
applied first against accrued but unpaid interest owing with respect to the
Member Loan and then in reduction of the principal balance thereof. In order to
secure the repayment of any and all Member Loans made on behalf of a Defaulting
Member, the Defaulting Member hereby grants a security interest in favor of the
Contributing Member in and to all Distributions (including, without limitation,
liquidation proceeds and any other cash proceeds and interest and principal on
any loans made to the Company by the Defaulting Member) to which the Defaulting
Member may be entitled under this Agreement, and hereby irrevocably appoints the
Contributing Member, and any of the Contributing Member’s representatives,
agents, officers or employees, as such Defaulting Member’s attorney(s)-in-fact,
with full power to prepare, execute, acknowledge, and deliver, as applicable,
all documents, instruments, and/or agreements memorializing and/or securing such
Member Loan(s), including, without limitation, such Uniform Commercial Code
financing and continuation statements, mortgages, pledge agreements and other
security instruments as may be reasonably appropriate to perfect and continue
the security interest in favor of such Contributing Member. Upon repayment in
full of the Member Loan, any and all documents evidencing such security interest
may be discharged or terminated without any action on the part of such
Contributing Member or such Contributing Member’s representatives, agents,
officers or employees.
     (d) Maturity of Member Loan. If, upon the maturity of a Member Loan (taking
into account any agreed upon extensions thereof), any principal thereof and/or
accrued interest thereon remains outstanding, then the Contributing Member may
elect any one (1) of the following options: (A) to renew such Member Loan
pursuant to the terms and provisions of Section 3.6(b), (B) to institute legal
(or other) proceedings against the Defaulting Member for repayment of such loan
which may include, without

9



--------------------------------------------------------------------------------



 



limitation, foreclosing against the security interest granted above, or (C) to
contribute all or any portion of such outstanding principal of, and accrued
interest on, such Member Loan (or portion thereof) to the capital of the Company
in the manner described in Section 3.6(e) below in satisfaction of such Member
Loan. If (C) is elected, (i) the Defaulting Member shall be deemed to have
received a Distribution equal to the amount of the outstanding principal amount
of the Member Loan so contributed (plus the accrued and unpaid interest
thereon), (ii) the Capital Account and the unreturned Capital Contributions of
the Defaulting Member shall be reduced by such amount, (iii) the Defaulting
Member shall then be deemed to have repaid the outstanding principal of such
Member Loan (plus the accrued and unpaid interest thereon), and (iv) the Capital
Account and the Capital Contributions of the Contributing Member shall be
increased by the amount of the Member Loan (plus the accrued and unpaid interest
thereon). Failure of the Contributing Member to give written notice to the
Non-Contributing Member within thirty (30) days after maturity shall be deemed
to constitute an election to renew such Member Loan for an additional term of
one hundred eighty (180) days on the terms set forth herein.
     (e) Capital Contribution of Default Amount/Dilution. Instead of making a
Member Loan, the Contributing Member may fund all or any portion of the Default
Amount as a Capital Contribution. Upon any such contribution by the Contributing
Member, (i) the Participating Percentage of the Defaulting Member shall be
decreased by the Dilution Percentage, and (ii) the Participating Percentage of
the Contributing Member shall be increased by the reduction in the Dilution
Percentage of the Defaulting Member. The “Dilution Percentage” shall equal the
amount expressed in percentage points calculated based upon the following
formula: Dilution Percentage = 110% x the quotient of (x) the Default Amount
divided by (y) the total unreturned Capital Contributions of all Members
(including the Default Amount contributed by the Contributing Member). The
respective percentage interest of the Defaulting Member in each level of
priority distributions under Section 4.1 shall be adjusted in the same
proportion as the adjustment made to the Member’s respective Participating
Percentage. Any adjustments to the Participating Percentages pursuant to this
Section 3.6(e) shall be rounded to the nearest one one-hundredth of one
percentage point (.01%). To illustrate, if (i) the Participating Percentages and
unreturned Capital Contributions of HSRE and Campus Crest were 90% and 9,000,
and 10% and $1,000, respectively, (ii) a Mandatory Contribution of $100 was
required to be made by the Members on a 90/10 basis, (iii) Campus Crest failed
to fund its $10 share, and (ii) HSRE funded its 90% share (i.e., $90) as well as
Campus Crest’s 10% share (i.e., $10), then the Dilution Percentage would be
0.11% (i.e., 110% x 10/10,100), and the Participating Percentage of Campus Crest
would be reduced from 10% to 9.89%, while the Participating Percentage of HSRE
would be increased from 90% to 90.11%. In addition, the unreturned Capital
Contributions of each Member would be deemed to be equal to its revised
Participating Percentage, multiplied by the total unreturned Capital
Contributions of the Members.
     (f) Member Default. In addition, in the event a Contributing Member elects
not to fund the Default Amount as a Member Loan, the Default Amount shall bear
interest at the same rate that would apply in the case of a Member Loan until
paid, and

10



--------------------------------------------------------------------------------



 



the Company shall withhold and offset any Distributions that would otherwise be
made to the Defaulting Member against the Default Amounts and accrued interest
thereon, until the Default Amount plus all accrued and unpaid interest thereon
has been paid. The failure of Campus Crest or HSRE to fund its required share of
any Required Amount, in full, by the required Due Date shall constitute a Campus
Crest Triggering Event or HSRE Triggering Event, respectively, as provided in
Section 6.1(a) and Section 6.3(a), respectively, unless such default is cured
within the time periods provided therein, and shall be subject to the remedies
set forth in Article 6.
     (g) Enforceability of Provisions. THE MEMBERS ACKNOWLEDGE AND AGREE THAT,
UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE HEREOF, THE REMEDIES PROVIDED
FOR IN THIS SECTION 3.6 ARE FAIR AND REASONABLE AND DO NOT CONSTITUTE A
FORFEITURE OR PENALTY. THE MEMBERS FURTHER ACKNOWLEDGE AND AGREE THAT THEY HAVE
BEEN PROVIDED WITH THE OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL WITH
RESPECT TO THE PROVISIONS OF THIS SECTION 3.6 AND AGREE AND COVENANT NOT TO
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY SUCH REMEDY AS A PENALTY,
FORFEITURE OR OTHERWISE IN ANY COURT OF LAW OR EQUITY AND/OR ARBITRATION (OR
OTHERWISE).
     3.7 Operating Deficits; Necessary Cost Loans and Necessary Cost Capital
Contributions.
     (a) The Members hereby agree that notwithstanding anything in this
Agreement to the contrary, if either Campus Crest or HSRE reasonably determines
that the available funds of the Company (including unfunded Mandatory Capital
Contributions) are insufficient to pay any Necessary Costs (as hereinafter
defined) and such deficiency is not caused by a Member failing to make a
Mandatory Capital Contribution, such Member (the “Funding Member”) shall have
the right, but not the obligation, to make an Necessary Cost Capital
Contribution to the Company (“Necessary Cost Capital Contribution”) in an amount
sufficient to pay such Necessary Costs without the Approval of any other Member;
provided, however, that nothing contained in this Section 3.7 shall entitle any
Member or the Campus Crest Guarantor to make Necessary Cost Capital
Contributions in lieu of their respective obligations to fund any Required
Amount, including without limitations, Cost Overruns under this Agreement, the
Development Agreement or the Completion and Cost Overrun Guaranty. Any Member
making a Necessary Cost Capital Contribution shall give ten (10) days written
notice (“Necessary Contribution Notice”) to the other Members prior to each
Necessary Cost Capital Contribution, unless immediate funding is necessary to
prevent or ameliorate an emergency that will result in substantial damage to the
Development Project and/or Property or bodily injury to any Person at or about
the Development Project and/or Property as reasonably determined by the Funding
Member, in which case the Funding Member shall give such notice to the other
Members promptly following such Necessary Cost Capital Contribution. Each
Necessary Contribution Notice shall set forth the amount of any Necessary Cost
Capital Contribution, the due date such

11



--------------------------------------------------------------------------------



 



Necessary Cost Capital Contribution was made (or the date made in the case of an
emergency funding), and the purpose of such Necessary Cost Capital Contribution.
     (b) Within ten (10) days after receipt of the Necessary Contribution
Notice, the Member not initiating the Necessary Cost Capital Contribution (i.e.,
Campus Crest or HSRE, as the case may be) (the “Non-Funding Member”) shall have
the right, but not the obligation, to fund an amount up to its Participating
Percentage of the Necessary Cost Capital Contribution.
     (c) If the Non-Funding Member funds any portion of such amount within ten
(10) days after receipt of the Necessary Contribution Notice, then (i) such
funded amount shall be distributed to the Funding Member if the Funding Member
funds more than its Participating Percentage of the total amount funded by both
Members, and (ii) the amounts funded by both Members (reduced by any amount
reimbursed to the Funding Member under Section 3.7(c)(i)) shall be treated as
Capital Contributions, subject to Section 3.7(d) below.
     (d) In the event a Non-Funding Member does not fully fund its Participating
Percentage of the Necessary Cost Capital Contribution within ten (10) days from
the date of the Necessary Contribution Notice, then that portion of the Funding
Member’s Necessary Cost Capital Contribution constituting the Excess Amount (as
defined below) shall constitute a loan to the Company (“Necessary Cost Loan”),
which loan shall bear interest at an annual rate which is the higher of
(i) fourteen percent (14%) per annum and (ii) five hundred (500) basis points
over the Prime Rate, adjusting when and as the Prime Rate adjusts, and shall be
repaid prior to any Distributions under Article 4 or Article 12. For purposes
hereof, the “Excess Amount” shall mean (i) the total Necessary Cost Capital
Contribution funded by the Funding Member (reduced by any amount reimbursed to
the Funding Member under Section 3.7(c)(i)), minus (i) the Equity Portion. The
Equity Portion means (i) the quotient of (x) the amount (if any) funded by the
Non-Funding Member, divided by (y) the Participating Percentage of the
Non-Funding Member, multiplied by (ii) the Participating Percentage of the
Funding Member. To illustrate, if the Participating Percentages of HSRE and
Campus Crest were ninety percent (90%) and ten percent (10%), respectively, and
HSRE funded a Necessary Cost Capital Contribution of $100 and Campus Crest
timely funded only $5, then (x) such $5 would be distributed to HSRE under
Section 3.7(c)(i), (y) the $5 funded by Campus Crest would constitute a
Necessary Cost Capital Contribution, and (z) $45 of the amount funded by HSRE
would be treated as an Necessary Cost Capital Contribution. The remaining $50
funded by HSRE would be treated as a Necessary Cost Loan.
     (e) For purposes hereof, the term “Necessary Costs” shall mean any amount
in excess of the costs required to be funded under Sections 3.2, 3.3, and 3.4
hereof, including without limitation, an expenditure which a Member reasonably
determines in good faith to be needed to preserve the physical integrity, safety
and value of a Property, including, without limitation, an expenditure which a
Member, in good faith, determines to be necessary to (i) to address health or
safety concerns of Tenants, (ii) to pay maintenance, taxes or insurance on a
Property, (iii) to pay, or discharge any liens or

12



--------------------------------------------------------------------------------



 



encumbrances on the Project other than loans or encumbrances that are not
otherwise in default, or create a default, under a Construction Loan, and/or
(iv) to cure or otherwise avoid any default occurring under any agreement
entered into by the Company or which would otherwise be binding upon the
Properties in any respect (including, without limitation, any construction or
loan documents, Leases, management agreements or other agreements binding upon
the foregoing parties); provided, however, that in no event shall the payment of
any fees to a Member or its Affiliate be deemed a Necessary Cost.
     3.8 Obligations of Campus Crest Guarantor. The Campus Crest Guarantor shall
have the obligation to guarantee the completion of a Development Project and
Cost Overruns with respect to a Development Project as set forth in the
Completion and Cost Overrun Guaranty Agreement attached hereto and incorporated
herein by reference as Exhibit L.
     3.9 Organizational Legal Expenses. In the event the Funding Conditions are
satisfied, the Company will pay the legal expenses incurred by HSRE and Campus
Crest with respect to negotiation and preparation of this Agreement, including,
without limitation, any documents attached as exhibits hereto up to a cap of
$85,000 for the legal expenses owed to HSRE’s counsel and $27,500 for the legal
expenses owed to Campus Crest’s counsel (including local counsel retained by
Campus Crest); provided, however, that in the event either Member’s legal costs
shall exceed the cap, but the other Member’s legal fees are below its applicable
cap, then the Company shall pay the portion of the Member’s legal expenses in
excess of the cap up to the aggregate of the caps of both Members. Except as
provided above, any legal expenses in excess of a Member’s respective cap shall
be borne by the Member whose counsel exceeded the cap. In the event the Funding
Conditions are not satisfied, then each Member shall be liable for its own legal
expenses related to the Properties and this Agreement. The Company shall pay any
and all legal, accounting, loan, brokers and similar fees and expenses incurred
in connection with the closing of the purchase, lease and financing of the
Properties and shall allocate such costs among the Properties as determined by
the Members.
     3.10 Statesboro Construction Loan/DSCR.
     (a) Year 1 DSCR. The PrivateBank and Trust Company (the “Statesboro
Lender”), the lender of the construction loan (the “Statesboro Loan”) for the
Development Project located in Statesboro, Georgia (the “Statesboro Property”),
has required a debt service covenant pursuant to Section 7.26 of the
Construction Loan Agreement (the “Statesboro Loan Agreement”) between the
Statesboro Lender and Campus Crest at Statesboro, LLC, the Property Owning
Subsidiary that owns the Statesboro Property (the “Statesboro Owner”). Under
this covenant, on August 15, 2010, the Statesboro Property must achieve a
Projected Debt Service Coverage Ratio (as defined in the Statesboro Loan
Agreement) of not less than 1.00 to 1.00; provided, however, that the definition
of Debt Service (as defined in the Statesboro Loan Agreement) for purposes of
Section 7.26 of the Statesboro Loan Agreement only shall mean during any Quarter
(as defined in the Statesboro Loan Agreement), the actual interest payments on
the Statesboro Loan that are due and payable during such Quarter (the “Year 1
DSCR”).

13



--------------------------------------------------------------------------------



 



     (b) Failure of the Statesboro Property to Comply with Year 1 DSCR/Campus
Crest Funding Obligation. In the event the Statesboro Property fails to comply
with the Year 1 DSCR, then Campus Crest shall be obligated to fund one hundred
percent (100%) of any pay-down of the Statesboro Loan and/or other amounts
offered as a solution by the Statesboro Lender (including, without limitation,
posting of letters of credit) to cure the default, if any, resulting from such
failure to comply with the Year 1 DSCR (any such amount, the “Pay-Down Amount”).
In addition, Campus Crest shall also be obligated to fund one hundred percent
(100%) of all other amounts owed under the Statesboro Loan Agreement or other
related loan documents and associated expenses of the Company, the Statesboro
Owner and HSRE as a result of the failure to comply with the Year 1 DSCR
(collectively, the “Other Amounts”). The obligation of Campus Crest to fund the
Pay-Down Amount and the Other Amounts shall be a “Required Amount” under this
Agreement, and the failure to fund any Pay-Down Amount or any Other Amounts
shall be a Campus Crest Triggering Event under Section 6.1(e) of this Agreement.
Campus Crest and the Campus Crest Guarantor shall be jointly and severally
liable to fund the Pay-Down Amount and Other Amounts.
     (c) Treatment of Campus Crest Funding of the Pay-Down Amount and the Other
Amounts. To the extent Campus Crest funds any Pay-Down Amount pursuant to this
Section 3.10, such funding shall be treated as a direct capital contribution by
Campus Crest of preferred equity (the “CC Preferred Equity”) to the Statesboro
Owner. The return to be paid to Campus Crest on the CC Preferred Equity shall be
equal to the non-default interest rate on the Statesboro Loan and the CC
Preferred Equity shall not have a stated maturity date. The return component of
the CC Preferred Equity shall be paid by the Statesboro Owner to Campus Crest
first, prior to any distributions of Net Cash Flow to the Company, and the
capital contribution component of the CC Preferred Equity shall be repaid by the
Statesboro Owner to Campus Crest only out of the Capital Proceeds derived by the
Statesboro Owner from the sale or refinancing of the Statesboro Property or from
the receipt by the Statesboro Owner of the Earn-Out Proceeds (as defined in the
Statesboro Loan Agreement) pursuant to Section 3.9 of the Statesboro Loan
Agreement, first, after all amounts owed to other lenders and third parties
(other than the Members or their Affiliates) have been paid. Campus Crest shall
receive no capital account credit or any distribution or reimbursement right for
the Other Amounts funded. Campus Crest and HSRE hereby agree to enter into and
execute any and all documentation the parties reasonably determine to be
necessary to properly memorialize the funding of the CC Preferred Equity under
this clause (c), including, without limitation, an amendment to the operating
agreement of the Statesboro Owner, if necessary.
     (d) Failure of Campus Crest to Fund the Pay-Down Amount and/or the Other
Amounts. In the event Campus Crest fails to fund any portion of any Pay-Down
Amount or any Other Amounts when due (after written notice from HSRE or the
Company and a ten (10) day cure period for Campus Crest to make any such
payment), then HSRE shall have the right to fund any portion of such Pay-Down
Amount and/or Other Amounts, in accordance with this clause (d), in the
following manner (it being agreed that in the event the solution offered by the
Statesboro Lender involves any HSRE guaranty of the Statesboro Loan, HSRE shall
be deemed to have funded any portion of

14



--------------------------------------------------------------------------------



 



the Statesboro Loan it has guaranteed for proposes of this Agreement including
this clause (d)):
     (i) HSRE can elect to fund such amount as a “Member Loan” from HSRE to
Campus Crest pursuant to Section 3.6(b) of this Agreement, except that the
interest rate shall be equal to twenty percent (20%) per annum. Such loan and
accrued interest shall be repaid out of distributions that would otherwise be
made to Campus Crest under this Agreement; or
     (ii) HSRE can elect to fund such amount as a preferred equity investment
(the “HSRE Preferred Equity”) in the Company (at the same interest rate as a
Necessary Cost Loan pursuant to Section 3.7(d) of this Agreement), and cause
Campus Crest’s Capital Account to be reduced and HSRE’s Capital Account to be
increased, on a corresponding dollar-for-dollar basis equal to the HSRE
Preferred Equity funded (and the Participating Percentage and the respective
percentage interest of Campus Crest in each level of priority distributions
under Section 4.1 of this Agreement shall be adjusted in the same proportion as
the adjustment made to Campus Crest’s Participating Percentage). To illustrate,
if HSRE’s and Campus Crest’s total Capital Contributions to the Company were
$27,000,000 and $3,000,000, respectively (i.e., 90/10 percentages), and the
required Pay-Down Amount was $1,000,000 and Campus Crest failed to fund such
amount, then HSRE would have the right to (i) fund the $1,000,000 as a Member
Loan to Campus Crest (at an interest rate of 20% per annum), or (ii) fund the
$1,000,000 as HSRE Preferred Equity, and cause the Capital Accounts to be
adjusted accordingly (resulting in HSRE’s Capital Account being $28,000,000 and
Campus Crest’s Capital Account being $2,000,000). HSRE’s and Campus Crest’s
Participating Percentages would also be adjusted accordingly, to 93.33% and
6.67%, respectively. Campus Crest’s percentage in each level of priority
distributions under Section 4.1 of this Agreement would also be reduced
proportionately (i.e., by 33%, the same percentage reduction as the reduction in
its Participating Percentage).
     (iii) In the Event HSRE elects to make a HSRE Preferred Equity contribution
under clause (d)(ii) above, then Campus Crest shall have the right, within
thirty days (30) from the date HSRE notifies Campus Crest in writing that HSRE
has made the HSRE Preferred Equity contribution, to cure its default by funding
the amount necessary to repay to HSRE the accrued and unpaid return on, and the
return of, the HSRE Preferred Equity. If Campus Crest cures in this manner,
Campus Crest’s Capital Account shall be increased by 50% of the amount funded by
Campus Crest and HSRE’s Capital Account shall be decreased, on a corresponding
dollar-for-dollar basis by 50% of the amount funded by Campus Crest under this
clause (d)(iii) (and the Participating Percentage and the respective percentage
interest of Campus Crest and HSRE in each level of priority distributions under
Section 4.1 shall be adjusted in the same proportion as the adjustment made to
their respective Participating Percentage under this clause (d)(iii)).

15



--------------------------------------------------------------------------------



 



     (e) In the event the Statesboro Property fails to comply with the Year 1
DSCR and the Statesboro Lender does not permit the Company or the Statesboro
Owner to pay down the Statesboro Loan to cure such default and or Campus Crest
or HSRE elects not to fund the Pay-Down Amount and/or Other Amounts, resulting
in a partial or complete loss of the Statesboro Property by the Company (whether
through foreclosure or otherwise), then the amount of HSRE’s unreturned Capital
Contributions in the Statesboro Property will be treated as a Member Loan by
HSRE to Campus Crest, secured by Campus Crest’s rights to distributions from the
Company.
     (f) In the event the Statesboro Property fails to comply with the Year 1
DSCR and the Statesboro Lender does not permit the Company or the Statesboro
Owner to pay down the Statesboro Loan to cure such default and/or Campus Crest
or HSRE elects not to fund the Pay-Down Amount and/or Other Amounts, and the
Statesboro Lender does not foreclose, but the Statesboro Loan terms are modified
in a manner which results in an economic loss to HSRE (including without
limitation, an increase in interest rate, sweep of cash flow to pay down
principal or issuance of a membership interest or right to cash flow to the
Statesboro Lender), then any such economic loss suffered by HSRE shall be
treated as a Member Loan from HSRE to Campus Crest, secured by Campus Crest’s
rights to distributions from the Company.
ARTICLE 4
DISTRIBUTIONS TO MEMBERS
     4.1 Distribution of Net Cash Flow.
     (a) Operating Cash Flow, if any, shall be applied and distributed on a
quarterly basis in the following order of priority:
     (i) First, to the Members in proportion to and to the extent of the
outstanding principal amount of, and any accrued but unpaid interest on, any
Necessary Cost Loans made by the Members pursuant to Section 3.7 (interest on
such loans being paid prior to principal);
     (ii) Second, to the Developer and the Campus Crest Guarantor, as
applicable, to the extent of the Reimbursement Amount, if any, as set forth in
Section 3.4(b)(ii); and
     (iii) Thereafter, the balance, to the Members, pro rata, in proportion to
and in accordance with their respective Participating Percentages.
     (b) Capital Proceeds, if any, shall be applied and distributed in the
following order of priority:
     (i) First, to the Members in proportion to and to the extent of the
outstanding principal amount of, and any accrued but unpaid interest on, any

16



--------------------------------------------------------------------------------



 



Necessary Cost Loans made by the Members pursuant to Section 3.7 (interest on
such loans being paid prior to principal);
     (ii) Second, to the Members, pro rata, in proportion to and to the extent
of the Net Invested Capital balances of such Member; and
     (iii) Thereafter, the balance, to the Members, pro rata, in proportion to
and in accordance with their respective Participating Percentages.
     4.2 Timing of Distributions/Prohibition against Reinvesting Proceeds.
Operating Cash Flow shall be distributed to the Members within fifteen (15) days
following the close of each calendar quarter, and any Capital Proceeds shall be
distributed within thirty (30) days after receipt thereof, unless otherwise
Approved by the Executive Committee. Any Operating Cash Flow and Capital
Proceeds with respect to a particular Property shall not be reinvested,
contributed to any other Subsidiary, or used or reserved for payment of any
costs or expenses relating to any Property other than the Property which
generated such Operating Cash Flow or Capital Proceeds without the Approval of
the Executive Committee. The foregoing priorities of application of Net Cash
Flow are for the benefit of the Members only and not for the benefit of any
third party or creditor of the Company or of any Member, and neither the Company
nor any Member shall be liable or responsible to any third party or creditor of
the Company or of any Member for any deviation from such priorities.
     4.3 Withholding. If required by either (i) the Code or (ii) by the laws of
any State or local government of the United States, the Company and each of its
Subsidiaries will withhold any required amount from Distributions to a Member or
Distributions to the Company or a Subsidiary, as the case may be, for payment to
the appropriate taxing authority. Any amount so withheld from either Member will
be treated as a Distribution by the Company to such Member. Each Member agrees
to timely file any agreement that is required by any taxing authority in order
to avoid any withholding obligation that would otherwise be imposed on the
Company.
     4.4 Clawback. If upon the sale or other disposition of each Property (or
upon the disposition of HSRE’s interest in any such Property, pursuant to
Article 9 hereof or otherwise), HSRE has not received Distributions in an amount
which results in HSRE receiving an 11% Internal Rate of Return with respect to
HSRE’s Capital Contributions made with respect to such Property and all
previously sold or disposed of Properties (not taking into account any loans
made to the Company or either Member by HSRE or Campus Crest and interest and
principal payments received by the Member thereon, including, without
limitation, Necessary Cost Loans (the amount of the shortfall shall be referred
to herein as the “Distribution Shortfall”)), then Campus Crest shall be
obligated to contribute to the Company the lesser of: (i) the aggregate amount
of Distributions received by Campus Crest at any time, and (ii) the Distribution
Shortfall. Any such payment required by Campus Crest shall be made promptly with
three (3) business days following the applicable Distribution (including,
Operating Cash Flow, if necessary) and such payment obligation of Campus Crest
shall be added to the Campus Crest Required Amount for all purposes hereunder.
Any amount contributed to the Company by Campus Crest under this Section 4.4
shall be immediately distributed to HSRE and

17



--------------------------------------------------------------------------------



 



shall not be treated as a Capital Contribution or loan by Campus Crest
hereunder; provided however, HSRE shall have the right to cause the Company to
(A) offset the amount of such required payment by Campus Crest against the
Distribution which would otherwise be made to Campus Crest and (B) distribute
directly such amount to HSRE.
     4.5 Other Compensation. Except as otherwise expressly provided in this
Agreement and in the Property Management Agreement, the Construction Agreement
or the Development Agreement, or with the written Approval of all Members, no
Member or Affiliate of a Member will be entitled to any salary or other form of
compensation for services rendered to the Company.
ARTICLE 5
MANAGEMENT
     5.1 Management of Company Affairs.
     (a) General. Subject to the provisions of this Agreement, the Members shall
be responsible for the management of the Company’s business and affairs. Except
as otherwise provided herein, any action taken by HSRE or Campus Crest in
accordance with the terms of this Agreement shall constitute the act of and
serve to bind the Company. Subject to the limitations set forth herein, Campus
Crest shall be responsible for the day-to-day management of the Company’s
business and affairs, shall be entitled to execute agreements on behalf of the
Company that will serve to bind the Company and shall devote such time and
effort to the Company as is appropriate in light of all facts and circumstances;
provided, however, that notwithstanding any other provision hereof, all
decisions and actions described in Section 5.2 shall require the Approval of the
Executive Committee. In addition, notwithstanding Section 5.5 and the
limitations of the Annual Business Plan and Annual Operating Budget for the
Properties, Campus Crest shall have the authority at any time or from time to
time in an emergency situation to take any action on behalf of the Company
without obtaining the prior Approval of any Member if such action is, in Campus
Crest’s reasonable judgment, necessary or advisable to preserve or protect the
assets of the Company from imminent physical damage or to prevent injury to any
Person. Neither Campus Crest nor HSRE shall be liable to the Company or any
Member for any act or omission performed or omitted pursuant to authority
granted by this Agreement; provided that such limitation of liability shall not
apply to the extent the act or omission was attributable to fraud, gross
negligence, or willful misconduct.
     (b) Responsibilities of Campus Crest. Without limiting the generality of
Section 5.1(a) above, the responsibilities of Campus Crest shall include, but
are not limited to, all of the following:
     (i) oversee the performance of the TRS, Developer, General Contractor and
the Property Manager in the performance of their respective responsibilities
under the Development Agreements, Construction Agreements and Property
Management Agreements;

18



--------------------------------------------------------------------------------



 



     (ii) use reasonable efforts to satisfy the Funding Conditions for the
acquisition and development of each Property;
     (iii) sourcing and securing the potential acquisition of Properties and
Development Projects;
     (iv) oversee the development of a Development Project and negotiate and
administer, on behalf of the Company, all contracts of the Company and its
Subsidiaries;
     (v) liase with local authorities on matters relating to the Properties;
     (vi) implement all Major Decisions Approved by the Executive Committee;
     (vii) supervise the operation of the Properties in a prudent manner and
establish appropriate marketing programs for the Properties, subject to the
Annual Business Plan and Operating Budget;
     (viii) establish and maintain a sound financial accounting system for the
Company and each of its Subsidiaries;
     (ix) institute and maintain adequate internal fiscal controls for the
Company, its Subsidiaries and each Property through commonly accepted budgeting,
accounting procedures and timely financial reporting in a manner consistent with
the Annual Business Plan and Annual Operating Budget;
     (x) cause the TRS and Property Manager to conform the operations of each
Property to and comply with all applicable Laws (including those pertaining to
licensing and customs); and take all steps necessary to ensure that all licenses
and certificates necessary to operate each Property is maintained at all times,
without interruption;
     (xi) cause the Property Manager to, consistent with the terms of the Leases
and prudent practices, endeavor to maintain the Properties as a reasonably safe
and secure environment, promptly notify the Company and HSRE of any security
risks or issues related to any Property that become known to Campus Crest, and
attempt to rectify or remedy promptly such risks or issues to the extent Company
funds are available for such purpose; and
     (xii) with respect to each Development Project, during the final thirty
(30) days of each construction warranty, whether or not falling within the term
of the Development Agreement and notwithstanding the expiration of the term of
the Development Agreement, use commercially reasonable efforts to cause the
General Contractor (and if appropriate, the Architect or another consultant) to
conduct an inspection of all systems, components and other work covered by such

19



--------------------------------------------------------------------------------



 



construction warranty period, so as to identify and file any and all potential
claims thereunder.
     (c) Material Change in Control. If a Campus Crest Material Change in
Control (as defined below) occurs, Campus Crest shall send Notice thereof to
HSRE within ten (10) days after such occurrence (the failure to send such Notice
being a material breach of this Agreement). In the event of a Campus Crest
Material Change in Control, HSRE shall have the right as of the date which is
thirty (30) days after the date of the Campus Crest Material Change in Control
(the “Campus Crest Change in Control Effective Date”) to pursue any of the
remedies set forth in Section 6.2; provided, however, if a Campus Crest Material
Change in Control occurs under clause (B) below and HSRE Approves such Campus
Crest Material Change in Control prior to the Campus Crest Change in Control
Effective Date, no Campus Crest Triggering Event shall be deemed to have
occurred. For purposes of this Agreement, a Campus Crest Material Change in
Control shall be deemed to have occurred only if there is a change in Control of
any one or more of the following entities: (A) Campus Crest, (B) Campus Crest
Properties, LLC, a North Carolina limited liability company, (C) Campus Crest
Group, (D) the Campus Crest Guarantor and/or (E) Campus Crest Communities, Inc.,
a Maryland corporation.
     (d) Related Party Matters. Campus Crest shall not employ, or permit any
other Person to employ any funds or assets of the Company in any manner other
than for the exclusive benefit of the Company. Except as Approved by the
Executive Committee, the Company shall not pay fees or any other amounts to
Campus Crest or any Affiliate as consideration for the performance of its duties
as such. Campus Crest may designate one or more of its Affiliates, agents or
employees to carry out its duties and responsibilities, provided, however, such
delegation shall in no manner diminish (or be deemed to diminish), or relieve
(or be deemed to relieve) Campus Crest of any obligations of Campus Crest
hereunder. Each Member shall have the right to submit a proposal to the Company
and the other Members to provide services that would otherwise be provided for
the Company by a third party. However, except for the Property Management
Agreement, Construction Agreement and the Development Agreement, no Member (or
its Affiliates) shall receive any fees or compensation from the Company (or any
Subsidiary) (including, without limitation, for the performance of any services
relating to the development, operation, renovation, maintenance, sale,
financing, or refinancing of the Properties), unless the terms and documentation
with respect to such services have been Approved in advance by HSRE and Campus
Crest. With respect to any Related Party Agreement (as defined below), the
Member who is not a party to such Related Party Agreement (or whose Affiliate is
not a party to such Related Party Agreement) shall have the unilateral right to
exercise and enforce any and all of the Company’s rights under such Related
Party Agreement. For purposes hereof, the term “Related Party Agreement” shall
mean any contract or agreement between the Company (or a Subsidiary) and a
Member (or an Affiliate of such Member) including, without limitation, any
agreement for the performance of any services with respect to the Properties or
the sale or refinancing of the Properties.

20



--------------------------------------------------------------------------------



 



     5.2 Major Decisions. Notwithstanding the other provisions of this
Agreement, neither Campus Crest nor any manager, officer, employee or agent
thereof shall have the authority on behalf of the Company or any Subsidiary to
take any action, make any decision, expend any sum or suffer any obligation if
to do so would constitute a Major Decision without first obtaining the Approval
of the Executive Committee. For these purposes, each of Campus Crest and HSRE
shall from time to time designate their respective Member representatives, each
of whom shall be authorized to act on behalf of such Member (all four appointed
individuals shall be referred to herein as the “Executive Committee”). The two
(2) individuals initially authorized to act on behalf of Campus Crest shall be
Michael S. Hartnett and Ted W. Rollins. The two (2) individuals initially
authorized to act on behalf of HSRE shall be Stephen Gordon and Christopher
Merrill. Any representative appointed to the Executive Committee shall have the
right to propose a Major Decision. The representatives of Campus Crest and HSRE
shall meet either by teleconference (upon the agreement of Campus Crest and
HSRE) or at the principal office of the Company (or at such other location as
Campus Crest and HSRE may agree upon) on the request of any Member upon seven
(7) business days’ prior written notice to (i) all of the individuals then
authorized to act on behalf of the other Member and (ii) all of the parties that
are to receive notice under Section 13.8 on behalf of such Member. Any and all
decisions of the Executive Committee shall require the approval of not less
three (3) of the four (4) members of the Executive Committee. The failure of
Campus Crest or HSRE to participate in any such meeting after confirmation of
receipt of notice whether by teleconference or otherwise, shall be deemed to
constitute the written approval of such Person of the proposed Major Decision.
Any matters independently constituting Major Decisions shall be deemed approved
by the Executive Committee pursuant to this Section 5.2 if included in a Budget
approved by the Executive Committee in accordance with this Section 5.2. As used
herein, “Major Decision” means any decision proposed by a Member or member of
the Executive Committee to do or take any of the following actions:
     (a) Any Capital Event;
     (b) The adoption of (or Approval of any modifications to) the Annual
Business Plan or Annual Operating Budget;
     (c) Entering into, modifying or enforcing the rights of the Company under
any Material Contracts (as defined below). For purposes of this agreement, a
Material Contract shall mean any written agreement relating to (i) any Major
Decision, or (ii) the development, operation, maintenance, management, lease
(excluding tenant leases), or marketing of all or any portion of the Properties
and/or any other asset of the Company, if (i) the services for such contract are
not provided for in the Annual Operating Budget, or (ii) such contract requires
the approval of the Owner under the Property Management Agreement, Construction
Agreement, Development Agreement or other Related Party Agreement or (iii) the
contract or agreement obligates the Company to make aggregate payments in excess
of Twenty-Five Thousand Dollars ($25,000). Notwithstanding the foregoing, change
orders made by the General Contractor where Owner’s consent is not required
pursuant to the terms and conditions of the Development Agreement shall not
constitute a Major Decision hereunder;

21



--------------------------------------------------------------------------------



 



     (d) The acquisition of any real or personal property other than as set
forth in the Annual Operating Budget and entering into any material license
agreement, reciprocal easement agreement, conditions, covenants and
restrictions, or other similar agreements or easements materially affecting any
portion of the Properties or title thereto other than as set forth in the Review
Items Approved by HSRE in connection with a Development Project;
     (e) After receipt by Campus Crest of the IC Approval Notice, all decisions
and actions of the Company with respect to Entitlements, changes in zoning and
governmental approvals with respect to a Property other than as set forth in the
Review Items Approved by HSRE in connection with a Development Project;
     (f) (i) The creation, assumption, incurring or consent to or release of any
charge, mortgage, deed of trust, pledge, encumbrance, lien or security interest
of any kind upon any property or assets of the Company; (ii) any interest rate
“swap” agreement or similar interest rate hedge or interest rate protection
agreement; (iii) any loan, guaranty, accommodation, endorsement or any other
extension or pledge of credit to any Person; and (iv) the documentation in
connection with the foregoing and the exercise of any rights and remedies with
respect thereto;
     (g) Distribution of Operating Cash Flow less frequently than quarterly or
Capital Proceeds other than promptly within thirty (30) days receipt thereof;
     (h) Other than with respect to Bradley Arant Boult Cummings LLP and Easley,
Endres, Parkhill & Brackendorff, P.C. (which firms shall be deemed Approved by
the Executive Committee as of the date of this Agreement), appointing or
replacing attorneys (other than the appointment of attorneys to handle eviction
or collection matters with respect to the Properties), accountants, management
consultants, bankers, engaging agents, architects, engineers, environmental
consultants or other independent contractors;
     (i) Establishing working capital and other reserves by or on behalf of the
Company or any Subsidiary (to the extent not set forth in the Annual Operating
Budget), and determining the amount of distributable Net Cash Flow;
     (j) Changing accounting policies, or approving, publishing or distributing,
other than to an existing or prospective lender or purchaser, audited or
unaudited accounts of the Company or any Subsidiary except to the extent
required by Law or in the ordinary course of business with respect to the
preparation of consolidated information for the financial statements of the
parent or Affiliates of Campus Crest;
     (k) Any decisions and actions with respect to any tax matters, including,
without limitation, tax elections and other actions taken by Campus Crest in its
capacity as tax matters partner for the Company to the extent permitted by Law;

22



--------------------------------------------------------------------------------



 



     (l) Permit the Company to take any action, or refrain from taking any
action which, or the effect of which, would constitute or result in the
occurrence of a REIT Prohibited Transaction (as defined below);
     (m) Review and Approve to file all tax returns of the Company and/or its
Subsidiaries within fifteen (15) days of receipt thereof;
     (n) Indemnifying and advancing expenses in relation to any claim for
indemnification to any Member, Affiliate, agent, advisor, contractor,
co-venturer, co-partner, co-shareholder or investee company, partnership or
other entity except to the extent permitted under Article 7, the Property
Management Agreement, Construction Agreement, Development Agreement and/or any
other Related Party Agreement;
     (o) The settlement, compromise, submission to arbitration or any other form
of dispute resolution, or abandonment of any claim, cause of action, liability,
debt or damages, due or owing to or from the Company, the enforcement or defense
of suits, legal proceedings, administrative proceedings, arbitration or other
forms of dispute resolutions, and the incurring of legal expenses, where the
amount involved is reasonably expected to exceed Twenty Five Thousand Dollars
($25,000);
     (p) (i) The filing or the consent by answer or otherwise to the filing of a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (ii) the
convening of a meeting of creditors or the making or proposing of any
arrangement or composition with, or any assignment for the benefit of, its
creditors, or the pursuing of any similar procedure under any applicable Law, or
(iii) the admission in writing of the inability to pay, or the refusal generally
to pay, debts as they become due;
     (q) Except to the extent provided herein, the issuance of additional
Membership Interests to an existing Member or other Person, voting rights,
rights to Distributions, warrants, options, securities convertible into
Membership Interests or other rights to acquire ownership interests in the
Company or any Subsidiary; and the admission of any Person as a Member in the
Company or as a holder of equity of a Subsidiary;
     (r) Any merger, reorganization, recapitalization or similar transaction
involving the Company or any Subsidiary;
     (s) The formation of any Subsidiary and the ownership structure of
Subsidiary, and the terms and provisions of the organizational documents and
governing agreements of such entity;
     (t) Changing the name of the Company or any Subsidiary, other than as
required by Law, or changing the registered office or, registered agent of the
Company;

23



--------------------------------------------------------------------------------



 



     (u) Upon the liquidation of the Company, the appointment of one or more
Persons to act as the liquidator of the Company, and if Campus Crest, HSRE or
any Affiliate thereof shall be appointed as liquidator of the Company, all acts
and deeds taken thereby in the furtherance of the liquidation of the Company;
     (v) Subject to Section 13.19, the disclosure of confidential information
relating to financial matters, other than to existing or prospective lenders or
purchasers Approved by HSRE and Campus Crest; and the disclosure of confidential
information relating to the Members; and any publicity, media communications or
other public announcements with respect to the Company or the Properties (other
than with respect to routine public relations and communications made by each
Property in the ordinary course of business); and
     (w) Any decision requiring the Approval of the Company or its subsidiaries
under the Development Agreement or any other Related Party Agreement; and
          Approval of the Executive Committee shall be evidenced by either the
execution of a writing by the required number of members of the Executive
Committee or by a writing executed by an officer of each of HSRE and Campus
Crest, with any such writing being signed in counterparts.
     5.3 Property Management Agreement. Prior to the date hereof, the Company or
the Property Owning Subsidiaries owning the Properties have entered into a
Property Management Agreement with the Property Manager in the form attached
hereto as Exhibit G. The Members hereby Approve The Grove Student Properties,
Inc. as the Property Manager.
     5.4 Notice of Certain Developments. Each Member shall promptly notify the
other Member after such Member receives notice or has knowledge thereof, of
(i) a default or alleged default by the Company or a Property Owning Subsidiary
under any material contract to which it is a party; (ii) a default or alleged
default by the Property Manager or Developer, Campus Crest or any Affiliate of
any such party under any Property Management Agreement, Construction Agreement
or Development Agreement; (iii) any threatened or pending litigation or
investigation concerning the Company or the Properties of which such Member has
actual knowledge; or (iv) any act concerning the Company, the Properties or any
Subsidiary which constituted or would constitute a violation of Law. The Members
shall keep one another informed on a reasonably current basis concerning any
such matter of which Notice is required to be given.
     5.5 Annual Business Plan and Operating Budget.
     (a) Campus Crest shall prepare for the Approval of the Executive Committee,
no later than November 1 of each Fiscal Year (except for the 2010 Fiscal Year,
no later than March 31, 2010), the Annual Business Plan for each Property for
the next Fiscal Year, which shall include the following:
     (i) A narrative description of any activity proposed to be undertaken;

24



--------------------------------------------------------------------------------



 



     (ii) A detailed operating budget (“Annual Operating Budget”), including
schedules of projected Operating Cash Flow and projected sources and uses of
funds for such Fiscal Year, all projected operating costs and capital
expenditures and administrative expenses, and a schedule of projected operating
income or deficits, as the case may be;
     (iii) A leasing plan indicating, among other things, recommendations for
achieving market rentals for Leases and minimum acceptable terms for Leases at
the Properties;
     (iv) A description of proposed construction, including projected dates for
commencement and completion and capital expenditure requirements; and
     (v) Such other information, including a description of plans, contracts,
agreements, governmental approvals and other matters, as may be necessary or
reasonably in order to inform the Executive Committee of all matters relevant to
the development, operation, management and/or sale of the Properties or any
portion thereof, and to otherwise allow the Executive Committee to make an
informed decision with respect to the approval of the Annual Business Plan and
Annual Operating Budget.
     (b) If the Executive Committee does not approve an Annual Operating Budget
for any Fiscal Year prior to the commencement of such Fiscal Year, then, until
the Executive Committee shall agree upon an Annual Operating Budget for such
year, the Annual Operating Budget in effect for the immediately preceding Fiscal
Year shall constitute the Annual Operating Budget for such Fiscal Year, except
that (i) any items or portions of the Annual Operating Budget for such Fiscal
Year upon which the Executive Committee agrees shall be substituted for the
corresponding items in the preceding year’s Annual Operating Budget, (ii) with
respect to all items of cost and expense that are not within the discretion of
the Company (including, for example, debt service, real property taxes,
utilities, costs of compliance with governmental requirements, contractually
required increases and all expenditures required under the Management Agreement
or any Lease), the actual amount of each such item shall be substituted for the
amount of such item set forth in the preceding year’s Annual Operating Budget,
and (iii) with respect to items of operating costs and expenses that are within
the discretion of the Company and which have not been authorized in accordance
with the terms of this Agreement, each such item of operating cost or expense
shall be not more than one hundred five percent (105%) of the amount of such
items set forth in the preceding year’s Annual Operating Budget; and (iv) the
Annual Operating Budget shall not include non-recurring capital expenditures in
the prior year’s budget.
     5.6 Development of Project.
     (a) Delivery of Review Items. Without limiting the generality of Section
5.1(b) above, Campus Crest shall submit to HSRE or their authorized designees
such agreements, studies and other information or due diligence items
(collectively, the

25



--------------------------------------------------------------------------------



 



“Review Items”) as may be reasonably requested by HSRE in order for HSRE to
adequately evaluate a subject Development Project (which Review Items may
include, without limitation, those items described in Exhibit C hereto).
     (b) Limitations on Authority. Except as provided in Section 3.3(a), the
Company shall not make any expenditures of Company funds with respect to the
development of any Property, unless and until the Funding Conditions with
respect to such Property have been met. In the event the Funding Conditions for
a Development Project have been satisfied and subsequently there are any
material changes in the Plans and Specifications for an approved Development
Project from that reflected by the Review Items previously submitted by Campus
Crest to, and Approved by, the Executive Committee, Campus Crest shall be
required to re-submit the modified or corrected Review Items to the Executive
Committee, and to obtain updated Approval prior to making any further
expenditures relative to said Development Project.
     (c) Development Agreement; Property Management Agreement; and Completion
and Cost Overrun Guaranty.
     (i) Prior to the date hereof, the Company, the applicable Property Owning
Subsidiary and the Developer entered into a Development Agreement in the form
attached hereto as Exhibit F. Immediately after the satisfaction of the Funding
Conditions set forth on Exhibit E with respect to each Development Project, the
Company, the applicable Property Owning Subsidiary and the Developer shall enter
into a Development Agreement in the form attached hereto as Exhibit F (the
completion of any blanks shall be subject to the Approval of the Executive
Committee) with respect to such Property. The obligations of the Developer shall
be guaranteed by the Campus Crest Guarantor to the extent provided for under the
Development Agreement and/or Completion and Cost Overrun Guaranty.
     (ii) Concurrently with the closing of an Additional Property, the Company
or the Property Owning Subsidiary owning the such Property shall enter into the
Property Management Agreement with the Property Manager in the form attached
hereto as Exhibit G (completion of which shall be subject to HSRE Approval). The
property management fee shall be equal to the sum of (i) three percent (3%) of
gross revenue and (ii) three percent (3%) of net operating income, unless
otherwise agreed to by the Members and as set forth in the applicable Property
Management Agreement.
     5.7 Rights of HSRE. Notwithstanding any other provision hereof, (i) HSRE
has the right to propose from time to time any Major Decision and (ii) Campus
Crest shall, at the written request of HSRE, promptly bring to all the Members
for their consideration and Approval such proposed Major Decisions and any other
proposed action that Campus Crest is authorized or required to propose to the
Members for Approval hereunder or under the Act.

26



--------------------------------------------------------------------------------



 



     5.8 Meetings of the Members. The Company shall have quarterly meetings of
the Members at such time as shall be determined by the Members for the purpose
of the transaction of any business as may come before such meeting or discussing
issues concerning the business of the Company which may be raised by a Member.
Special meetings of the Members, for any purpose or purposes, may be called by
either Member at any time. Meetings of the Members shall be held by
teleconference or otherwise at such place as shall be agreed to by the Members.
Written notice stating the place, day and hour of the meeting, indicating that
it is being issued by or at the direction of the person or persons calling the
meeting, stating the purpose or purposes for which the meeting is called shall
be delivered no fewer than ten (10) nor more than sixty (60) days before the
date of the meeting. Campus Crest shall be responsible for conducting and
directing meetings of the Members unless such meeting has been called by HSRE,
in which case HSRE shall be responsible for conducting and directing such
meeting.
     5.9 REIT Related Provisions.
     (a) The Members recognize that each Member is owned directly or indirectly
by a real estate investment trust (each a “Parent REIT”) and a real estate
investment trust must comply with a number of restrictions under the Code to
maintain its status as a real estate investment trust (“REIT”) under Section 856
of the Code. Each Member acknowledges that it has examined the books and records
associated with the Property and has determined that the current operational
structure of the Property would allow each Parent REIT to qualify as a REIT. In
the event either Member desires to modify the structural operations of the
Properties or take any action not provided for under an applicable Annual
Business Plan or Annual Operating Budget, it will present such proposed
modification to the Executive Committee. If either Member determines that the
proposed modification (x) would cause any of the income derived by the Company
to fail to qualify as “rents from real property” or as other qualifying income
under Section 856(c)(2) of the Code or (y) would otherwise cause a Parent REIT
to fail to qualify as a REIT under the Code, such modification shall not occur
without the Executive Committee’s Approval. Without limiting the generality of
the foregoing, neither Member shall modify the structure currently utilized to
provide at the Property if either Member determines that it would cause the
Company to derive “impermissible tenant service income” within the meaning of
Section 856(d)(3) of the Code without first presenting such proposed
modification to the Executive Committee and obtaining the Executive Committee’s
Approval.
     (b) The Company will explore alternatives to providing such services
including, but not limited to, providing any such services through a “Taxable
REIT Subsidiary” (“TRS”) of the Parent REITs or an independent contractor (as
defined in Code Section 856(d)(3)) from whom neither the Company nor the Parent
REITs derive any income, directly or indirectly. In this regard, the Members
hereby agree that if requested by either Member, the Company will form a wholly
owned subsidiary that will elect to be a TRS for the purposes of (i) providing
any services to the tenants of the Properties that could potentially cause any
income from the Properties to be impermissible tenant services income and/or
(ii) operating any retail activities undertaken at the Property. Upon the
acquisition or development of an Additional Property, the

27



--------------------------------------------------------------------------------



 



Company (or a Property Owning Subsidiary) and the TRS shall enter into a
services agreement (the “Services Agreement”) in substantially the same form to
be attached hereto as Exhibit N following the date of this Agreement and upon
the review and approval of both Members, whereby the TRS shall perform such
services as set forth in the Services Agreement.
ARTICLE 6
TRIGGERING EVENTS; REMEDIES
     6.1 Campus Crest Triggering Event. Each of the following shall constitute a
Campus Crest Triggering Event:
     (a) Any material failure by Campus Crest to perform its obligations under
this Agreement that is not cured to HSRE’s reasonable satisfaction within
fifteen (15) days after Notice of breach by HSRE regarding monetary default and
within forty (40) days after Notice of breach by HSRE regarding non-monetary
default (provided that such cure period for a non-monetary default by Campus
Crest shall be extended for an additional period, not exceeding an additional
ninety (90) days, so long as Campus Crest is diligently pursuing the cure of
such default during such extended cure period);
     (b) Any material breach of a representation, warranty or covenant (i) by
the Property Manager under the Property Management Agreement so long as the
Property Manager is an Affiliate of Campus Crest; (ii) by the Developer under
the Development Agreement, so long as the Developer is an Affiliate of Campus
Crest; (iii) by Campus Crest or its Affiliates under the Non-Competition and
Right of First Opportunity Agreement; (iv) by the General Contractor under the
Construction Agreement so long as the General Contractor is an Affiliate of
Campus Crest or (v) by Campus Crest or its Affiliates under any Related Party
Agreement, in each case in the event such material breach is not cured within
any applicable grace period under the applicable contractual agreement;
     (c) The failure by Campus Crest to obtain the Approval of HSRE prior to
taking any action requiring the Approval of HSRE hereunder; provided, however,
that a Campus Crest Triggering Event shall not be deemed to have occurred if
Campus Crest fails to obtain the Approval of HSRE prior to taking any action
requiring HSRE Approval and such action is ultimately Approved by HSRE after
such action is taken;
     (d) RESERVED;
     (e) The failure by Campus Crest to fund, in full, any Required Amount under
Article 3 including any grace period provided therein;
     (f) Any transfer or encumbrance of Campus Crest’s Membership Interest in
the Company or any portion thereof or any direct or indirect interest therein
not permitted

28



--------------------------------------------------------------------------------



 



herein without the Approval of HSRE; provided, however, that in the event that
such transfer or encumbrance does not cause any material harm to HSRE, Campus
Crest shall have the right to cure such breach to HSRE’s reasonable satisfaction
within fifteen (15) days of Notice of breach by HSRE;
     (g) Any Material Change in Control not Approved by HSRE under
Section 5.1(c); and
     (h) Any act of willful misconduct or fraud by Campus Crest concerning its
obligations under this Agreement or any act of willful misconduct or fraud by
the Developer concerning its obligations under the Development Agreement, the
General Contractor concerning its obligations under the Construction Agreement
or by the Property Manager concerning its obligations under the Property
Management Agreement or by any Affiliate of Campus Crest under any other Related
Party Agreement.
     6.2 Remedies for Campus Crest Triggering Event. In addition to the remedies
set forth herein, upon the occurrence of a Campus Crest Triggering Event, and at
any time thereafter after the applicable period for cure has lapsed, if any,
HSRE may, at its option, exercise any one or more of the following remedies
without the Approval of any other Member:
     (a) Cause the Company to market and sell the Properties to a third party
for such prices and on such terms as HSRE deems appropriate, without the need
for Approval of Campus Crest and without any right on the part of Campus Crest
to purchase any of the Properties;
     (b) Dissolve the Company;
     (c) Exercise, in its sole discretion, the Company’s right to terminate (or
otherwise enforce any other remedy with respect to) the Property Management
Agreement, the Construction Agreement, the Development Agreement or any other
Related Party Agreement between the Company or any Subsidiary and Campus Crest,
or any Affiliate of Campus Crest;
     (d) Replace Campus Crest as the Member vested with day-to-day management
control of the affairs of the Company as set forth in Section 5.1 pursuant to
Section 6.5; and
     (e) In the case of a Campus Crest Triggering Event under Section 6.1(h) by
Campus Crest only, purchase the Membership Interest of Campus Crest for an
amount equal to the Net Invested Capital of Campus Crest.
     6.3 HSRE Triggering Event. Each of the following shall constitute an HSRE
Triggering Event:
     (a) Any material failure by HSRE to perform its obligations under this
Agreement that is not cured to Campus Crest’s reasonable satisfaction within
fifteen (15) days after Notice of breach by Campus Crest regarding monetary
default and within forty

29



--------------------------------------------------------------------------------



 



(40) days after Notice of breach by Campus Crest regarding a non-monetary
default (provided that such cure period for a non-monetary default shall be
extended for an additional period, not exceeding an additional ninety (90) days,
so long as HSRE as the case may be, is diligently pursuing the cure of such
default during such extended cure period);
     (b) The failure to fund, in full, any Required Amount under Article 3;
     (c) Any transfer or encumbrance of HSRE’s Membership Interest in the
Company or any portion thereof or any direct or indirect interest therein not
permitted herein without the Approval of Campus Crest; provided, however, that
in the event that such transfer or encumbrance does not cause any material harm
to Campus Crest, HSRE shall have the right to cure such breach to Campus Crest’s
reasonable satisfaction within fifteen (15) days of Notice of breach by Campus
Crest; and
     (d) Any act of willful misconduct or fraud by HSRE concerning its
obligations under this Agreement.
     6.4 Remedies for HSRE Triggering Event. Upon the occurrence of a HSRE
Triggering Event, and at any time thereafter, after the applicable period for
cure has lapsed, if any, Campus Crest may, at its option, exercise any one or
more of the following remedies without the Approval of any other Member:
     (a) Cause the Company to market and sell any or all of the Properties to a
third party for such prices and on such terms as Campus Crest deems appropriate,
without the need for approval of HSRE and without any right on the part of HSRE
to purchase any of the Properties;
     (b) Dissolve the Company; or
     (c) In the case of a HSRE Triggering Event under Section 6.3(d) by HSRE
only, purchase the Membership Interest of HSRE for an amount equal to the Net
Invested Capital of HSRE.
     6.5 Replacement of Campus Crest as Day-to-Day Manager; Executive Committee
Changes upon.
     (a) In the event a Campus Crest Triggering Event, HSRE may elect, by
delivery of ten (10) days prior written notice thereof to Campus Crest, to
replace Campus Crest as the Member vested with day-to-day management control of
the affairs of the Company or to admit an Affiliate of HSRE in such capacity,
effective as of the date of the occurrence of such Campus Crest Triggering Event
or Event of Withdrawal as hereinafter defined (the “Conversion Date”). In the
event HSRE exercises its rights under this Section 6.5(a), Campus Crest or its
successor-in-interest, as the case may be, shall promptly upon demand of HSRE
execute and deliver to the Company all documents that may be necessary or
appropriate, in the opinion of counsel of the Company, to effect the transfer of
management control of the day-to-day affairs of the Company and Campus

30



--------------------------------------------------------------------------------



 



Crest shall remain liable for all liabilities, duties and obligations of Campus
Crest arising prior to such transfer of rights. From and after the Conversion
Date (whether or not such conversion election is made by HSRE), Campus Crest
shall have no rights to participate in the management and affairs of the
Company. In addition, upon the occurrence of a Campus Crest Triggering Event,
HSRE shall have the right, by delivery of written notice thereof to Campus
Crest, to direct all Executive Committee members previously appointed by Campus
Crest to immediately resign as Executive Committee members as of the date of
occurrence of the Campus Crest Triggering Event and after the Campus Crest
Conversion Date, (i) Campus Crest shall have no right to appoint any Executive
Committee Members, (ii) HSRE shall have the right to appoint all Executive
Committee Members, (iii) HSRE shall have the right to reduce the size of the
Executive Committee to any number it desires in its sole and absolute
discretion, and (iv) Campus Crest shall have no right to vote on any Major
Decisions or other matters relating to the Company or otherwise make any
decisions on behalf of the Company, including, without limitation, exercising
any right to sell the Properties pursuant to Article 9. Notwithstanding anything
in this Section 6.5 to the contrary, Campus Crest shall retain the right to
receive distributions of the Company Operating Cash Flow and Capital Proceeds
pursuant to Article 4 herein.
     (b) If HSRE terminates Campus Crest’s management rights as provided above,
HSRE shall be entitled to provide and perform, or retain another Person to
provide and perform, the facilities, personnel and services formerly performed
by Campus Crest (or its Affiliate) and HSRE or such Person shall be entitled to
a reasonable rate of compensation for such services and to reimbursement for all
expenses reasonably incurred in connection therewith, including, without
limitation, the cost of facilities, supplies and personnel acquired, used or
retained exclusively for the Company and an allocable portion of HSRE’s or such
Person’s general and administrative expenses to reflect the value of shared
facilities, supplies and personnel.
     6.6 Other Remedies for Breach. The rights and remedies of the Members set
forth in this Agreement are neither mutually exclusive nor exclusive of any
right or remedy provided by law, in equity or otherwise. Subject to the dispute
resolution provisions of Section 13.3, the Members agree that all legal remedies
(such as monetary damages), other than punitive damages as well as all equitable
remedies (such as specific performance) will be available for any breach or
threatened breach of any provision of this Agreement.
ARTICLE 7
INDEMNIFICATION
     7.1 General. The Company shall, but only to the extent of its assets,
indemnify and hold harmless each Member and each of their Affiliates and
employees and the employees, officers, agents and members of the Executive
Committee of the Company, from and against any loss, liability, expense, damage
or injury suffered or sustained by him, her or it by reason of any acts,
omissions or alleged acts or omissions arising out of his, her or its activities
within the scope of the authority conferred on the respective Members, or the
Person so appointed by this

31



--------------------------------------------------------------------------------



 



Agreement or by law, including any judgment, award, settlement, reasonable
attorneys’ fees and other costs or expenses incurred in connection with the
defense of any actual or threatened action, proceeding or claim, and provided
that the acts, omissions or alleged acts or omissions upon which such actual or
threatened action, proceedings or claims are based were not performed or omitted
to be performed in bad faith and did not constitute gross negligence or willful
misconduct. The Company shall have the right to assume the defense in any action
or claim with respect to which indemnification is claimed hereunder.
     7.2 Insurance. The indemnification provisions of this Article 7 do not
limit the right of a Member or other Person to recover under any insurance
policy maintained by the Company or a third party. If a Person is or may be
entitled to receive a payment under any such insurance policy, (i) the insurance
coverage shall be such Person’s first recourse and the Company shall be
obligated to make payment under this Article 7 only to the extent that the claim
is not fully covered by insurance, and (ii) to the extent that the Company makes
any payment under this Article 7, it shall be subrogated to the claims of such
Person under the applicable insurance policies. If, with respect to any
liability against which indemnification is due under Section 7.1, any Member or
other Person receives an insurance policy payment which, together with any
indemnification payment made by the Company, exceeds the amount of such
liability, then such Member or other Person will immediately repay such excess
to the Company.
     7.3 Approval of Payments. Prior to making any payment or advance under
Section 7.1, the Company shall give notice to all Members of the proposed
payment and shall provide the Members with such information as they may request
to assess the Company’s obligation to make such payment. If either Member
objects to such payment within ten (10) days after receipt of such notice, the
Company shall submit the issue to arbitration under Section 13.3 and shall make
payment to the claimant only to the extent that the arbitrators determine
payment to be due or that the Members subsequently agree. As a condition to the
right to indemnification under this Agreement, each Person otherwise entitled to
indemnification must execute and deliver to the Company a written agreement to
be bound by the decision of the arbitrator with respect to any claim for
indemnification. Such Person shall be a party to any such arbitration
proceedings, whether or not such person elects to appear therein.
     7.4 Indemnification by Member. If the Company is made a party to any
litigation or otherwise incurs any loss or expense as a result of or in
connection with any Member’s personal obligations or liabilities unrelated to
Company business, such Member shall indemnify and reimburse the Company for all
such loss and expense incurred, including reasonable attorneys’ fees. The
liability of any Member pursuant to this Section 7.4 may be assessed against
such Member’s interest in the Company, including such Member’s right to receive
Net Cash Flow, and any other Distributions or payments from the Company;
provided, however, the liability of a Member under this Section 7.4 shall not be
limited to such Member’s interest in the Company, but shall also be enforceable
against such Member personally. Nothing herein contained shall be deemed to
imply that any Person shall be a third party beneficiary of the terms of this
Section 7.4 (which terms shall inure solely to the benefit of the Company and
the respective Members, as expressly set forth in this Section 7.4).

32



--------------------------------------------------------------------------------



 



ARTICLE 8
ACCOUNTING; REPORTING
     8.1 Fiscal Year. For income tax and accounting purposes, the Fiscal Year of
the Company will end on December 31 in each year (unless otherwise required by
the Code).
     8.2 Accounting Method. For income tax purposes, the Company will use the
accrual method of accounting (unless otherwise required by the Code). For
financial reporting purposes, financial statements of the Company are required
to be prepared in accordance with the Generally Accepted Accounting Principles
under U.S. Standards (“GAAP”). Campus Crest acknowledges that the financial
statements of HSRE will be required to be reported in accordance with GAAP, and
hereby agrees to promptly make available to HSRE (and cause the accountants for
the Company to deliver) any and all information relating to the Company,
including without limitation books and records, working papers and financial
accounts, which may be requested by HSRE to cause the financial statements of
HSRE to be prepared in accordance with the provisions hereof. Any such costs, as
well as reasonable costs incurred by HSRE, including reasonable fees of the
accountants of HSRE, to adjust financial reports received by the Company to be
prepared in accordance with the provisions hereof, shall be borne by the
Company.
     8.3 Determination and Allocation of Profits and Losses. For each Fiscal
Year, Profits and Losses of the Company will be determined and allocated to the
Members as provided in Exhibit B.
     8.4 Returns. Campus Crest will, at the Company’s expense, cause the
preparation and timely filing of all tax returns required to be filed by the
Company and any Subsidiary pursuant to the Code, as well as all other tax
returns required in each jurisdiction in which the Company or any Subsidiaries
is required to file a tax return, all of which shall be subject to Approval of
the Executive Committee as described in Section 5.2 hereof. Campus Crest shall
deliver a Form K-1 to each of the Members, along with any other information
relating to the Company in order for the Members to file their respective tax
returns by March 15 of each taxable year. Campus Crest shall deliver copies of
all tax returns to HSRE for its prior Approval, which delivery shall be made no
later than forty-five (45) days following the end of each tax fiscal year.
     8.5 Financial Statements and Reports to Members. The Company shall prepare
and provide financial statements and reports to each Member as follows:
     (a) Monthly Financial Statements. Campus Crest shall prepare an unaudited
balance sheet of the Company as of the end of each month of each Fiscal Year and
unaudited operating statements, and statements of cash flow for each calendar
month showing the Company’s results for the month and the year to date and
compared to the applicable budget set forth in the then approved Annual Business
Plan and Annual Operating Budget. Each such financial statement shall be
prepared in accordance with GAAP (or such other accounting principles Approved
by HSRE) consistently applied and

33



--------------------------------------------------------------------------------



 



shall be certified to be true and correct to the best of Campus Crest’s
knowledge and belief. Copies shall be furnished to the Members within twenty
(20) days after the end of each calendar month. A form of such financial
statement is attached hereto as Exhibit I.
     (b) Annual Financial Statements. If requested by HSRE, Campus Crest shall,
at the Company’s expense, engage a firm of independent certified public
accountants which is Approved by HSRE, in which case the independent certified
public accountants shall within sixty (60) days after the end of each Fiscal
Year (i) render their opinion on the balance sheet of the Company as of the end
of each Fiscal Year, and on the Company’s statements of income and cash flow for
each Fiscal Year, as prepared by Campus Crest, and (ii) render their report on
the computations of Net Cash Flow for each Fiscal Year made by Campus Crest and
as to whether distributions thereof during such Fiscal Year were in accordance
with Sections 4.1 hereof. There shall be no requirement that an audit be
performed with respect to the Company, unless so requested by a Member, in which
case the costs and expenses of such audit shall be borne by the Company.
Notwithstanding the foregoing, HSRE shall have the right at any time to cause
the Company to cease using an independent accounting firm to prepare the
foregoing financial statements, in which case such statements shall be prepared
by Campus Crest’s internal accounting department.
     (c) Monthly Status Report. Campus Crest shall prepare (or cause the
Property Manager or Developer, as the case may be, to prepare) and distribute to
the Members not less often than monthly a status report on the Properties which
shall contain as appropriate (i) a description of the status of construction of
the Properties in a form attached hereto as Exhibit J, (ii) occupancy rates and
impending lease expirations, (iii) a summary of rental rates being charged, and
(iv) any material deviations or expected deviations from all Development Budgets
and the Annual Business Plan and Operating Budget for each Property and an
explanation thereof.
     8.6 Books and Records. Campus Crest shall keep or cause to be kept complete
and accurate books and records with respect to the Company’s business and the
accounts of the Members in which shall be entered all matters relating to the
business and operations of the Company, including all income, expenditures,
assets and liabilities thereof. The books and records of the Company will be
maintained at the Company’s principal office.
     8.7 Information; Cooperation with HSRE.
     (a) Each Member shall have complete and unrestricted access to the books
and records of the Company and Subsidiaries and to all information and documents
relating to the Company or its affairs, including the right to copy any or all
thereof. A Member wishing to exercise the right of access shall be required to
give Campus Crest reasonable notice and to conduct its examination during normal
business hours in a manner that does not unreasonably interfere with the
operation of Campus Crest’s or the Company’s business, but shall be subject to
no other procedures, requirements or conditions. Campus Crest shall not be
entitled to keep any information related to the Company confidential from the
Members. A Member need not state the purpose of any

34



--------------------------------------------------------------------------------



 



request for information. The information available to the Members shall include,
without limitation, all information relating to the development of a Development
Project or operation of a Property or the Company’s financial affairs under this
Agreement, the Property Management Agreement, the Construction Agreement, the
Development Agreement and any other Related Party Agreements.
     (b) Without limiting the generality of Section 8.7(a), the Members hereby
agree that the Company and Campus Crest shall cooperate with HSRE or its
designees or representatives in delivering to the foregoing parties any
information and documents requested by such parties.
     8.8 Banking. The Company shall establish one or more bank or financial
accounts for the Company and for each Subsidiary. Campus Crest may authorize one
or more individuals to sign checks on and withdraw funds from such bank or
financial accounts, and may place such limitations and restrictions on such
authority as HSRE shall Approve.
ARTICLE 9
SALE OF PROPERTIES; PURCHASE OPTION
     9.1 Right to Initiate Sale of Properties. At any time after the twelve
(12) month anniversary of the Substantial Completion Date of the last Property
to be developed by the Company (the “Buy/Sell Trigger Date”), either Campus
Crest or HSRE (the “Initiating Member”) shall have the right to initiate the
provisions of this Article 9 with respect to any one or more of the Properties
owned by the Company, by delivering written notice (a “Buy/Sell Notice”) to the
other Member (the “Non-Initiating Member”) setting forth a price (the “Buy/Sell
Price”) for such Property(ies) (the “Buy/Sell Property”). The Members further
agree that in the event HSRE and Campus Crest and/or their Affiliates shall
establish one or more other Portfolio Companies, the buy/sell provisions set
forth in the operating agreement of such Portfolio Companies shall be the same
as set forth in this Agreement.
     9.2 Initiation and Elections.
     (a) The Non-Initiating Member shall have a period of forty-five days after
the receipt of the Buy/Sell Notice (the “Exercise Period”) within which to
notify the Initiating Member in writing (the “Reply Notice”) whether the
Non-Initiating Member, in its sole discretion, shall either (x) buy the
Initiating Member’s interest in the Buy/Sell Property for cash pursuant to
Section 9.2(b) below (“Purchase Option”), or (y) consent to the sale of the
Buy/Sell Property (or its interest in the Buy/Sell Property) to the Initiating
Member at one hundred percent (100%) of the Buy/Sell Price or to a third party
for a cash purchase price (before deduction of Selling Expenses) not less than
ninety-five percent (95%) of the Buy/Sell Price set forth in the Buy/Sell Notice
(“Sale Option”).
     (b) If the Non-Initiating Member timely gives the Reply Notice electing the
Purchase Option, the purchase price for the Initiating Member’s interest in the
Buy/Sell Property (the “Initiating Member Purchase Price”) shall be equal to the
amount which

35



--------------------------------------------------------------------------------



 



would be distributed under Section 4.1 to the Initiating Member if (i) the
Buy/Sell Property were sold in a hypothetical sale for a net price equal to the
Buy/Sell Price, less Selling Expenses, (ii) all of the Company’s (or the
applicable Subsidiary’s) liabilities with respect to the Buy/Sell Property were
paid, in full, (iii) rents, taxes and other similar items with respect to the
Buy/Sell Property were pro-rated, (iv) the applicable Subsidiary was liquidated,
and (v) the remaining proceeds were distributed in accordance with Section 4.1.
For purposes hereof, Selling Expenses shall mean transfer taxes, survey and
title charges, state deed fees, recording fees to clear title, documentary fees
and taxes, if incurred and other closing costs customarily incurred by the
seller for property that is the subject of this Agreement and apportioned to the
seller in accordance with local customs. If the Non-Initiating Member is HSRE,
Campus Crest shall promptly provide HSRE with all information regarding the
Company which is reasonably available to Campus Crest and necessary to calculate
the Initiating Member Purchase Price. If the Non-Initiating Member timely gives
the Reply Notice electing the Purchase Option above, the Non-Initiating Member
shall be conclusively deemed to have agreed to purchase, and the Initiating
Member shall be conclusively deemed to have agreed to sell, the interest of the
Initiating Member in the Buy/Sell Property at the Initiating Member Purchase
Price.
     (c) If the Non-Initiating Member timely gives the Reply Notice electing the
Sale Option, the Non-Initiating Member shall be deemed to have irrevocably
consented to the sale of the Buy/Sell Property for a cash price equal to or
greater than ninety-five percent (95%) of the price set forth in the Buy/Sell
Notice (it being acknowledged that such proceeds shall be distributed in
accordance with Section 4.1 hereof), or if the Initiating Member elects to
purchase the interest of the Non-Initiating Member in the Buy/Sell Property, to
sell its interest in the Buy/Sell Property to the Initiating Member for a
purchase price based on one hundred percent (100%) of the Buy/Sell Price
calculated pursuant to Section 9.3 below. If the Non-Initiating Member fails to
give a Reply Notice prior to the expiration of the Exercise Period, it shall be
conclusively presumed that the Non-Initiating Member has properly elected the
Sale Option.
     9.3 Failure of Non-Initiating Member to Exercise Purchase Option; Marketing
of Properties.
     (a) If the Initiating Member delivers a Buy-Sell Notice and the
Non-Initiating Member elects (or is deemed to have elected) the Sale Option,
then the Initiating Member shall have the obligation to either (i) during the
one hundred eighty (180) day period (“Sale Period”) following the exercise or
deemed exercise of the Sale Option to take all steps reasonably necessary to
complete the sale of the Buy/Sell Property to a third party for a cash price
equal to or greater than ninety-five percent (95%) of the Buy/Sell Price and on
terms deemed satisfactory to the Initiating Member in its sole discretion;
provided, however, that in no event shall the Initiating Member have the right
to execute on behalf of the Company any contract or documentation imposing
personal liability on any Member or Affiliate thereof or indemnifying the
purchaser for any breaches of covenants, representations or warranties of the
Company beyond one year after the date of sale or the expiration of the relevant
statute of limitations, as applicable, or (ii) during the sixty (60) day period
following the exercise or deemed exercise of the Sale Option to

36



--------------------------------------------------------------------------------



 



deliver written notice to the Non-Initiating Member stating its intention to
purchase the interest of the Non-Initiating Member in the Buy/Sell Property for
a cash price (the “Non-Initiating Member Purchase Price”) equal to the amount
which would be distributed under Section 4.1 to the Non-Initiating Member if the
Buy/Sell Property was sold at one hundred percent (100%) of the price set forth
in the Buy/Sell Notice (and all of the Company’s liabilities with respect to the
Buy/Sell Property were paid, in full, and rents, taxes and other similar items
were pro-rated, and the Company was liquidated).
     (b) If the Initiating Member delivers written notice to the Non-Initiating
Member electing to purchase the interest the Non-Initiating Member in the
Buy/Sell Property, upon delivery of such notice, the Initiating Member shall be
obligated to purchase the interest the Non-Initiating Member in the Buy/Sell
Property and the Non-Initiating Member shall be obligated to sell its interest
in the Buy/Sell Property to the Initiating Member for a cash price equal to the
Non-Initiating Member Purchase Price.
     (c) Any marketing of the Buy/Sell Property shall be done in a commercially
reasonable manner, and in the event the Initiating Member causes the Company or
the Members to enter into any term sheet, letter of intent or contract for the
sale of the Buy/Sell Property, any such document shall include customary
confidentiality provisions requiring the third party to keep information
regarding the Company confidential and prohibiting the disclosure of any
information relating to the Company to any person other than its attorneys,
advisors, representatives and lenders.
     9.4 Releases; Consents.
     (a) If any Member properly elects to purchase the other Member’s respective
ownership interest in the Buy/Sell Property or the Membership Interest of the
other Member, and the selling Member(s) or any of its Affiliates (including the
Developer) is a guarantor or an indemnitor of any obligations of the Company or
its Subsidiaries with respect to the Buy/Sell Property or is otherwise
personally liable thereon (“Recourse Obligations”), a condition precedent to the
closing shall be that the purchasing Member shall obtain a release of all such
Recourse Obligations, except for Recourse Obligations that arise out of acts or
events which occur simultaneously with or prior to the Selling Member’s transfer
of its ownership interest in the Buy/Sell Property or its Membership Interest,
as the case may be, to the purchasing Member; or if such a release is obtainable
only with the payment of money by any Member, the purchasing Member shall fully
indemnify the selling Member and its Affiliates with respect to any such
obligations. Any such indemnity by the purchasing Member shall be secured by its
right to all Distributions by the Company (both with respect to the purchased
Membership Interest and with respect to all other Membership Interests of the
purchasing Member and its Affiliates). The purchasing Member and the selling
Member shall both use their reasonable best efforts to obtain any such releases
without the payment of money. A condition precedent to the closing shall also be
that the Company shall have obtained the consent of any lenders or other third
parties required under applicable documentation to which the Company is a party.
The purchasing Member and the selling Member shall

37



--------------------------------------------------------------------------------



 



both use their reasonable best efforts to obtain any such consents to the
transactions contemplated by this Article 9.
     (b) The Members further acknowledge and agree that if any Member properly
elects to purchase the other Member’s respective ownership interest in the
Buy/Sell Property or the Membership Interest of the other Member(s) and (a) the
selling Member or any of its Affiliates (including the Developer) are owed any
fees under a Property Management Agreement, Construction Agreement, Development
Agreement or any other Related Party Agreement and/or are entitled to
reimbursement for any Pre-Development Costs under this Agreement, then a
condition precedent to the closing shall be that the Company pay to the selling
Member any such costs and fees under such agreements up to and through the
closing of such transaction; provided, however, that reimbursement for
Pre-Development Costs shall be made only if the Member entitled to such
reimbursement agrees, in writing, not to acquire the Development Project(s) to
which such Pre-Development Costs relate (either on its own or with a third
party).
     9.5 Liabilities; Indemnity. If a Member’s Membership Interest is purchased
by another Member pursuant to any provision of this Article 9, the purchasing
Member shall indemnify, defend and hold the selling Member, its directors,
officers, shareholders, partners, members, managers, employees and agents, or
any of them harmless from any and all claims, demands, actions, losses,
liabilities, costs, or expenses (including reasonable attorneys’ fees) arising
out of or in connection with all obligations or liabilities of the Company,
whether or not incurred or accrued while the selling Member was a Member or
after the date of consummation of the purchase and sale of the selling Member’s
Membership Interest, such liability to be capped at the sale price for the
Membership Interest sold by the amount of proceeds received by the selling
Member to the purchasing Member.
     9.6 Purchase of Initiating Member Interest; Closing. In the event a Member
properly elects to purchase the other Member’s respective ownership interest in
the Buy/Sell Property or the Membership Interests of the other Member under this
Article 9, the closing of the sale shall be consummated on a date selected by
the purchasing Member (“Buy-Out Closing Date”), which date shall be not less
than thirty (30) days and not more than one hundred eighty (180) days after the
exercise of by the purchasing Member of its right to purchase the other Member’s
respective ownership interest in the Buy/Sell Property or the other Member’s
Membership Interest. Notwithstanding the foregoing, if as of the Buy-Out Closing
Date, the purchasing Member has not received any applicable permits and/or
approvals required from third parties, including any existing lender of the
Company or of the Property Owning Subsidiaries, as a condition to the purchase
and sale of the selling Member’s Membership Interest to the purchasing Member,
the Buy-Out Closing Date may be extended by the purchasing Member to not less
than ten (10) days after the date of receipt of all such required permits and
approvals but in no event beyond one hundred twenty (120) days after the
exercise of the right to purchase. At the closing, the purchasing Member shall
pay the applicable purchase price by wire transfer of immediately available
funds to the account or accounts designated by the selling Member, or by
certified bank check. At the closing, the selling Member shall execute and
deliver assignments, instruments of conveyance or other instruments appropriate
to convey the entire membership interest of the selling Member to the purchasing
Member, and shall deliver to the purchasing

38



--------------------------------------------------------------------------------



 



Member such evidence as the purchasing Member may reasonably request showing
that the membership interest being sold is owned free and clear of any and all
claims, liens and encumbrances of any kind or nature.
     9.7 Purchase of Loans. If there shall be any outstanding loans due from the
Company to the selling Member or any Affiliate thereof (which is not also an
Affiliate of the purchasing Member), such loans, including accrued and unpaid
interest, shall be purchased at par or otherwise repaid in full by the
purchasing Member on the Buy-Out Closing Date. The selling Member shall deliver
and endorse without recourse to the purchasing Member each note or other
instrument evidencing such loans and all documents securing such loans.
     9.8 Remedies for Noncompliance. The requirements or obligations, if any, of
any Member to sell or purchase an interest in the Buy/Sell Property in
accordance with the provisions of this Article 9 shall be enforceable, without
limitation, by an action for specific performance, with the same force and
effect and at least to the same extent as is permitted at law or in equity for
the specific performance of a contract relating to the purchase of real property
or an interest therein. In the case of a Member obligated to purchase an
interest in a Buy/Sell Property pursuant to this Article 9 who fails to effect
such purchase in accordance with the terms hereof (a “Defaulting Purchaser”), if
an order for specific performance against the Defaulting Purchaser is not
enforceable due to the lack of funds or credit by the Defaulting Purchaser or
the selling Member elects not to pursue such an order, the selling Member may
elect to pursue any other remedy at law or in equity and, in addition, the
selling Member (herein, the “Non-Defaulting Party”) shall have the right to
purchase the Membership Interest of the Defaulting Purchaser, the closing of
which shall occur on any date so designated by the Non-Defaulting Party, and the
purchase price being equal to the amount the Defaulting Purchaser would have
received if the Properties were sold at a price equal to (i) ninety percent
(90%) of the Buy/Sell Price, less (ii) Selling Expenses, and all of the
Company’s liabilities were paid, in full, rents, taxes and other similar items
were pro-rated, and the Company was liquidated and the proceeds of such sale
were distributed in accordance with Section 4.1 hereof. In addition, the
Defaulting Purchaser shall reimburse the Non-Defaulting Party for legal fees and
other costs reasonably incurred by the Non-Defaulting Party in evaluating and
responding to the Buy/Sell Notice and subsequent notices and documents provided
under Section 9.3.
     9.9 Assignees. For purposes of this Article 9, any elections made by or on
behalf of each Member under this Article 9 shall bind any assignee of any such
Member; and all references in this Article 9 to a Member shall include all
Affiliates of such Member and, except as provided above, all persons to which
such Member has transferred or assigned any portion of his Membership Interest
in the Company.
     9.10 Limitation on Competing Options. The Members hereby agree that during
the period of time commencing on the date a Buy/Sell Notice is delivered by an
Initiating Member to the Non-Initiating Member and ending on the earlier of the
last date upon which the closing of the sale of the Properties or the Membership
Interest of the selling Member was required to have been consummated under this
Article 9, no Member shall have the right to deliver a competing Buy/Sell Notice
under this Article 9.

39



--------------------------------------------------------------------------------



 



     9.11 Expenses/Fees. Unless otherwise set forth in the Buy-Sell Notice, all
miscellaneous title charges, escrow fees, recording fees and transfer taxes
shall be paid by the party who is customarily responsible for such charges and
the parties shall prorate items of income and expense, in accordance with local
custom and practice.
ARTICLE 10
TRANSFER OF MEMBERSHIP INTERESTS
     10.1 General Prohibition. Except as set forth herein, a Member may not
sell, transfer, encumber, pledge or assign all or any part of its Membership
Interest (referred to herein as a “Transfer”) without the prior written consent
of all of the other Members, which consent may be granted or withheld in each
Member’s sole and absolute discretion. In order for an assignee to constitute a
substituted or additional Member, the conditions set forth in Section 10.6 must
be satisfied.
     10.2 Permitted Transfers. Notwithstanding the provisions of Section 10.1,
but subject to this Section 10.2 and Section 10.6 below, a Member may Transfer
all or any part of its Membership Interest without the consent of any other
Member to any of the following (“Permitted Transferees”):
     (a) a general or limited partnership in which the assigning Member or
persons Controlling the assigning Member are the sole or managing general
partner(s) or Control the sole or managing general partner;
     (b) a corporation Controlled by the assigning Member or persons Controlling
the assigning Member;
     (c) a trust, the sole trustee of which is Controlled by the assigning
Member or persons Controlling the assigning Member on the date hereof, and the
beneficiaries of which are members of the Immediate Family of the assigning
Member or of one or more of its owners on the date hereof;
     (d) a limited liability company Controlled by the assigning Member or
persons Controlling the assigning Member; or
     (e) as otherwise permitted under this Agreement.
Notwithstanding anything in this Section 10.2 to the contrary, a Member may not
assign all or part of its Membership Interest if such assignment would (i) be to
a Person that is not an “accredited investor” (as defined by Rule 501
promulgated under the Securities Act of 1933), (ii) result in the Company not
qualifying for an exemption from the registration requirements of the federal or
any applicable state securities laws, (iii) subject the Company to withholding
obligations to any Member under the Foreign Investment in Real Property Tax Act
of 1980, as amended, (iv) cause any rent received by the Company under a lease
to constitute related party rents under Section 856(d)(2)(B) or (v) result in
the violation of or a default under any term or provision of any agreement to
which the Company or any of its assets is bound.

40



--------------------------------------------------------------------------------



 



     10.3 Involuntary Transfers. In the event any Member shall be adjudged
Bankrupt (such Member being referred to herein as a “Bankrupt Member”), the
personal representative or trustee (or successor-in-interest) of the deceased,
insane or incompetent Member or Bankrupt Member shall be an assignee of such
Member’s Membership Interest having the rights set forth in Section 10.5 and
shall not become an additional or substituted Member unless and until the
conditions set forth in Section 10.6 are satisfied; and any such Member’s estate
(or successor-in-interest) shall be liable for all of its obligations as a
Member.
     10.4 Dissolution or Termination of Members. In the event of the dissolution
of a Member that is a partnership, limited liability company or a corporation or
the termination of a Member that is a trust, the successors-in-interest of the
dissolved or terminated Member shall, for the purposes of winding up the affairs
of the dissolved or terminated Member, have the rights of an assignee of such
Member’s Membership Interest, as described in Section 10.5, and shall not become
additional or substituted Members unless and until the conditions set forth in
Section 10.6 are satisfied.
     10.5 Status of Assignor and Assignee. The assignor of a Membership Interest
shall remain liable for all obligations of the assignor under this Agreement
unless the other Members unanimously approve the release of the assignor. Until
the provisions of Section 10.6(b), (c) and (d) are satisfied with respect to any
such assignee, such assignee shall not be a Member but shall be an assignee
having the rights described in this Section 10.5. Any Person who acquires all or
any portion of the Membership Interest of a Member in the Company in any manner
(including pursuant to a transfer permitted by Section 10.2), shall not be a
Member of the Company unless and until the conditions of Section 10.6 are
satisfied. Unless and until such conditions are satisfied, such Person shall, to
the extent of the Membership Interest acquired, be entitled only to the
transferor Member’s rights, if any, in the Profits, Losses, Operating Cash Flow,
Capital Proceeds and other distributions to the Members pursuant to this
Agreement, subject to the liabilities and obligations of transferor Member
hereunder; but such Person shall have no right to participate in the management
of the business and affairs of the Company and shall be disregarded in
determining whether the approval, consent or any other action has been given or
taken by the Members. Any such assignee shall have the same right, subject to
the same limitations, as the transferor Member had under the provisions of this
Article 10 to assign its Membership Interest as a Member (including the right to
assign such Membership Interest to any person to which such Member could have
assigned its Membership Interest pursuant to Section 10.2), but any such further
assignee shall have only the rights set forth in this Section 10.5 and shall not
become an additional or substituted Member of the Company unless and until the
conditions of Section 10.6 have been satisfied.
     10.6 Admission Requirements. No assignee of all or any portion of a
Member’s Membership Interest or any other person shall be admitted as an
additional or substituted Member of the Company unless and until:
     (a) such admission has been Approved in writing by all Members having the
right to Approve such transfer hereunder, which approval may be given or
withheld in the sole discretion of each Member;

41



--------------------------------------------------------------------------------



 



     (b) such assignment is made in writing, signed by the assigning Member (or
its successor) and accepted in writing by the assignee, and a duplicate original
of such assignment has been delivered to the non-transferring Member;
     (c) the Company has received an opinion of counsel as contemplated by
Section 10.1 or each Member has waived this requirement; and
     (d) the assignee executes and delivers to the Company and each other Member
a written agreement in form reasonably satisfactory to the Member and each
Member, pursuant to which such assignee agrees to be bound by and confirms the
obligations, representations and warranties contained in this Agreement.
     10.7 Effective Assignment. In the event an assignment is made in accordance
with this Agreement, unless otherwise required by the Code:
     (a) the effective date of such assignment shall be the date the written
instrument of assignment is received and approved by all of the non-assigning
Members;
     (b) the Company and the non-assigning Members shall be entitled to treat
the assignor of the assigned Membership Interest as the absolute owner thereof
in all respects and shall incur no liability for allocations of Profits or
Losses and distributions of Operating Cash Flow or Capital Proceeds made in good
faith to such assignor until such time as the written instrument of assignment
has been actually received and approved by the other Members and recorded in the
books of the Company; and
     (c) any Profits and Losses shall be allocated between the assignor and the
assignee of the assigned Membership Interest in the manner described in
Exhibit B.
     10.8 Cost of Admission. The cost of processing and perfecting an admission
contemplated by this Article 10 (including reasonable attorneys’ fees incurred
by the Company) shall be borne by the party seeking admission as a Member to the
Company.
ARTICLE 11
DISSOLUTION
     11.1 Dissolution. Dissolution of the Company will occur upon the happening
of any of the following events:
     (a) Upon the sale or other disposition of substantially all of the assets
of the Company and its Subsidiaries;
     (b) An Event of Withdrawal of Campus Crest (as defined in Section 11.2),
unless the Company is continued as provided in Section 11.2;
     (c) The mutual agreement of Campus Crest and HSRE to dissolve the Company;
or

42



--------------------------------------------------------------------------------



 



     (d) The election of HSRE to dissolve the Company after a Campus Crest
Triggering Event as provided in Section 6.2, or the election of Campus Crest to
dissolve the Company after an HSRE Triggering Event as provided in Section 6.4.
     11.2 Events of Withdrawal. An Event of Withdrawal of a Member occurs when
any of the following occurs:
     (a) With respect to any Member that is a corporation, upon filing of
articles of dissolution of the corporation;
     (b) With respect to any Member that is a partnership or a limited liability
company, upon dissolution of such entity;
     (c) With respect to any Member who is an individual, upon either the death
of the individual or the entry by a court of competent jurisdiction of an order
adjudicating the individual to be incompetent to manage such individual’s person
or estate;
     (d) With respect to any Member that is a trust, upon termination of the
trust;
     (e) With respect to any Member that is an estate, upon final distribution
of the estate’s Membership Interest;
     (f) With respect to any Member, the bankruptcy or insolvency of the Member;
or
     (g) Any other event which terminates the continued membership of a Member
in the Company.
     Within 30 days following the occurrence of any Event of Withdrawal with
respect to a Member, such Member (or his representative) must give Notice of the
date and the nature of such event to the Company. The purpose of this Notice is
to enable the remaining Members to continue the Company if such remaining
Members desire to avoid a Dissolution and liquidation of the Company. Any Member
failing to give such Notice will be liable in damages for the consequences of
such failure as otherwise provided in this Agreement. Upon the occurrence of an
Event of Withdrawal, such Member will cease to have any management rights under
this Agreement and such Member’s Membership Interest will be deemed transferred
to such Member’s transferee or other successor in interest (which Person, unless
already a Member in such capacity, will have only the limited rights of a
transferee as set forth in Section 10.5, unless and until admitted as a
Substitute Member).
     11.3 No Voluntary Withdrawal. Each Member agrees that such Member will not
voluntarily withdraw from the Company (whether by resignation, retirement or
withdrawal) except for permissible Transfers under this Agreement. Any such
attempted voluntary withdrawal shall be void and of no effect.

43



--------------------------------------------------------------------------------



 



ARTICLE 12
LIQUIDATION
     12.1 Liquidation. Upon Dissolution of the Company, the Company will
immediately proceed to wind up its affairs and liquidate. As soon as possible
following the occurrence of a Dissolution event, the Company will file a
statement of intent to dissolve with the Delaware Secretary of State pursuant to
the Act. Campus Crest or if Campus Crest shall no longer be the day-to-day
manager of the Company as a result of being replaced in such capacity pursuant
to Section 6.5, any Person appointed by a majority in interest (determined by
Participating Percentages) of the remaining Members will act as the liquidating
trustee. The winding up and Liquidation of the Company will be accomplished in a
businesslike manner as determined by the liquidating trustee. A reasonable time
will be allowed for the orderly Liquidation of the Company and the discharge of
liabilities to creditors so as to enable the Company to minimize any losses
attendant upon Liquidation. Any gain or loss on disposition of any Company
assets in Liquidation (including any distribution in kind) will be allocated to
Members, and credited or charged to Capital Accounts, in accordance with the Tax
Allocation Provisions. Any liquidating trustee (including Members) is entitled
to reasonable compensation for services actually performed, and may contract for
such assistance in the liquidating process as such Person deems necessary or
desirable. Until the filing of articles of dissolution as provided in
Section 12.7, the liquidating trustee may settle and close the Company’s
business, prosecute and defend suits, dispose of its property, discharge or make
provision for its liabilities, and make distributions in accordance with the
priorities set forth in Section 12.2.
     12.2 Priority of Payment. The assets of the Company will be distributed in
Liquidation in the following order:
     (a) First, to creditors by the payment or provision for payment of the
debts and liabilities of the Company (including any loans or advances that may
have been made by any Member or Affiliate) and the expenses of Liquidation;
     (b) Second, to the setting up of any reserves that Campus Crest and HSRE
determine are necessary for any contingent, conditional or unmatured liabilities
or obligations of the Company; and
     (c) Third, in the manner provided for in Section 4.1 hereof.
     12.3 Liquidating Distributions. The liquidating Distributions due to the
Members will be made by selling the assets of the Company and distributing the
net proceeds. Notwithstanding the preceding sentence, but only upon the
agreement of all Members, the liquidating Distributions may be made by
distributing some or all of the assets of the Company in kind to the Members in
proportion to the amounts distributable to them pursuant to Section 12.2, and
valuing such assets at their Fair Market Value (net of liabilities secured by
such property that the Member takes subject to or assumes) on the date of
Distribution. Except as provided herein, any assets distributed in kind shall be
deemed to have been sold for their Fair Market Value (net of such liabilities)
and the Capital Accounts of the parties shall be adjusted to

44



--------------------------------------------------------------------------------



 



reflect such deemed sale for purposes of determining the Distributions to which
they are entitled under Section 12.2. Each Member agrees to save and hold
harmless the other Members from such Member’s proportionate share of any and all
such liabilities which are taken subject to or assumed. Appropriate and
customary prorations and adjustments will be made incident to any Distribution
in kind. The Members will look solely to the assets of the Company for the
return of their Capital Contributions, and if the assets of the Company
remaining after the payment or discharge of the debts and liabilities of the
Company are insufficient to return such contributions, they will have no
recourse against any other Member. The Members acknowledge that Section 12.2 may
establish Distribution priorities different from those set forth in the
provisions of the Act applicable to Distributions upon Liquidation, and the
Members agree that they intend, to that extent, to vary those provisions by this
Agreement.
     12.4 No Restoration Obligation. Nothing contained in this Agreement imposes
on any Member an obligation to make a contribution in order to restore a deficit
Capital Account upon Liquidation of the Company.
     12.5 Timing. Final Distributions in Liquidation will be made by the end of
the Company’s Fiscal Year in which such actual Liquidation occurs (or, if later,
within 90 days after such event) in the manner required to comply with the
Treasury Regulations promulgated under Section 704(b) of the Code (the “§704(b)
Regulations”). If it is not practicable to make such Distributions within that
time, they may be delayed for a reasonable time to allow the orderly liquidation
of the Company’s assets. Payments or Distributions in Liquidation may be made to
a liquidating trust established by the Company for the benefit of those entitled
to payments under Section 12.2, in any manner consistent with this Agreement and
the § 704(b) Regulations.
     12.6 Liquidating Reports. A report will be submitted with each liquidating
Distribution to Members, showing the collections, disbursements and
Distributions during the period which is subsequent to any previous report. A
final report, showing cumulative collections, disbursements and Distributions,
will be submitted upon completion of the liquidation process.
     12.7 Certificate of Dissolution. Upon Dissolution of the Company and the
completion of the winding up of its business, the Company will file a
Certificate of Dissolution (or other instrument appropriate to cancel its
Certificate of Formation) with the Delaware Secretary of State pursuant to the
Act. At such time, the Company will also file an application for withdrawal of
its certificate of authority in any jurisdiction where it is then qualified to
do business.
ARTICLE 13
GENERAL PROVISIONS
     13.1 Amendment. This Agreement may be amended only by a writing signed by
all Members.

45



--------------------------------------------------------------------------------



 



13.2 Authorized Representatives.
     (a) For the purposes hereof, all Approvals hereunder shall be deemed valid
and binding on a Member if given by any Authorized Representative thereof.
     (b) The four individuals appointed to the Executive Committee under Section
5.2, shall be deemed the Authorized Representatives of the respective Members
which appointed them.
     (c) Any Member may remove or change any of its Authorized Representatives
or appoint additional Authorized Representatives by giving written notice
thereof to the other Member. Such change, removal, or appointment shall be
effective upon the later to occur of (i) the date of receipt of such notice by
such other Member or (ii) the effective date for such change, removal or
appointment set forth in such notice. Any replacement or additional Authorized
Representative thereof shall in the case of the Campus Crest be either an
officer or manager of Campus Crest or an Affiliate thereof.
13.3 Arbitration.
     (a) Except in the event of a breach by a Member under Article 10 or Section
13.19 hereof, if any dispute, controversy or claim arises between the Members
with respect to whether either Member is in breach or default of its respective
obligations hereunder, or as to whether any breach or default has occurred under
the Property Management Agreement, the Construction Agreement or the Development
Agreement, or any agreement between Campus Crest or any of its Affiliates and
the Company (or any of its Affiliates), then the dispute shall be settled by
arbitration at a location in the United States where the defendant Member has
its principal place of business (or if the principal place of business of the
defendant Member is outside the United States, at a location in the United
States designated by the defendant Member). Such arbitration shall be
administered by the American Arbitration Association (“AAA”) and shall be
conducted in accordance with the Commercial Arbitration Rules (the “Rules”) of
AAA then in effect, or such other arbitral body as the Members may jointly
select.
     (b) The award of the arbitrator shall be binding upon the parties and each
party hereby consents to the entry of judgment by any court of competent
jurisdiction in accordance with the decision of the arbitrator.
     (c) The prevailing party in any such arbitration shall be entitled to
recover, in addition to any other relief awarded, its reasonable costs of
preparation for and participation in the arbitration, including reasonable
attorneys’ fees. The arbitrator shall have no power to award punitive, treble or
other multiple damages, as a result of this Section 13.3, and the arbitrator’s
jurisdiction is limited accordingly, and no arbitration award issued pursuant to
this Section 13.3 shall grant such damages.

46



--------------------------------------------------------------------------------



 



     (d) The Members hereby agree to make a good faith effort to resolve any
dispute, controversy or claim arising between them prior to electing to
arbitrate such matter.
     (e) Any such arbitration proceedings shall include by consolidation,
joinder or joint filing, any additional person or entity not a party to this
Agreement to the extent necessary to the final resolution of the matter in
controversy.
     (f) In the event that a Member breaches any provision of Article 10 or
Section 13.19 hereof, the Company or the other Member, as applicable, shall be
entitled to institute and prosecute proceedings in any court of competent
jurisdiction (either in law or in equity) to enforce the specific performance
thereof by the Member or to enjoin the Member from any further or continuing
breach or violation without the necessity of showing actual damages or
furnishing a bond or other security. In the event the Company the other Member,
as applicable, initiates any legal action (including, without limitation,
litigation) to enforce Article 10 or Section 13.19 hereof or to seek damages for
any breach hereof, the Company shall be entitled to recover from the Member
reasonable attorneys’ fees and all other costs incurred by it in connection with
such legal action. Each Member hereby irrevocably waives all defenses
inconsistent with the terms of this Section 13.3(f). Each Member hereby submits
to the jurisdiction of the federal or state courts of the location in the United
States where the defendant Member has its principal place of business (or if the
principal place of business of the defendant Member is outside the United
States, at a location in the United States designated by the defendant Member)
for all matters related in any manner to this Section 13.3(f).
     13.4 Unregistered Interests. Each Member (a) acknowledges that the
Membership Interests are not securities and, therefore have not been registered
under The Securities Act of 1933, as amended, or under similar provisions of
state law, (b) represents and warrants that such Person is an accredited
investor as defined for federal securities laws purposes, (c) represents and
warrants that the Membership Interest is being acquired for such Person’s own
account, for investment, and with no view to the distribution of the Membership
Interest, and (d) agrees not to sell or to offer to sell all or any part of its
Membership Interest without registration under the Securities Act of 1933, as
amended, and any applicable state securities laws, unless the transfer is exempt
from such registration requirements.
     13.5 Waiver of Dissolution Rights. The Members agree that irreparable
damage would occur if any Member should bring an action for judicial dissolution
of the Company. Accordingly, each Member accepts the provisions under this
Agreement as such Person’s sole entitlement on Dissolution of the Company and
waives and renounces such Person’s right to seek a court decree of dissolution
or to seek the appointment by a court of a liquidator for the Company.
     13.6 Waiver of Partition Right. Each Member waives and renounces any right
that it may have prior to Dissolution and Liquidation to institute or maintain
any action for partition with respect to any real property held by the Company.

47



--------------------------------------------------------------------------------



 



     13.7 Waivers Generally. No course of dealing will be deemed to amend or
discharge any provision of this Agreement. No delay in the exercise of any right
will operate as a waiver of such right. No single or partial exercise of any
right will preclude its further exercise. A waiver of any right on any one
occasion will not be construed as a bar to, or waiver of, any such right on any
other occasion.
     13.8 Notice. All Notices under this Agreement will be in writing and will
be sent addressed as follows:

               If to HSRE:   c/o Harrison Street Real Estate Capital, LLC     71
S. Wacker Drive     Suite 3571     Chicago, IL 60606
 
  Attn:   Christopher N. Merrill
Stephen M. Gordon
 
             With copy (not constituting notice) to:   DLA Piper US LLP
203 N. LaSalle #1900     Chicago, IL 60601     Attn: Jesse A. Criz
 
             If to Campus Crest:   c/o Campus Crest Communities, Inc.     2100
Rexford Rd, 4th Floor     Charlotte, NC 28211     Attention: Donald L. Bobbitt,
Jr.
 
             With a copy (not constituting notice) to:   c/o Bradley Arant Boult
Cummings LLP
One Federal Place     1819 Fifth Avenue North     Birmingham, AL 35203    
Attention: Dawn Helms Sharff

     Each Member shall have the right from time to time to change its address
and add or delete, or change the addresses of, Persons to whom copies of Notices
must be sent. Any Notice given to any Member in accordance with this Agreement
will be deemed to have been duly given: (a) on the date of receipt if personally
delivered, (b) five (5) days after being sent by U.S. mail, postage prepaid,
(c) the date of receipt, if sent by registered or certified U.S. mail, postage
prepaid, or (d) one (1) business day after having been sent by a nationally
recognized overnight courier service. In computing time periods, the day of
Notice will be included. For Notice purposes, a day means a calendar day. Any
Notice given by a Member to all other Members shall be deemed given to the
Company.
     13.9 Other Business of Members. Subject to the terms of this Agreement, the
terms of the Non-Competition and Right of First Opportunity Agreement and the
terms of the

48



--------------------------------------------------------------------------------



 



Development Agreement, Construction Agreement and Property Management Agreement,
the Members, their constituent owners, their Affiliates, and the respective
employees and agents of all such parties, shall be free to engage in or possess
any interests in other business ventures of any kind, whether or not directly
competing with the Company or the Properties, and to exploit other business
opportunities, whether or not arising from the conduct of Company business, and
the pursuit of such ventures or business opportunities will not be deemed
improper for purposes of this Agreement.
     13.10 Partial Invalidity. Wherever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law. However, if for any reason any one or more of the provisions of
this Agreement are held to be invalid, illegal or unenforceable in any respect,
such action will not affect any other provision of this Agreement. In such
event, this Agreement will be construed as if such invalid, illegal or
unenforceable provision had never been contained in it.
     13.11 Entire Agreement. This Agreement and the other instruments being
entered into between the parties pursuant hereto or thereto, contains the entire
agreement and understanding of the Members concerning its subject matter and
supersedes all other prior agreements, including, without limitation, the
Original Agreement.
     13.12 Benefit. The contribution obligations of each Member will inure
solely to the benefit of the other Members and the Company, without conferring
on any other Person any rights of enforcement or other rights.
     13.13 Binding Effect. This Agreement is binding upon, and inures to the
benefit of, the Members and their permitted transferee; provided that, any
transferee will have only the rights specified in Section 10.5 unless admitted
as a Substitute Member in accordance with this Agreement.
     13.14 Further Assurances. Each Member agrees, without further
consideration, to sign and deliver such other documents of further assurance as
may reasonably be necessary to effectuate the provisions of this Agreement.
     13.15 Headings. Article and section titles have been inserted for
convenience of reference only. They are not intended to affect the meaning or
interpretation of this Agreement.
     13.16 Governing Law. Except to the extent pre-empted by any federal law,
this Agreement will be governed by, and construed in accordance with, the laws
of the State of Delaware. Any conflict or apparent conflict between this
Agreement and the Act will be resolved in favor of this Agreement, except as
otherwise expressly required by the Act.
     13.17 Limited Liability of Member. Except as expressly required under the
Act or required hereunder, (i) no Member shall have any liability to contribute
money or make loans to, the Company, and (ii) no Member shall be liable for any
liabilities or obligations of the Company.

49



--------------------------------------------------------------------------------



 



     13.18 Counterparts. This Agreement may be executed in multiple counterparts
with separate signature pages, each such counterpart shall be considered an
original, but all of which together shall constitute one and the same
instrument. To facilitate the execution of this Agreement, the parties may
execute and exchange by facsimile or by Adobe Acrobat counterparts of the
signature pages, and such execution shall be deemed an original by the parties.
     13.19 Confidential Information. Except to the extent required or permitted
by this Agreement or required by any applicable Law, or compelled use in
litigation, or for tax return preparation, each Member shall maintain the
confidentiality of, and not publicly disclose, (a) the terms of this Agreement,
any agreement executed in connection herewith or any agreement to which the
Company or any Subsidiary thereof is a party or (b) any financial information or
other forecasts regarding the Company or any Subsidiary thereof, in all cases
other than with the Approval of all Members (which Approval shall not be
unreasonably withheld), without the consent of the Company and the other
Members. Without limiting the generality of the foregoing, prior to a Member
issuing any press release, disclosure statement or other marketing item, such
release, statement or item shall be presented to and subject to the Approval of
the other Member, such Approval not to be unreasonably withheld or delayed.
Notwithstanding the foregoing, no information provided by Campus Crest to its
Affiliates or in any private placement memorandum, organizational documents or
regular reports that either HSRE or Campus Crest provides to investors (or
potential investors) in any fund of which it is a sponsor, managing general
partner or the equivalent shall be subject to the foregoing terms of this
Section 13.19. Nothing in this Section 13.19 is intended to waive the
attorney-client privilege or any other privilege, including the tax advisor
privilege under Section 7525 of the Code. In the event either Member shall
disclose any information of the other Member to the extent required by Law,
(i) the disclosing Member shall send Notice of such disclosure to the other
Member immediately after such disclosure unless prohibited by Law and (ii) the
disclosing party shall use reasonable efforts to seek protection for
confidential information that is required to be disclosed.
[signature pages to follow]

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Amended and
Restated Operating Agreement of HSRE-Campus Crest I, LLC, as of the date first
set forth above, and agrees to be bound by this Agreement.

                        Campus Crest:    
 
                      CAMPUS CREST VENTURES III, LLC, a
Delaware limited liability company    
 
                        By:   Campus Crest Properties, LLC, a North
Carolina limited liability company, its
Manager
 
                   
 
      By:   /s/ Donald L. Bobbitt, Jr. 
 
       
 
      Name:   Donald L. Bobbitt, Jr.
 
       
 
      Its:   Manager
 
       
 
         
 
            HSRE:    
 
                      HSRE-CAMPUS CREST IA, LLC, a Delaware
limited liability company    
 
                        By:   HSREP II Holding, LLC, a Delaware limited
liability company, its sole member
 
                            By:   HSRE REIT II, a Maryland
real estate investment trust, its
member
 
                   
 
          By:  /s/ Stephen Gordon        
 
                                Name: Stephen Gordon             Its: Trustee

 



--------------------------------------------------------------------------------



 



JOINDER
     The undersigned hereby executes this Agreement not as a Member of the
Company, but solely for the purposes of guaranteeing payment of the obligations
of Campus Crest and the Developer, to the extent provided for under this
Agreement, the Development Agreement and the Completion and Cost Overrun
Guaranty Agreement.

              October 19, 2010   CAMPUS CREST GUARANTOR:    
 
                CAMPUS CREST COMMUNITIES
OPERATING PARTNERSHIP, LP    
 
           
 
  By:   /s/ Donald L. Bobbitt, Jr.
 
   
 
  Name:   Donald L. Bobbitt, Jr.    
 
  Its:   Executive Vice President, Chief Financial
Officer and Secretary of the sole member
of its General Partner    
 
     
 
   

 



--------------------------------------------------------------------------------



 



JOINDER
     The undersigned hereby executes this Agreement not as a Member of the
Company, but solely for the purposes of approving the form of the Development
Agreement attached hereto as Exhibit F and the form of the Property Management
Agreement attachment hereto Exhibit G.

                      October 19, 2010   PROPERTY MANAGER:    
 
                            THE GROVE STUDENT
PROPERTIES, INC., a Delaware
corporation    
 
                   
 
          By:   /s/ Donald L. Bobbitt, Jr.
 
   
 
          Name:   Donald L. Bobbitt, Jr.    
 
          Its:   Chief Financial Officer,
Secretary and Treasurer
 
   
 
             
 
   
 
                    October 19, 2010   DEVELOPER:    
 
                            CAMPUS CREST DEVELOPMENT,
INC., a Delaware corporation
 
                   
 
          By:   /s/ Donald L. Bobbitt, Jr.
 
   
 
          Name:   Donald L. Bobbitt, Jr.    
 
          Its:   Chief Financial Officer,
Secretary and Treasurer    
 
             
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS
     Act. The Delaware Limited Liability Company Act, as amended from time to
time.
     Acquisition Budget. For each Property acquired by the Company, a form of
which attached as Exhibit K.
     Acquisition Loan. For each Property acquired by the Company, the loan(s)
obtained by the Company to fund the acquisition of such Property.
     Acquisition Property. An existing student housing Property that has been or
is intended to be acquired by the Company.
     Acquisition Termination Notice. The meaning set forth in Section 3.3(b)
hereof.
     Additional Member. Any new Member admitted after the date of this Agreement
other than a Substitute Member.
     Additional Properties. All Development Projects and Acquisition Properties
acquired by the Company.
     Affiliate. Any Person that directly, or through one or more intermediaries,
Controls or is Controlled by or is under Common control with a Member; any
Person that is an officer, director, partner, member, principal, manager or
trustee of or serves in a similar capacity with respect to a Member, or any
Entity in which a Member, directly or indirectly, is a partner, principal,
shareholder, member, beneficiary or otherwise an owner. For purposes hereof, the
term “Control” of Person shall mean the power, directly or indirectly, to direct
or cause the direction of management and policies of such Person, whether
through ownership of voting securities, by contract or otherwise.
     Agreement. This Amended and Restated Operating Agreement of the Company,
also known as a limited liability company agreement under the Act, as amended
from time to time.
     Annual Business Plan. The annual business plan of the Company which has
been approved by the Members, from time to time pursuant to Section 5.5 hereof.
     Annual Operating Budget. The annual operating budget of the Company which
has been approved by the Members, from time to time pursuant to Section 5.5
hereof.

    Approve, Approved or Approval. As to the subject matter thereof and as the
context may require or permit, an express approval contained in a written
statement signed by an approving Person or any authorized representative
thereof.

A-1



--------------------------------------------------------------------------------



 



     Approved Pre-Development Costs or Pre-Acquisition Costs. The
Pre-Development Costs or Pre-Acquisition Costs incurred by Campus Crest and its
Affiliates in connection with the acquisition or development of a Property, each
as set forth in the applicable Acquisition or Development Budget Approved by
HSRE.
     Budgeted Project Costs. The aggregate costs for the acquisition or
development of a Property as set forth in the applicable Acquisition or
Development Budget, respectively.
     Buy-Out Closing Date. The meaning set forth in Section 9.6 hereof.
     Buy/Sell Notice. The meaning set forth in Section 9.1 hereof.
     Buy/Sell Price. The meaning set forth in Section 9.1 hereof.
     Campus Crest. The meaning set forth in the Recitals.
     Campus Crest Change in Control Effective Date. The meaning set forth in
Section 5.1(c) hereof.
     Campus Crest Guarantor. Campus Crest Communities Operating Partnership, LP,
a Delaware limited partnership.
     Campus Crest Triggering Event. The meaning set forth in Section 6.1 hereof.
     Capital Account. The meaning set forth in Exhibit B hereof.
     Capital Call. The meaning as set forth in Section 3.2 hereof.
     Capital Contribution. The amount of money and/or the Fair Market Value of
any property contributed to the capital of the Company by a Member (less the
amount of liabilities encumbering such property assumed by the Company or to
which such property is subject). For purposes of calculating the Internal Rate
of Return under Section 4.4, the Capital Contributions of HSRE and the dates of
such Capital Contributions shall be set forth on Schedule 2 attached hereto.
     Capital Event. The borrowing of any funds by the Company or the placement
of new or additional financing securing all or any portion of a Property or any
interest therein; the refinancing of any existing or new financing upon all or
any portion of a Property or any interest therein; or the sale, exchange,
condemnation, casualty loss or other disposition (whether voluntary or
involuntary) of all or any portion of the Properties or any interest therein
(including any disposition in consideration for securities in any real estate
investment trust or other entity), other than leases of space and dispositions
of personal property in the ordinary course of business.
     Capital Proceeds. The consideration resulting from a Capital Event with
respect to one or more of the Properties, less the sum of (a) any expenses
incurred in connection with such Capital Event, (b) any portion of such proceeds
applied toward the payment of any indebtedness

A-2



--------------------------------------------------------------------------------



 



being refinanced or secured by or relating to the Property disposed of, (c) any
portion of such proceeds applied to acquire, develop, or rehabilitate real
property or personal property or interests therein in accordance with the terms
hereof, and (d) any portion of the proceeds reserved for payment of expenses
and/or working capital Approved by HSRE.
     Certificate. The Certificate of Formation of the Company, as amended from
time to time.
     Certificate of Occupancy. The date upon which the Developer secures a final
certificate of occupancy or local equivalent for Development Properties.
     Code. The Internal Revenue Code of 1986, as amended from time to time
(including corresponding provisions of subsequent revenue laws).
     Company. HSRE-CAMPUS CREST I, LLC, a Delaware limited liability company, as
formed under the Certificate and governed by this Agreement.
     Completion and Cost Overrun Guaranty. The completion, payment and
performance guaranty to secure the completion of a Development Project and
payment of Cost Overruns, executed and delivered by the Campus Crest Guarantor
in favor of the Company and, to the extent required, the holder of the
Construction Loan.
     Completion Date. The date upon which the final completion of a Development
Project occurs in accordance with the Development Agreement.
     Construction Agreement. That certain Construction Agreement to be entered
into by Campus Crest Construction, Inc., a Delaware corporation, and each
Property Owning Subsidiary, a form of which is attached hereto as Exhibit O.
     Construction Loan. The indebtedness of the Company incurred pursuant to
Section 3.6 hereof in connection with the construction and development of each
Development Project.
     Construction Schedule. The construction schedule for a Development Project.
     Contributed Property Interest. The meaning set forth in Section 3.3(a)
hereof.
     Contributing Member. The meaning set forth in Section 3.6(a) hereof.
     Control or control. The power, directly or indirectly, to direct or cause
the direction of management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
     Conversion Date. The meaning set forth in Section 6.5(a) hereof.
     Cost Overruns. The meaning set forth in the Development Agreement.

A-3



--------------------------------------------------------------------------------



 



     “Day” or “day”. Any day which is not a Saturday or Sunday and on which
banks are open for business in the State of New York.
     Default Amount. The meaning set forth in Section 3.6(a) hereof.
     Defaulting Member. The meaning set forth in Section 3.6(a) hereof.
     Defaulting Purchaser. The meaning set forth in Section 9.8 hereof.
     Development Agreement. The Development Agreement in the form attached as
Exhibit F to be entered into by Developer and the Property Owning Subsidiary
that develops a Development Project.
     Development Budget. The final development budget for each Development
Project Approved by HSRE, a form of which is attached as Exhibit K.
     Development Project. A Property that has been or is intended to be
developed and constructed by the Company, including, without limitation, the
Properties set forth on Schedule 1 attached hereto.
     Developer. Campus Crest Development, Inc., a Delaware corporation, or such
other Person as Approved by HSRE.
     Dilution Percentage. The meaning set forth in Section 3.6(e) hereof
     Distribution. The amount of any money (expressed in United States currency)
and the Fair Market Value of any property (net of liabilities) distributed by
the Company to the Members, whether as a distribution of Net Cash Flow or
otherwise under this Agreement. For purposes of calculating the Internal Rate of
Return under Section 4.4, Distributions shall also include the amount of
proceeds received by a Member from the sale or disposition of all or a portion
of its Ownership Interest in the Company or a Property owned by the Company to
another Member or a third party, the amount of Necessary Cost Loans made by a
Member, and any proceeds distributed to a Member in repayment of any preferred
equity investment in any Subsidiary.
     Distribution Shortfall. The meaning set forth in Section 4.4 hereof.
     Dissolution. The occurrence of any of the events set forth in Section 11.1,
causing the Company to dissolve as a legal entity.
     Entitlements. Any and all entitlements, permits, zoning, governmental
and/or quasi-governmental approvals and exactions including, without limitation,
a vesting tentative tract map and conditional use permits required to be
obtained in order to develop and construct a Development Project.

A-4



--------------------------------------------------------------------------------



 



     Entity. Any corporation, general partnership, limited partnership, joint
venture, trust, business trust, limited liability company or other association
or other form of business or legal entity.
     Exercise Amount. The meaning set forth in Section 3.7(d) hereof.
     Excess Project Costs. With respect to each line item of Project Costs, the
amount, if any, by which such line item of Project Costs exceeds said line item
of Budgeted Project Costs.
     Exercise Period. The meaning set forth in Section 9.2(a) hereof.
     Event of Withdrawal. The meaning set forth in Section 11.2 hereof.
     Fair Market Value. The value of any property distributed to a Member by the
Company, as determined by the mutual agreement of HSRE and Campus Crest in the
case of any other asset.
     Financing Commitment. The meaning set forth in Section 9.2(b) hereof.
     Fiscal Year. The fiscal and taxable year of the Company, including both
12-month and short fiscal or taxable years.
     Funding Conditions. Those conditions set forth in Exhibit E that must be
satisfied in order for HSRE to be obligated to make a Mandatory Capital
Contribution for a Development Project or the acquisition of a Property.
     Funding Member. The meaning set forth in Section 3.7(a) hereof.
     General Contractor. The general contractor for a Development Project
Approved by the Members.
     Governmental Authority. Any federal, state or local government, any
political subdivision thereof or any court, administrative or regulatory agency,
department, instrumentality, board, office, body or commission or other
governmental authority or agency, domestic or foreign.
     Hard Costs. The total Budgeted Project Costs, excluding land cost, Soft
Costs, any transfer taxes and customary fees payable to local jurisdictions
associated with selling the land and any other fees payable to HSRE, Campus
Crest or their Affiliates.
     HSRE. The meaning as set forth in the Recitals.
     HSRE Change in Control Effective Date. The meaning set forth in Section
5.1(c) hereof.
     HSRE Mandatory Capital Contribution. Any Mandatory Capital Contribution
made by HSRE.

A-5



--------------------------------------------------------------------------------



 



     HSRE Triggering Event. The meaning set forth in Section 6.3 hereof.
     IC Approval Notice. The meaning set forth in Section 3.3(b) hereof.
     Immediate Family. The parents, children, grandchildren and spouse of such
Person.
     In Balance. As defined in the Development Agreement.
     Initial Capital Contribution shall mean the amount of cash or the Fair
Market Value of any property contributed to the Company by the Members pursuant
to Section 3.1 hereof.
     Initiating Member. The meaning set forth in Section 9.1 hereof.
     Initiating Member Purchase Price. The meaning set forth in Section 9.2(b)
hereof.
     Internal Rate of Return. The rate, determined as set forth herein, which
will discount Distributions made to a Member by the Company to an amount equal
to the Capital Contributions made by such Member. A specified Internal Rate of
Return (the “Applicable IRR”) shall be deemed to have been attained as of any
date that (i) the sum of the separate present values of each Distribution made
to the Member, when discounted to their present values as of the date of the
Initial Capital Contribution made by such Member, using a discount rate equal to
the Applicable IRR is equal to (ii) the sum of the separate present values of
each Capital Contribution made to the Company by such Member, when discounted to
their present values as of the date of the Initial Capital Contribution made by
such Member, using the same specific discount rate as referred to above. The
XIRR function in Microsoft Excel, U.S. English Version MS Excel 2003 or any
other program approved by the Members shall be used to calculate whether an
Applicable IRR is obtained, and the present value shall be determined using
monthly compounding periods. Any Capital Contributions made by a Member and
Distributions made by the Company to a Member during a month shall be deemed to
occur on the first or last day of the month in which such Distribution or
Capital Contribution is made, whichever is closer to the actual date of such
Capital Contribution or Distribution. The Internal Rate of Return with respect
to any Member shall be deemed to include any amount paid or received by any
predecessor in interest of any Member.
     “Internal Revenue Service” or “IRS”. The Internal Revenue Service of the
United States.
     Laws. All statutes, rules, codes, regulations, restrictions, ordinances,
orders, decrees, approvals, directives, judgments, injunctions, writs, awards
and decrees of, or issued by, all Governmental Authorities.
     Lease. Any agreement in effect from time to time between the Company or a
Property Owning Subsidiary, as landlord, and any other Person, as tenant,
conferring upon said tenant the right to use and occupy space at a Property,
including without limitation the leases for retail, parking or storage space
(including, without limitation, month-to-month tenancies), and any occupancy,
licensee, franchise and concessionaire agreement from time to time applicable to
a Property (other than subleases, occupancy, license, franchise, concessionaire
agreements entered

A-6



--------------------------------------------------------------------------------



 



into by tenants and third parties for space within such tenant’s premises) and
all amendments and supplements thereto.
     Liquidation. The process of winding up and terminating the Company after
its Dissolution.
     Major Decisions. The meaning set forth in Section 5.2 hereof.
     Mandatory Capital Contributions. With respect to any Member, any Capital
Contribution required to be made by such Member pursuant to Section 3.2,
Section 3.4, or otherwise designated as a “Mandatory Capital Contribution” under
this Agreement.
     Mandatory Capital Limit. An amount equal to the Budgeted Project Costs for
the acquisition or development of a Property, minus the amount of Project
Financing to be obtained by the Company with respect to such Property, all as
Approved by HSRE.
     Material Change in Control. The meaning set forth in Section 5.1(c) hereof.
     Member. An initial Member as listed in Section 1.4, and any other Person
subsequently admitted to the Company as an Additional Member or Substitute
Member in accordance with the terms of this Agreement.
     Membership Interest. With respect to each Person owning an interest in the
Company, all of the interests of such Person in the Company, including such
Person’s interest in the Profits and Losses of the Company, such Person’s
Capital Account, such Person’s right to receive Distributions and all other
rights and obligations of such Person under this Agreement.
     Necessary Contributions. The meaning set forth in Section 3.7 hereof.
     Net Cash Flow. Operating Cash Flow and Capital Proceeds.
     Net Invested Capital. Shall mean the aggregate amount of Capital
Contributions made to the Company by a Member, reduced by the amount of
distributions constituting a return of capital under Section 4.1(b)(ii).
     Non-Competition and Right of First Opportunity Agreement. The meaning set
forth in Section 2.4 hereof.
     Non-Defaulting Purchaser. The meaning set forth in Section 9.8 hereof.
     No Funding Notice. The meaning set forth in Section 9.2(b) hereof.
     Non-Initiating Member. The meaning set forth in Section 9.1 hereof.
     Non-Initiating Member Purchase Price. The meaning set forth in
Section 9.3(a) hereof.

A-7



--------------------------------------------------------------------------------



 



     Notice. A written notice actually delivered or deemed delivered under
Section 13.8 hereof.
     Operating Cash Flow. With respect to any period, the amount by which the
gross cash receipts, other than Capital Contributions, in such period exceed the
sum of the following (to the extent not paid from Capital Proceeds): (a) all
principal and interest payments on any indebtedness of the Company or any
Subsidiary, and all other sums paid to such lenders in such period; (b) all cash
expenditures (including expenditures for capital improvements) made in such
period incident to the operation of the Company or any Subsidiary business; and
(c) working capital and other reserves for operation of the Company business
Approved by HSRE.
     Parent REIT. The meaning set forth in Section 5.9(a) hereof.
     Participating Percentages. With respect to each Member, the aggregate
Capital Contributions of a Member divided by the aggregate Capital Contributions
of all of the Members, as adjusted from time to time pursuant to the terms of
this Agreement. If the Participating Percentages of the Members are changed
pursuant to the terms of this Agreement, such change shall be effective for all
purposes on the date of the change. As of the date hereof, the Participating
Percentages of each Member are as follows:

         
HSRE
    50.1 %
Campus Crest
    49.9 %

     Permitted Transferees. The meaning set forth in Section 10.2 hereof.
     Person. An individual, corporation, partnership, limited partnership,
trust, unincorporated organization, association or other entity.
     Plans and Specifications. The plans and specifications for the Project,
prepared by the Architect (as defined in the Development Agreement), as the same
may thereafter be changed, replaced in whole or in part, or supplemented in
accordance herewith.
     Pool Cutoff Date. With respect to the Company, December 15, 2009; and with
respect to each subsequent Portfolio Company, October 31 of the year in which
such subsequent Portfolio Company was formed, unless the Members agree
otherwise.
     Portfolio Company. The meaning set forth in Section 2.3 hereof.
     Pre-Acquisition Costs. The pre-acquisition costs incurred by Campus Crest
and its Affiliates in connection with the acquisition of a Property.
     Pre-Acquisition Due Diligence Budget. The budgets submitted by Campus Crest
to HSRE setting forth the Pre-Acquisition Costs to be incurred with respect to
an acquisition of an Additional Property.
     Pre-Development Costs. The pre-development costs incurred by Campus Crest
and its Affiliates in connection with the development of a Development Project.

A-8



--------------------------------------------------------------------------------



 



     Prime Rate. The “base rate” of interest announced from time to time by
Citibank, New York, New York; or, if Citibank shall cease to exist or shall
cease to announce a prime rate, the prime rate, corporate base rate or other
comparable rate of interest announced from time to time by the largest national
banking association with headquarters in New York, New York.
     Project Costs. The actual costs to acquire, construct and complete the
Development Project, including the cost of land, construction debt financing,
all Soft Costs and all actual operating costs through the Completion Date,
including any contingencies provided for in the Development Budget.
     Project Financing. The amount of the Acquisition Loan, in the case of a
Property that is not a Development Project, or the Construction Loan, in the
case of a Development Project, to be obtained, as set forth in the Acquisition
Budget or the Development Budget, as applicable, Approved by HSRE.
     Properties. The properties set forth on Schedule 1 attached hereto and the
Additional Properties.
     Property Manager. The Grove Student Properties, Inc., a Delaware
corporation.
     Property Management Agreement. The Property Management Agreement in the
form attached hereto as Exhibit G to be entered into by the Property Manager and
the Company or the relevant Property Owning Subsidiary.
     Property Owning Subsidiary. Each Subsidiary that owns a Property.
     Purchase Option. The meaning set forth in Section 9.2(a) hereof.
     Recourse Obligations. The meaning set forth in Section 9.4(a) hereof.
     Reimbursement Amount. The meaning set forth in the Development Agreement.
     Reimbursement Conditions. The meaning set forth in the Development
Agreement.
     REIT. The meaning set forth in Section 5.9 hereof.
     Request for Advance. The meaning set forth in Section 3.4(d) hereof.
     Required Amount. The meaning set forth in Section 3.4(d) hereof.
     Related Party Agreement. The meaning set forth in Section 5.1(d) hereof.
     Reply Notice. The meaning set forth in Section 9.2(a) hereof.
     Review Items. The meaning set forth in Section 5.6 hereof.
     Sale Option. The meaning set forth in Section 9.2(a) hereof.

A-9



--------------------------------------------------------------------------------



 



     Sale Period. The meaning set forth in Section 9.3(a) hereof.
     Secured Lender. Any owner or holder of a secured claim or lien against a
Property, including any mortgagee under construction or permanent financing.
     Services Agreement. The meaning set forth in Section 5.9(b) hereof.
     Soft Costs. The costs of design, engineering, legal, accounting, interest,
construction loan charges, title company charges and real estate taxes accrued
during the construction period as set forth in the Development Budget and any
other costs designated as “soft costs” in the Development Budget, including,
without limitation, projected operating deficit amounts through the Completion
Date, and which shall include reasonable costs incurred by HSRE to engage legal
counsel to review and approve actions undertaken by Campus Crest, evaluate and
advise HSRE with respect to Company matters relating to a Development Project,
evaluating approvals requested by Campus Crest and otherwise performing services
for the Company upon Campus Crest’s prior approval and further provided that any
costs incurred by either Member related to engaging counsel in connection with a
dispute between the Members shall not be Soft Costs.
     Subsidiary. Any business enterprise in which the Company has a direct or
indirect ownership interest and which is controlled directly or indirectly by
the Company.
     Substantial Completion Date. Shall have the meaning set forth in the
Development Agreement.
     Substitute Member. A transferee of a Membership Interest who is admitted as
a new Member under Section 11.2 in respect of the Membership Interest
transferred.
     Tax Allocation Provisions. The tax provisions to be followed by the Company
as described in Exhibit B.
     Transfer. The meaning set forth in Section 10.1 hereof.
     Treasury Regulations. The Treasury regulations promulgated under the Code,
as amended from time to time.
     TRS. The meaning set forth in Section 5.9(b) hereof.
     Unfunded Excess Project Costs. Any Excess Project Costs which, at the time
they are required to be paid by the Company, are not able to be funded from
Mandatory Capital Contributions and Project Financing. For purposes of
determining Unfunded Excess Project Costs, the proceeds of borrowings by the
Company shall be deemed to be applied first to Budgeted Project Costs,
irrespective of how said proceeds may be allocated as between the Company and
the lenders in question.

A-10



--------------------------------------------------------------------------------



 



EXHIBIT B
UNITED STATES INCOME TAX MATTERS
     1. Company for Federal Income Tax Purposes. The Company intends to be
treated as a partnership for United States (U.S.) income tax purposes.
     2. Capital Accounts. The Company shall maintain a separate Capital Account
for each Member according to the rules of Treasury
Regulation Section 1.704-1(b)(2)(iv). For this purpose, the Company may, upon
the occurrence of the events specified in Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), adjust the Member’ Capital Accounts in accordance
with the rules of such regulation and Treasury
Regulation Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company
property. For purposes of computing the amount of any item of Company income,
gain, loss or deduction to be allocated pursuant to Section 3 below and to be
reflected as an adjustment to the Members’ Capital Accounts, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for federal income tax purposes
(including any method of depreciation, cost recovery or amortization used for
this purpose), provided that:
     (a) The computation of all items of income, gain, loss and deduction shall
include income exempt from federal income tax and those items described in Code
Section 705(a)(2)(B) or Treasury Regulation Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for federal income tax purposes.
     (b) If the Book Value (as defined below) of any Company property is
adjusted pursuant to Treasury Regulation Section 1.704-1 (b)(2)(iv)(e) or (f),
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such property.
     (c) Items of income, gain, loss or deduction attributable to the
disposition of Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.
     (d) Items of depreciation, amortization and other cost recovery deductions
with respect to Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the property’s
Book Value in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g).
     (e) To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant
to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining the amount in the Capital Accounts, the amount, of such adjustment
to the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis).

B-1



--------------------------------------------------------------------------------



 



     (f) For purposes of this Exhibit B, “Book Value” shall mean with respect to
any asset, such asset’s adjusted basis for United States federal income tax
purposes, except as follows: (i) the initial Book Value of any asset contributed
by a Member to the Company shall be the fair market value of such asset as of
the date of the contribution (as determined hereunder); (ii) the Book Value of
all Company assets shall be adjusted to equal their respective fair market value
(as determined hereunder) upon each occurrence of the liquidation of the Company
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); and
(iii) the Book Value of any asset distributed by the Company to a Member shall
be adjusted to equal the fair market value (as determined hereunder) of such
asset on the date of distribution.
     3. Allocations.
     (a) For Capital Account purposes, all items of taxable income and gain
under the Code (“Profits”) and all items of deduction and loss under the Code
(“Losses”) shall (subject to Section 3(f)) be allocated among the partners in a
manner such that if the Company were dissolved, its affairs wound up and its
assets distributed to the Members in accordance with their respective Capital
Account balances immediately after making such allocation, such distributions
would, as nearly as possible, be equal to the distributions that would be made
pursuant to Section 4.1 of this Agreement. For the purposes of this Section 3,
the assets held by the Company shall be deemed to have a value equal to their
“Book Value” without regard to Section 2(d)(ii) hereof. The foregoing
allocations are intended to cause all items of income, gain, deduction and loss
to be allocated in a manner consistent with the distributions of Operating Cash
Flow and Capital Proceeds under Section 4.1 of this Agreement. To effectuate
this result, the Company may (with the Approval of HSRE) make such other
assumptions (in addition to those described above in this Section 3(a)), as it
deems necessary or appropriate in order to cause the allocations of income, gain
deduction and loss to be consistent with the intended economic arrangement of
the Members as set forth in Section 4.1.
     (b) For federal, state and local income tax purposes, all Profits and
Losses shall be allocated to the Members in accordance with the allocations of
the corresponding items for Capital Account purposes under Section 3, except
that items with respect to which there is a difference between tax and book
basis (“book-tax disparity”) will be allocated in accordance with Section 704(c)
of the Code, the Treasury Regulations thereunder, and Treasury Regulations
Section 1.704-1(b)(4)(i). The methodology for curing any book-tax disparity
shall require the Approval of HSRE.
     (c) The provisions of this Section 3 are intended to comply with Treasury
Regulations Section 1.704-1(b) and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. Campus Crest shall be authorized to
make appropriate amendments to the allocations of items pursuant to this
Section 3 if necessary in order to comply with Section 704 of the Code of
applicable Treasury Regulations thereunder; provided that no such change shall
have any effect upon the amount distributable to any Member.

B-2



--------------------------------------------------------------------------------



 



     (d) Notwithstanding any provision set forth in this Section 3, no item of
deduction or loss shall be allocated to a partner to the extent the allocation
would cause a negative balance in such partner’s Capital Account (after taking
into account the adjustments, allocations and distributions described in
Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) that exceeds
the amount that such partner would be required to reimburse the Company pursuant
to this paragraph or under applicable U.S. federal income tax law (including
amounts that a partner would be deemed to be obligated to restore pursuant to
Treasury Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5)). In the event some
but not all of the partners would have such excess Capital Account deficits as a
consequence of such an allocation of loss or deduction, the limitation set forth
in this Section 3(d) shall be applied on a partner by partner basis so as to
allocate the maximum permissible deduction or loss to each partner under
Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations. All deductions and
losses in excess of the limitations set forth in this Section 3(d) shall be
allocated in accordance with Treasury Regulations promulgated under Section 704
of the Code. In the event any loss or deduction shall be specially allocated to
a partner pursuant to either of the two preceding sentences, an equal amount of
income of the Company shall be specially allocated to such partner prior to any
allocation pursuant to Section 3(a).
     (e) In the event any Member unexpectedly receives any adjustments,
allocations, or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6), items of Company income and gain
shall be specially allocated to such partner in an amount and manner sufficient
to eliminate as quickly as possible any deficit balance in its Capital Account
in excess of that permitted under Section 3(d) created by such adjustments,
allocations or distributions. Any special allocations of items of income or gain
pursuant to this Section 3(e) shall be taken into account in computing
subsequent allocations pursuant to this Section 3 so that the net amount of any
items so allocated and all other items allocated to each partner pursuant to
this Section 3 shall, to the extent possible, be equal to the net amount that
would have been allocated to each such partner pursuant to the provisions of
this Section 3 if such unexpected adjustments, allocations or distributions had
not occurred.
     (f) In the event the Company incurs any nonrecourse liabilities, income and
gain shall be allocated in accordance with the “minimum gain chargeback”
provisions of Sections 1.704-1(b)(4)(iv) and 1.704-2 of the Treasury
Regulations.
     4. Tax Elections and Accounting Methods. All elections and accounting
methods, depreciation and amortization recovery periods for purpose of the U.S.
tax requirements, including the method of allocating items with respect to
contributed property under Section 1.704-3 of the Treasury Regulations, will be
made by the Tax Matters Member designated below and shall require the Approval
of HSRE.
     5. Tax Matters Member. Campus Crest is designated as the tax matters
partner under § 6231(a)(7) of the Code. The tax matters partner will be
responsible for notifying all Members of ongoing proceedings, both
administrative and judicial, and subject to Section 5.2 of the Company
Agreement, will represent the Company throughout any such proceeding. The

B-3



--------------------------------------------------------------------------------



 



Members will furnish the tax matters partner with such information as it may
reasonably request to provide the Internal Revenue Service and any foreign
taxing authority with sufficient information to allow proper notice to the
Members. If an administrative proceeding with respect to a partnership item
under the Code has begun, and the tax matters partner so requests, each Member
will notify the tax matters partner of its treatment of any partnership item on
its federal income tax return, if any, which is inconsistent with the treatment
of that item on the partnership return for the Company. Any settlement agreement
with the Internal Revenue Service (which will not be entered into by Campus
Crest without the prior Approval of HSRE) will be binding upon the Members only
as provided in the Code. The tax matters partner will not bind any other Member
to any extension of the statute of limitations or to a settlement agreement
without such Member’s written consent. Any Member who enters into a settlement
agreement with respect to any partnership item will notify the other Members of
such settlement agreement and its terms no later than ten (10) days prior to the
effective date of settlement. If the tax matters partner does not file a
petition for readjustment of the partnership items in the Tax Court, Federal
District Court or Claims Court within the 90-day period following a notice of a
final partnership administrative adjustment, any notice partner or 5-percent
group (as such terms are defined in the Code) may institute such action within
the following 60 days. The tax matters partner will timely notify the other
Members in writing of its decision. Any notice partner or 5-percent group will
notify any other Member its filing of any petition for readjustment. The Company
shall reimburse the tax matters partner for any and all reasonable out-of-pocket
costs and expenses (including reasonable attorneys’ and other professional fees)
incurred by it in its capacity as tax matters partner. The Company shall
indemnify, defend and hold the tax matters partner harmless from and against any
loss, liability, damage, cost or expenses (including reasonable attorneys’ fees)
sustained or incurred as a result of any act or decision concerning Company tax
matters and within the scope of such Member’s responsibilities as tax matters
partner, provided that the tax matters partner shall act in good faith in
accordance with this Agreement and shall not be guilty of willful misconduct or
gross negligence.

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
LIST OF REVIEW ITEMS
     Set forth below is a list of items that HSRE may, without obligation,
request to review and Approve prior to the Company making any expenditures with
respect to the development of any of the Properties, provided that nothing
herein shall require Campus Crest to create or modify any document to comply
with such request. (the requirement or timing of which items may be modified or
waived by HSRE as provided in said Section 5.6):
     1. Agreements relating to the purchase of any improved or unimproved real
property;
     2. Title reports (or the equivalent documents used in the applicable
jurisdiction);
     3. Identity of third party architects, engineers and contractor(s);
     4. Plans and specifications;
     5. Development Budget which shall include all Hard and Soft Costs and a
detailed construction schedule, along with proforma lease-up schedule and
statement of projected operating cash flow for such Property;
     6. All architect/engineering agreements and construction contracts,;
     7. Copies of all necessary and appropriate permits, permit applications and
licenses (including special use permits);
     8. Evidence of insurance;
     9. Identity of any lender and copies of construction financing documents;
     10. Soil tests;
     11. Environmental assessment reports;
     12. All necessary and appropriate utility agreements and easements;
     13. Form Lease and leasing guidelines;
     14. Contracts and other agreements relating to the use, construction,
financing or operation of the subject Property;
     15. Payment applications (including line item accounting);
     16. Inspection reports for:

  (i)   concrete forms and reinforcing steel

C-1



--------------------------------------------------------------------------------



 



  (ii)   structural steel     (iii)   mechanical     (iv)   electrical     (v)  
curtain walls

     17. Copies of the following shop drawings:

  (i)   structural steel     (ii)   curtain wall     (iii)   electrical switch
gear     (iv)   all HVAC shop drawings

     18. Copies of operating manuals;
     19. Copies of legal opinions; and
     20. Such other items as may be material to the construction and operation
of the subject Property.

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
CAPITAL CONTRIBUTIONS

                      Initial             Capital     Participating   Member  
Contribution     Percentage  
Campus Crest
  $ 49.90       49.9 %
HSRE
  $ 50.10       50.1 %
 
               
 
           
Total
  $ 100       100 %
 
           

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
HSRE FUNDING CONDITIONS
     These conditions apply to development and/or acquisition project as
appropriate.

1.   With respect to a Development Project, all conditions to funding as set
forth in the Construction Loan commitment shall have been satisfied.   2.  
Approval by HSRE of the documentation relating to the Construction Loan.   3.  
Campus Crest has secured a construction contract with an Affiliate of Campus
Crest or a reputable general contractor for the completion of the Development
Project meeting the requirements in the Development Agreement for a minimum
amount of eighty percent (80%) of the total construction costs or value of the
Property, and such contract has been Approved by HSRE.   4.   All Entitlements
and governmental approvals for the construction of the Development Project,
including but not limited to, zoning shall have been delivered to and Approved
by HSRE.   5.   HSRE and Campus Crest shall have approved and executed the
Non-Competition and Right of First Opportunity Agreement.   6.   HSRE shall have
Approved the legal and environmental due diligence with respect to the Property.
  7.   HSRE shall have Approved the Acquisition Budget or Development Budget, as
the case may be, including, without limitation the amount of equity capital to
be invested by the Members.   8.   HSRE shall have been furnished with, and
shall have Approved, all of the items identified on Exhibit C; provided,
however, that the delivery of items 16 through 18 shall not be required to be
delivered as a Funding Condition.   9.   HSRE shall have Approved the
Pre-Development Costs or Pre-Acquisition Costs, as the case may be, with respect
to such Property.   10.   All blanks in the form of Property Management
Agreement, Construction Agreement and Development Agreement have been filled in
a manner Approved by HSRE and Campus Crest.   11.   HSRE and Campus Crest shall
have approved and executed the Indemnity Agreement.

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF DEVELOPMENT AGREEMENT
(Attached)

F-1



--------------------------------------------------------------------------------



 



DEVELOPMENT AGREEMENT
dated as of ___________, 201__
by and between
CAMPUS CREST AT _________________, LLC/LP
as Owner
and
CAMPUS CREST DEVELOPMENT, INC.
as Developer



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. RETENTION OF DEVELOPER
    1  
 
       
2. DEVELOPER’S RESPONSIBILITY
    2  
 
       
2.1. Budgeting and Scheduling
    2  
2.2. Design and Permitting
    4  
2.3. Selection of General Contractor; Bidding
    5  
2.4. Construction Phase
    6  
2.5. Construction Financing
    12  
2.6. Compliance with Project Criteria
    12  
2.7. Project Executive
    13  
 
       
3. COST OVERRUNS
    13  
 
       
3.1. Obligations of Developer and Owner
    13  
3.2. In Balance Requirement
    13  
 
       
4. RESPONSIBILITY OF THE OWNER
    15  
 
       
4.1. Review of Documents
    15  
4.2. Professional Services
    15  
 
       
5. DEVELOPER’S FEE
    15  
 
       
5.1. Terms of Payment
    15  
5.2. Substantial Completion
    16  
5.3. Force Majeure
    17  
 
       
6. CONSULTANT COSTS
    18  
 
       
7. DEFAULT; TERMINATION
    18  
 
       
7.1. Developer Defaults
    18  
7.2. Owner Defaults
    19  
7.3. Buyout under Venture Operating Agreement
    19  
7.4. Payment on Termination
    19  
 
       
8. LIENS
    20  
 
       
9. CONSTRUCTION WARRANTIES
    20  
 
       
10. REPRESENTATIONS AND WARRANTIES
    21  
 
       
10.1. Representations and Warranties of Developer
    21  
10.2. Representations and Warranties of Owner
    21  

-i-



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
11. INDEMNIFICATION
    22  
 
       
12. MISCELLANEOUS PROVISIONS
    22  
 
       
12.1. Notices
    22  
12.2. Relationship; Insurance
    23  
12.3. Governing Law
    25  
12.4. Entire Agreement
    25  
12.5. Construction
    25  
12.6. Headings
    25  
12.7. Waivers
    25  
12.8. Rights and Remedies Cumulative
    25  
12.9. Severability
    25  
12.10. Heirs, Successors and Assigns
    26  
12.11. Assignment
    26  
12.12. HSRE Member Information
    26  
12.13. Enforcement of Owner’s Rights
    26  
12.14. Owner Approvals
    26  
12.15. Lender Provisions
    26  
12.16. Attorneys’ Fees
    26  
12.17. Counterparts
    27  
12.18. Time of the Essence
    27  
 
       
13. LIMITATION OF LIABILITY
    27  

-ii-

 



--------------------------------------------------------------------------------



 



DEVELOPMENT AGREEMENT
     THIS DEVELOPMENT AGREEMENT (the “Agreement”) is dated as of the ____ day of
_________, 201__, by and between [CAMPUS CREST AT _________________, LLC/LP], a
Delaware limited liability company/limited partnership (“Owner”), and CAMPUS
CREST DEVELOPMENT, INC., a Delaware corporation (“Developer”).
R E C I T A L S:
     A. HSRE-CAMPUS CREST I, LLC (“Venture”) is a Delaware limited liability
company formed pursuant to that certain Operating Agreement, dated as of
November 7, 2008, as amended and restated pursuant to that certain Amended and
Restated Operating Agreement, dated as of October ___, 2010 (the “Venture
Operating Agreement”), by and between Campus Crest Ventures III, LLC, a Delaware
limited liability company and Affiliate of Developer (“Member”), and HSRE-CAMPUS
CREST IA, LLC, a Delaware limited liability company (“HSRE Member”). This
Agreement is made pursuant to the Venture Operating Agreement, and any
capitalized terms not otherwise defined herein shall have such meanings as are
ascribed thereto in the Venture Operating Agreement.
     B. Owner will acquire title to the real property located in [CITY, STATE]
and legally described in Exhibit A attached hereto and made a part hereof (the
“Property”).
     C. Owner desires to develop the Property as a _______ bed student housing
facility (together with all necessary ancillary components and amenities, roads
and any improvements necessary for functioning as a student housing facility,
unless otherwise agreed, or required in connection with the construction
thereof, the “Project”), to be constructed in accordance with (i) the Plans and
Specifications (as hereinafter defined), (i) the Development Budget (as
hereinafter defined), and (iii) the other terms and conditions of this
Agreement.
     D. Developer and/or its Affiliates have substantial experience and
expertise in supervising and coordinating the design and construction of similar
facilities throughout the United States.
     E. Owner desires to retain Developer (i) to supervise and direct the design
of the Project, (ii) to assist Owner in the selection and retention of
architects, engineers, contractors and other consultants (collectively,
“Consultants”) for the Project, (iii) to administer and supervise construction
of the Project by the General Contractor (as hereinafter defined) and (iv) to
provide other services to Owner as specified herein, and Developer desires to
provide such services to Owner, upon the terms and subject to the conditions
hereinafter set forth.
     NOW, THEREFORE, in consideration of the covenants, terms and conditions set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Owner and Developer hereby agree
as follows:
     1. RETENTION OF DEVELOPER. Owner hereby retains Developer to perform
services relating to the design, permitting, construction and development of the
Project,

1



--------------------------------------------------------------------------------



 



including, without limitation, those services described in Section 2 hereof, on
the terms and conditions and in consideration of the payments set forth herein.
In performing such services, Developer will be acting on its own behalf, as an
independent contractor and not as a partner, venturer or employee of Owner.
Developer agrees to further the interests of Owner by furnishing Developer’s
skill, judgment and expertise in the development of the Project. Developer shall
perform its services hereunder in an expeditious and economical manner
consistent with the best interests of Owner and with the standards utilized in
the Generation-4 “The Grove” student housing facilities (e.g. those developed in
Jonesboro, AR, Troy, AL, Cheney, WA, etc.). Subject to the terms and conditions
of this Agreement, Developer shall have the authority to make and implement
day-to-day decisions that are necessary in the performance of its obligations
hereunder and to render directions to all third parties in connection therewith.
Notwithstanding anything contained herein to the contrary, in no event shall
Developer have any right or authority, express or implied, to commit or
otherwise bind or obligate Owner or any of its Affiliates to any liability or
agreement, unless expressly authorized to do so in writing by Owner subsequent
hereto or unless expressly authorized to make a change order under
Section 2.4.12 below.
     2. DEVELOPER’S RESPONSIBILITY. Developer shall provide the following
services and perform the following oversight and supervision functions in
connection with the development of the Project:
          2.1. Budgeting and Scheduling.
     2.1.1 Developer shall prepare for Owner’s review and approval a detailed
budget for total development costs for the Project. Such budget will be reviewed
and updated on a monthly basis, and any revisions will be promptly submitted to
Owner. The budget for the Project shall include detailed budget categories for
each element of the Project reasonably anticipated by Developer, including land
acquisition costs, estimated cost of procuring and maintaining entitlements and
other Permits (as hereinafter defined), design costs, construction costs,
marketing costs, project administration costs, financing costs and other cost
items. Such budget will also contain reasonable budget contingencies. Attached
hereto as Exhibit B and incorporated herein by this reference is the initial
development budget for the Project (the “Development Budget”), which is
comprised of (i) “Hard Costs” as defined in the Venture Agreement (“Hard
Costs”), (ii) “Soft Costs” as defined in the Venture Agreement (“Soft Costs”),
(iii) costs attributable to acquiring the Property (“Land Costs”),
(iv) estimated costs anticipated to be incurred in placing and servicing
construction financing for the Project, including all up-front lender, servicer
and/or mortgage broker fees, points, interest and principal payments, defeasance
costs (if any) and estimated legal and accounting costs anticipated to be
incurred by Owner in connection with therewith (collectively “Financing Costs”),
(v) all estimated costs anticipated to be incurred in marketing portions of the
Project for sale and/or lease (“Marketing Costs”) and (vi) the Developer’s Fee
(as defined below). Notwithstanding anything contained herein to the contrary,
any changes in the Development Budget shall be subject to the approval of Owner;
which approval shall not be unreasonably

2



--------------------------------------------------------------------------------



 



withheld, conditioned or delayed; provided, however, that Owner’s approval shall
not be required for changes in the Development Budget resulting from (i) the
application of line item savings or contingency reserve for which Owner’s
approval is not required pursuant to Section 2.4.12 or (ii) other change orders
for which Owner’s approval is not required pursuant to Section 2.4.12. Owner’s
failure to respond to a request for approval of any change of the Development
Budget within ten (10) business days of receipt of such request for approval
shall be deemed an approval.
     2.1.2 Developer shall prepare for Owner’s review and approval a detailed
project development schedule for the Project (the “Project Development
Schedule”), including subcategories for permitting, design, and construction of
the Project. The Project Development Schedule will be reviewed and updated on a
regular basis, and any revisions will be promptly submitted to Owner. The
Project Development Schedule, as revised, shall also include Owner’s occupancy
and building start-up requirements. Developer agrees to use commercially
reasonable efforts to supervise the Project and manage the development process
in accordance with the Project Development Schedule. Developer will promptly
advise Owner of any material delays in the Project Development Schedule and
Developer’s opinion as to the reasons for any such delay.
     2.1.3 Developer shall prepare monthly for Owner a report indicating the
progress of permitting, design and construction for the Project, the financial
status of the development program for the Project and such other reports as may
reasonably be required by Owner or as may be required by lenders of Owner.
     2.1.4 Developer shall perform for Owner all accounting functions necessary
for the development of the Project (other than internal accounting functions of
the members of Owner); prepare requests for draws from the Construction Lender
(as defined in Section 2.5 below) and administer disbursements on behalf of
Owner for development expenses. Developer shall review, advise Owner on, and
implement procedures to satisfy the requirements of lenders of Owner regarding
loan disbursements.
     2.1.5 Developer shall schedule and attend pre-construction, construction
and progress meetings with the Owner, the Project Architect (as hereinafter
defined), the General Contractor, other Consultants, public officials, lender’s
representatives and other appropriate parties, as and when necessary or
appropriate.
     2.1.6 All reports, schedules and other documents to be prepared by
Developer for Owner pursuant to this Agreement shall be in a form reasonably
acceptable to both Owner and Developer.



3



--------------------------------------------------------------------------------



 



          2.2. Design and Permitting.
     2.2.1 Developer has heretofore negotiated and submitted to Owner for
approval (and, if approved, execution), an architect’s agreement (as
supplemented and amended by the Owner, the “Architect Contract”), with
____________________, as the architect for the Project (the “Project
Architect”). Developer or Architect under Developer’s oversight has heretofore
negotiated and submitted to Owner for approval (and, if approved, execution), an
engineer’s agreement (as supplemented and amended by the Owner, the “Engineer
Contract”) with ____________________, as engineer for the Project (the “Project
Engineer”). [CONFORM TO ACTUAL CONTRACTUAL RELATIONSHIP.] Developer or Architect
under Developer’s oversight shall negotiate and submit to Owner for Owner’s
approval (and, if approved, execution) any and all other contracts or agreements
with Consultants as may be necessary or appropriate for the design and
engineering of the Project, taking into account the Project Development Schedule
and the Development Budget. The Architect Contract, Engineer Contract and such
other contracts with Consultants, to the extent not executed by or assigned to
Owner, will name Owner as a third party beneficiary thereunder. Developer shall
direct and supervise the activities of the Project Architect and the other
Consultants, whether contracted by Developer or Architect, and Developer shall
provide administrative, management and related services as reasonably required
to coordinate the work of Consultants with each other to complete the Project.
     2.2.2 Exhibit C attached hereto contains a description of plans and
specifications for the Project which have been prepared by Project Architect or
Project Engineer and approved by the Owner through the design development phase
(which plans shall be revised to create construction documents in sufficient
detail to obtain a permit and as may be supplemented and amended with the
written approval of Owner, the “Plans and Specifications”). Owner and Developer
acknowledge and agree that the Plans and Specifications do not constitute a set
of final working plans and specifications for the Project, but will require
supplementation in order to constitute final working plans and specifications
for the entire Project. Developer shall not suffer or permit any supplementation
of, change to, or deviation from, the Plans and Specifications, without the
express prior written approval of the Owner, such approval not to be
unreasonably withheld, conditioned or delayed, except those related to change
orders for which Owner’s consent is not required pursuant to Section 2.4.12. In
connection with Developer’s supervision and direction of the activities of the
Consultants, Developer shall endeavor to cause the Project Architect and other
Consultants to assure that the design of the Project complies with applicable
law and otherwise meets the overall program objectives of Owner, consistent with
budgeting constraints.
     2.2.3 With the Project Architect and other appropriate Consultants,
Developer shall undertake cost analysis, value engineering and constructability

4



--------------------------------------------------------------------------------



 



reviews for the Project and evaluate design alternatives that are generally
consistent with the development of the Project as a Generation-4 “The Grove”
student housing facility.
     2.2.4 Developer shall negotiate on behalf of Owner, for Owner’s review and
approval, all necessary agreements with public bodies relating to access,
traffic, zoning, street vacation, and other design and construction
considerations pertaining to the Project.
     2.2.5 Developer shall manage on behalf of Owner, and with the assistance of
the Consultants shall obtain, all necessary licenses, approvals and permits
required to be obtained for the construction and operation of the Project,
including, without limitation, any and all necessary building permits, zoning,
stormwater and building variances, approvals required under recorded covenants
and other instruments of record, and other approvals required in connection with
the relocation of utilities and assessing the availability of utilities to the
Project (collectively, the “Permits”).
     2.2.6 With the Consultants, Developer shall review design documents during
their development and advise Owner on proposed site improvements, selection of
materials, building systems and equipment, and methods of Project delivery.
Developer shall cause the Project Architect, General Contractor or other
appropriate Consultants to provide recommendations and directions to Developer
and Owner on relative feasibility of construction methods, availability of
materials and labor, and time requirements for procurement, installation and
construction. The parties acknowledge that Owner is relying on the experience
and expertise of Developer, General Contractor and the other Consultants to
propose and recommend site improvements, and building systems and materials
which meet the program objectives of Owner consistent with budget constraints
and the requirements of the Permits.
     2.2.7 Developer shall manage and coordinate the professional services of
surveyors and special consultants required for the Project.
     2.2.8 Developer shall take, or cause to be taken (subject to Owner’s review
and approval), without cost to Developer, any and all actions as may be
reasonably necessary or appropriate under or in connection with any and all
ground leases, covenants, conditions, restrictions, easements and agreements
affecting Owner or the Project, including, without limitation, all easements or
other title encumbrances now or hereafter affecting the Property.
          2.3. Selection of General Contractor; Bidding.
     2.3.1 On or about the date of this Agreement, Owner shall enter into that
certain Standard Form of Design-Build Agreement and General Conditions Between
Owner and Design-Builder (Where the Basis of Payment is the Cost of

5



--------------------------------------------------------------------------------



 



the Work Plus a Fee with a Guaranteed Maximum Price) with Campus Crest
Construction, Inc., an affiliate of Developer and the Member (the “General
Contractor”) for the construction of the entire Project (as supplemented and
amended by the Owner, collectively the “Construction Contract”), in accordance
with the Plans and Specifications. Notwithstanding anything contained in this
Agreement to the contrary, Developer shall have no authority to enter into,
extend, terminate, amend, waive or otherwise change the Construction Contract or
any other contract or agreement with any Consultant, without Owner’s prior
written consent, or except as may be expressly authorized relative to change
orders under Section 2.4.12.
     2.3.2 Developer shall assist the General Contractor in developing the
interest of subcontractors to bid for Project subcontracts; provided, however,
that General Contractor shall be responsible for coordinating and managing the
subcontracting bid process, and neither General Contractor nor any other person
shall be deemed a third party beneficiary of this Agreement.
     2.3.3 To the extent set forth in the Development Budget or pursuant to the
Construction Contract, Developer shall receive, approve and administer the
bonding and insurance requirements for the General Contractor in accordance with
Owner’s insurance requirements and bonding requirements (and confirm and monitor
compliance with such requirements) for subcontractors for whom bonds are
required by Owner and/or Construction Lender. However, the General Contractor
shall be responsible for the management of the insurance program applicable to
subcontractors, suppliers and materialmen working under the Construction
Contract.
          2.4. Construction Phase.
     2.4.1 Developer shall direct and oversee pre-construction activities of the
General Contractor relating to design and cost analysis, and preparation of
construction schedules and construction budgets. The construction schedule and
construction budget from the General Contractor shall be incorporated into the
revised Development Budget and the Project Development Schedule to be prepared
by Developer in accordance with Section 2.1.
     2.4.2 On behalf of Owner, Developer shall provide administration of the
Construction Contract.
     2.4.3 Developer shall provide administrative, supervisory and related
services to coordinate scheduled activities and responsibilities of the General
Contractor with those of the Developer, Owner and the Consultants in order to
develop the Project in an expeditious manner, consistent with the Owner’s
interests. Developer shall use commercially reasonable efforts to cause the
Project to be developed in accordance with the Project Development Schedule and
the Construction Contract. Without limiting the generality of the foregoing,

6



--------------------------------------------------------------------------------



 



Developer (i) shall direct the Architect to ensure that the Plans and
Specifications describe improvements that, when constructed, will be in
substantial compliance with all applicable zoning ordinances and building codes
and all other applicable Permits, laws, statutes and ordinances and have been
prepared in substantial compliance with the commercially reasonable standard of
professional care for projects of such nature, and (ii) shall direct the General
Contractor to construct the Project in accordance with all applicable zoning
ordinances and building codes and all other applicable Permits, laws, statutes
and ordinances. Developer shall use commercially reasonable efforts to cause the
General Contractor to construct the Project free from defects in materials and
workmanship and in substantial accordance with the Plans and Specifications and
all applicable covenants, conditions, restrictions, easements, set back
requirements and agreements that affect the Project and, without limiting the
generality of the foregoing, in accordance with the standard of professional
care for projects of such nature.
     2.4.4 Developer shall schedule and conduct meetings to discuss such matters
as progress and scheduling. Developer shall require and coordinate preparation
of, and promptly distribute minutes, if any, of such meetings to Owner, the
Project Architect, the General Contractor and other Consultants. Such meetings
are expected to be held on a monthly basis.
     2.4.5 Utilizing the construction schedule provided and updated by the
General Contractor from time to time, Developer shall update the Project
Development Schedule. If an update indicates that the previously approved
Project Development Schedule may not be met, Developer will promptly recommend
to Owner any viable corrective action(s) of which Developer is aware.
     2.4.6 Developer shall use commercially reasonable efforts to obtain
satisfactory performance of the Construction Contract by the General Contractor.
The parties acknowledge that Owner is relying on the experience and expertise of
Developer to oversee construction so as to identify as early as possible
non-performance by the General Contractor and to recommend corrective action and
alternatives. As appropriate, Developer shall have authority to require
additional inspection or testing of the work in accordance with the provisions
of the Construction Contract, whether or not such work is fabricated, installed
or completed. Developer shall have the authority in its reasonable discretion to
reject work which does not conform to the requirements of the Plans and
Specifications or the Construction contract, unless Owner directs Developer
otherwise.
     2.4.7 Developer shall develop for Owner monthly reports and forecasts for
the Project in the form of the cost accounting report attached hereto as
Exhibit D and advise Owner as to discrepancies between actual and budgeted
costs.



7



--------------------------------------------------------------------------------



 



     2.4.8 Developer shall maintain accounting records on all work performed on
the basis of Owner-approved unit pricing or actual costs of labor and materials,
and other work requiring accounting records.
     2.4.9 Based upon Developer’s observations and evaluations of each
application for payment from the General Contractor, Developer shall review and
certify (or, if required by Construction Lender, shall cause to be reviewed and
certified by the Architect, a civil engineer or construction consultant) the
amounts due the General Contractor. The approval by the Developer of an
application for payment shall constitute a representation to Owner based upon
Developer’s overall supervision of the course of construction, inspections at
the site and review of supporting data that, in Developer’s professional
judgment, the work has progressed to the point indicated and that the quality of
the work is in substantial accordance with the Plans and Specifications and the
Construction Contract (subject to minor deviations correctable prior to
completion and to specific qualifications expressed by Developer in approving
the application for payment). In addition, if required as part of Owner’s
construction financing, Developer shall prepare or cause to be prepared for
submission to Construction Lender an application for payment based on the
General Contractor’s certificate for payment and including other Project costs
payable from the Construction Loan (as defined in Section 2.5.1 below).
Developer shall administer all Contractor’s and Subcontractor’s sworn statements
and waivers of lien, covering all work for which disbursement is to be made to a
date specified therein, and covering all work done on the Project to a
reasonably current date, otherwise paid for or to be paid for by Owner or any
other person consisting of current conditional waivers for all work to be paid
from the proceeds of said draw, together with unconditional waivers for all work
for which proceeds were disbursed in the previous draw), all in compliance with
applicable mechanics’ lien laws and in such form as otherwise required by the
Construction Lender (and in compliance with the requirements of the title
insurance company for issuance of interim title endorsements to the Construction
Lender covering such disbursement, if Construction Lender has obtained a title
insurance policy with respect to the Construction Loan and requires such interim
endorsements), together with such contracts or other supporting data as Owner
may reasonably require.
     2.4.10 Developer shall process for payment on behalf of Owner all requests
for disbursements made by the General Contractor pursuant to the Construction
Contract and by the Project Architect pursuant to the Architect Contract, and
any other construction, architectural, engineering or planning service
agreements for the Project, including the collection and review of documentation
required to be submitted to Owner, confirming the accuracy thereof and making
recommendations concerning such draw requests.
     2.4.11 With respect to the General Contractor’s work, Developer will not
have control over or charge of and will not be responsible for construction
means, methods, techniques, sequences or procedures, or for safety precautions
and

8



--------------------------------------------------------------------------------



 



programs in connection with the work, since these are solely the General
Contractor’s responsibility under the Construction Contract. In addition,
Developer will not have control over or charge of acts or omissions of the
General Contractor, subcontractors, other Consultants or their respective agents
or employees or any other persons performing portions of the work not directly
employed by Developer. However, nothing in this Section 2.4.11 shall relieve the
Developer from its duties to oversee and administer the Construction Contract in
accordance with prevailing industry standards based upon Developer’s skill,
judgment and experience in similar projects.
     2.4.12 Developer shall administer the change order program for the Project,
as hereinafter described.
     (a) Developer shall have the right to enter into change orders if (i) the
change order is necessary to address either value engineering opportunities,
unforeseen conditions or minor adjustments to fixtures or finishes; (ii) such
change order does not adversely affect the external appearance of the Project,
the common areas or other public areas, reduce the performance standards of any
building’s mechanical or other systems or reduce the number of beds at the
Project, (iii) such change order reflects the use of any available contingency
amounts in the Development Budget or reallocation of line item savings in the
Development Budget in compliance with the provisions of the Construction Loan
(as defined in Section 2.5.1 below); and (iv) such change order conforms with
all applicable legal requirements pertaining to the Project or the Owner,
including without limitation, all applicable Permits, governmental laws,
Construction Lender requirements and requirements under recorded covenants and
other instruments of record. In addition to the foregoing requirements, if the
change order involves use of any contingency amounts, Developer, without first
obtaining the approval of Owner (which approval will not be unreasonably
withheld, conditioned or delayed), shall not be permitted to reallocate more
than twenty-five percent (25%) of the contingency amount until such time as the
Project is twenty-five percent (25%) complete, fifty percent (50%) of the
contingency amount until such time as the Project is fifty percent (50%)
complete, seventy-five percent (75%) of the contingency amount until such time
as the Project is seventy-five percent (75%) complete, and the remaining balance
of the contingency amount until the Project is one hundred percent (100%)
complete. For purposes of the preceding sentence, the percent complete shall be
defined as indicated on Developer’s G702 Draw Request form submitted each month
to Construction Lender. All other Project-related change orders (as well as any
change orders that satisfy the criteria set forth above but for which
Construction Lender’s approval is required pursuant to the Construction Loan)
shall be submitted to Owner for approval, not to be unreasonably withheld,
conditioned or delayed. Developer shall provide Owner on a monthly basis a
report detailing any

9



--------------------------------------------------------------------------------



 



Project-related change orders which were approved by Developer and did not
require the approval of Owner. The costs of a Project-related change order shall
include the fees of the Project Architect or any appropriate Consultants to
design and implement the change order.
     (b) In addition to Project-related change orders, Owner shall have the
right to request and Developer shall administer “Owner-Initiated Change Orders,”
which for this purpose shall mean change orders initiated by Owner to add,
delete or revise features of the Project after execution of the Construction
Contract. With respect to Owner-Initiated Change Orders (i) Owner shall be
responsible for all of the costs to implement such change orders, including
design costs, construction costs, and related costs, (ii) the costs of such
change orders shall not be applied against the amounts budgeted for the change
order allowance or change order allowance contingency, and (iii) the Project
Development Schedule and Development Budget will be reasonably adjusted by
mutual agreement of Owner and Developer prior to the making of any such change
orders to reflect any delays and increased costs associated with implementing
such change orders. In connection with the administration of all change orders,
Developer shall maintain or cause to be maintained by Architect or General
Contractor a detailed log of field questions that may lead to change orders.
Promptly, following each Project meeting, Developer shall advise Owner of the
status of any pending field questions, potential change orders and change orders
which are then being implemented.
     2.4.13 Prior to the date on which the General Contractor commences the work
contemplated by the Construction Contract (the date such work begins is referred
to hereinafter as the “Construction Commencement Date”), Developer shall receive
and review and, if requested by Owner, forward to Owner, certificates of
insurance from the General Contractor (and from any major subcontractors
requested by Owner) to confirm such certificates of insurance conform to the
Owner’s and Construction Lender’s requirements.
     2.4.14 In collaboration with the Project Architect and Consultants,
Developer shall establish and implement procedures for expediting the processing
and approval of shop drawings, product data, samples and other submittals.
     2.4.15 Developer shall record the progress of the Project. The Developer
shall submit monthly written progress reports in a form mutually acceptable to
Owner and Developer, each acting reasonably, to Owner (and, to the extent
necessary, in Developer’s reasonable judgment, the Project Architect and
Consultants), including information on the General Contractor’s work, as well as
the entire Project, showing percentages of completion. Developer shall cause the
General Contractor to keep a daily log containing a record of weather, work on
the site, number of workers, identification of equipment, work accomplished,

10



--------------------------------------------------------------------------------



 



problems encountered, and other similar relevant data as Owner may reasonably
require. Developer shall forward to Owner a final Project application for
payment upon compliance with the requirements of the Construction Contract.
     2.4.16 Developer shall cause the General Contractor to maintain at the
Project site and/or at Developer’s principal office location for Owner one
record copy of all contracts, drawings, specifications, addenda, change orders
and other modifications, in good order and marked currently in readable form to
record changes and selections made during construction, and in addition,
approved shop drawings, product data, samples and submittals. Developer shall
further cause the General Contractor to maintain records of principal building
layout lines, elevations of the bottom of the footings, floor levels and key
site elevations certified by a qualified surveyor or professional engineer.
General Contractor shall make all such records available to the Project
Architect and other Consultants and Owner and upon completion of the Project
shall deliver them to Owner. Developer shall cause the General Contractor and/or
Consultants following completion of the Project to prepare red-lined “as built”
plans and specifications for the Project.
     2.4.17 Developer shall arrange for the delivery, storage, protection and
security of Owner-purchased materials, systems and equipment that are a part of
the Project until such items are incorporated into the Project, it being agreed
that the same may be stored off-site if permitted under the Construction Loan
documents.
     2.4.18 With a representative of Owner, Developer shall observe the General
Contractor’s final testing and start-up of utilities, operational systems and
equipment. Developer shall oversee the testing and delivery of all building
systems in consultation with Owner to ensure complete working operation prior to
acceptance.
     2.4.19 Developer shall establish maintenance standards and specifications
in consultation with Owner (or, if Owner is to have a property manager, Owner’s
property manager) and shall assist Owner (or, if Owner is to have a property
manager, Owner’s property manager) in negotiating contracts with persons
performing maintenance and operations functions.
     2.4.20 When Developer considers the General Contractor’s work or a
designated portion thereof substantially complete, Developer shall, jointly with
Owner, the General Contractor and the property manager and, if applicable, other
Consultants, prepare a list of incomplete or unsatisfactory items (the “Punch
List”) and a schedule for their completion. Developer shall assist the Project
Architect and other Consultants in conducting inspections to determine whether
the work or designated portion thereof is substantially complete.

11



--------------------------------------------------------------------------------



 



     2.4.21 Developer shall supervise the correction and completion of the Punch
List. Developer shall assist the Project Architect and other Consultants in
conducting final inspections. Notwithstanding the foregoing, final approval of
the Project and the completion of construction and the Punch List shall remain
vested in Owner.
     2.4.22 Developer will assist Owner in securing for Owner’s benefit all
warranties, guarantees and similar submittals related to the Project, including
all warranties required by the Construction Contract or otherwise (collectively,
the “Construction Warranties”). Developer will also assist Owner in obtaining
all keys, building system manuals and other manuals, and record drawings related
to the Project.
     2.4.23 Developer shall perform or cause to be performed all other services
customarily performed by developers of similar projects or necessary to complete
the Project as contemplated hereby.
          2.5. Construction Financing.
     2.5.1 [ALTERNATIVE #1: On or about the date of this Agreement, Owner is
obtaining a construction loan in the amount of $______________ (the
“Construction Loan”) from _____________________________ (the “Construction
Lender”)]
     [ALTERNATIVE #2: Developer shall be primarily responsible for obtaining,
and negotiating the terms of, a construction loan for the acquisition of the
Property and the development of the Project (the “Construction Loan”). Developer
will seek to obtain a Construction Loan in an amount equal to approximately
____________ percent (___%) of the amount of the Development Budget from a
reputable lender approved by Owner (the “Construction Lender”). The economic
terms of, and the documentation of, the Construction Loan shall be subject to
Owner’s review and approval in Owner’s sole discretion.]
     2.5.2 Developer, together with Member’s asset manager shall administer the
Construction Loan on behalf of Owner, including the preparation and submission
of draw requests and the collection, review and submission of all documentation
required to be submitted to the Construction Lender in order to obtain the
necessary draws of Construction Loan proceeds as and when required in order to
fund construction in accordance with the Project Development Schedule and the
Development Budget.
     2.6. Compliance with Project Criteria. Without limitation of the foregoing,
Developer shall use commercially reasonable efforts, consistent with the
generally accepted and customary standard of care for comparable student housing
facilities, to manage the development of the Project in accordance with the
Development Budget, the

12



--------------------------------------------------------------------------------



 



Project Schedule and other project criteria developed hereunder, as reasonably
approved from time to time by Owner.
     2.7. Project Executive. Brian L. Sharpe is hereby designated as the initial
project executive (the “Project Executive”) for the Project, and shall continue
to serve as Project Executive so long as he is employed by Developer or any
Affiliate thereof. Owner shall have the right to approve any replacement Project
Executive, which approval shall not be unreasonably withheld, delayed or
conditioned. The Project Executive shall devote so much of its time and effort
to the Project as is necessary for Developer to perform its obligations under
this Agreement and shall obtain the services of such additional employees of
Developer as and when needed to perform such obligations. The Project Executive
shall visit the Property regularly following the Construction Commencement Date,
and more frequently, if and when circumstances reasonably require his presence
on-site. The Project Executive shall be available to Owner during normal
business hours during the construction phase of the Project.
     3. COST OVERRUNS. Developer acknowledges and agrees that (i) Developer has
prepared the Development Budget, (ii) Developer has participated in the
negotiation of the Construction Contract and the Architect’s Contract, and
(iii) Developer is familiar with the Plans and Specifications and all recorded
covenants and restrictions applicable to the Project. Developer further
acknowledges that Owner may suffer material adverse consequences if the Project
is not completed in accordance with the Project Development Schedule and the
Development Budget.
     3.1. Obligations of Developer and Owner. Developer shall advise Owner and
the HSRE Member promptly and at any time from time to time if the Project is not
In Balance (as such term is hereinafter defined). If the Project is not In
Balance at any time, then the Developer shall deposit with Owner (or, if
required pursuant to the terms of the Construction Loan, with the Construction
Lender) the amount of any Cost Overruns within ten (10) days following a request
made to Developer by Owner or the HSRE Member, or sooner, to the extent required
by the Construction Lender. Any Cost Overruns deposited to cause the Project to
be In Balance shall not be deemed to be capital contributions or loans to Owner
or the Venture. Except as set forth in Section 3.2.3 below, neither Developer
nor the Member shall be entitled to repayment of such deposited amounts pursuant
to this Agreement or otherwise. Owner shall have the right to withhold any
further payments of the Developer’s Fee until Owner has been reimbursed for any
Cost Overruns that Developer has failed to pay that Owner has funded on
Developer’s behalf.
     3.2. In Balance Requirement.
     3.2.1 The Project shall be deemed to be “In Balance” only if the total of
the Available Funds (as hereinafter defined) applicable to each line item of the
Development Budget (subject to reallocation as provided in Section 2.4.12) shall
in the reasonable judgment of Owner (or as determined by the Construction
Lender) equal or exceed the aggregate of the unexpended costs under said line

13



--------------------------------------------------------------------------------



 



item, including without limitation: (i) the amount to be paid as retainage to
persons who have supplied labor, materials or services in connection with the
Project; (ii) the amount necessary to pay for all unpaid costs incurred or to be
incurred in the completion of the development, construction and equipping of the
Project, including the cost of purchase and installation of all fixtures and
equipment and the cost of supplying all labor, material or other services to the
Project; and (iii) interest, finance charges, letter of credit fees, and other
fees and charges in connection (including without limitation, any interest
payable in excess of the interest set forth in the Development Budget due to the
Project not being substantially complete as of the Target Date (as defined in
Section 5.2 below)) with financing the construction of the Project. Any amounts
required to cause the Project to be In Balance other than those Excess Project
Costs for which Owner is responsible, as set forth below, shall constitute “Cost
Overruns” hereunder. Cost Overruns shall include, without limitation, Operating
Deficit Overruns (as defined in Section 5.2 below). Subject to the right of
Developer to re-allocate line items under Section 2.4.12(a), any Hard Costs or
Soft Costs exceeding the line item amounts set forth in the then-current
Development Budget shall be referred to herein and in the Venture Operating
Agreement as “Excess Project Costs”; provided, however, that the following
Excess Project Costs shall not be deemed Cost Overruns, and shall instead be
deemed Project Costs for which Owner is responsible (“Owner Costs”): (a) costs
associated with Owner-Initiated Change Orders; and (b) costs associated with
Force Majeure Events.
     3.2.2 As used herein, the term “Available Funds” shall mean, with respect
to each line item of the Development Budget: (a) all amounts not yet expended by
or on behalf of Owner in connection with said line item (subject to reallocation
in accordance with Section 2.4.12); plus (b) any funds deposited with Owner by
the Developer pursuant to this Agreement for application to said line item
(subject to reallocation in accordance with Section 2.4.12) and held by Owner.
     3.2.3. Anything to the contrary contained in this Article 3
notwithstanding, in the event that Developer is required to fund any Cost
Overruns as set forth above and the Reimbursement Conditions (as defined below)
are satisfied, then Developer shall be entitled to a reimbursement from Owner
equal to the Reimbursement Amount (as defined below). As used in this
Section 3.2.3, the term “Reimbursement Amount” shall mean an amount equal to the
lesser of (a) the amounts paid by Developer on account of Cost Overruns, and
(b) the amount of the Final Savings. As used in this Section 3.2.3, the term
“Final Savings” shall mean the amount by which the final Development Budget
exceeds the final costs in completing the Project. As used in this
Section 3.2.3, the term “Reimbursement Conditions” shall mean: (1) the Project
achieved Substantial Completion (as defined in Section 5.2) for less than the
amount set forth in the Development Budget (as amended from time to time in
connection with the Owner-Initiated Change Orders) and final and unconditional
lien waivers have been obtained from the General Contractor and any other
Consultants; and

14



--------------------------------------------------------------------------------



 



(2) the Construction Lender funds the amount of the reimbursement to be paid to
Developer. If the Construction Lender does not fund the Reimbursement Amount,
Developer shall receive the Reimbursement Amount from Owner pursuant to Section
3.4(b)(2) of the Venture Operating Agreement. Notwithstanding the foregoing to
the contrary, if Substantial Completion does not occur by the Target Date and as
a result thereof, the tenants cannot move into the Project by the eighth day of
classes at the applicable college and/or university, Owner shall not be required
to provide the Reimbursement Amount until the total amount of Operating Deficit
Overruns (if any) resulting from such late tenant move-in has been determined,
and the Reimbursement Amount shall be offset against the amount of any such
Operating Deficit Overruns.
     4. RESPONSIBILITY OF THE OWNER. In addition to the payment and
reimbursement obligations set forth elsewhere in this Agreement, Owner shall
perform the following responsibilities:
     4.1. Review of Documents. Owner shall review for approval proposed
supplements or other changes to the Plans and Specifications, the Development
Budget and any proposed revisions thereto, change orders requiring the approval
of Owner and all other documents submitted to Owner by Developer with regard to
the Project. Such review and approval shall be done as soon as practicable after
Owner’s receipt of all necessary submissions related thereto so as not to cause
undue delay to the orderly and sequential progress of the Project.
     4.2. Professional Services. Owner shall furnish all legal and accounting
services as may be necessary at any time for Owner’s participation in the
Project.
     5. DEVELOPER’S FEE. Subject to the other terms of this Agreement, Owner
shall pay to Developer as Developer’s full compensation for the services to be
rendered and expenses to be incurred hereunder including all of Developer’s
general overhead, personnel, office, travel and entertainment expenses (it being
the intention of the parties that Developer shall not seek separate
reimbursement therefor, except as expressly provided in Section 5), the
Developer’s Fee (as hereinafter defined). The “Developer’s Fee” shall be equal
to four percent (4%) of the Developer’s Fee Base (defined below). The term
“Developer’s Fee Base” as used herein shall mean the budgeted Project Costs (as
defined in the Venture Operating Agreement), excluding the purchase price for
the Property, financing costs, and the Developer’s Fee itself. The Developer’s
Fee Base may be adjusted from time to time (but only increased to the extent any
increases result from changes that give rise to Cost Overruns for which
Developer is not responsible).
     5.1. Terms of Payment. The Developer’s Fee shall be payable as follows:
     5.1.1 One-fourth (1/4) of the Developer’s Fee shall be payable to Developer
upon the satisfaction of all conditions precedent to the initial funding of the
Construction Loan;

15



--------------------------------------------------------------------------------



 



     5.1.2 One-half (1/2) of the Developer’s Fee shall be payable in equal
monthly installments over the number of months from the Construction
Commencement Date to the Substantial Completion Date, as set forth in the
Project Development Schedule. The first monthly payment shall be made on the
first day of the month following the month in which the Construction
Commencement Date occurs and thereafter on the first day of each month ensuing;
provided, however, that (i) if the Substantial Completion Date (defined in
Section 5.2) of the Project occurs prior to the end of said construction period,
then Developer shall be entitled to the balance of Developer’s fee payments then
owing under this subsection (b) within thirty (30) days after the Substantial
Completion Date, and (ii) to the extent that the Developer’s Fee is not funded
by the Construction Lender, Developer recognizes the Owner may be paying
Developer its Developer’s Fee on money contributed to Owner by a member of
Owner, subject to the satisfaction of certain conditions set forth in the
Venture Operating Agreement, and therefore, Developer agrees that, if the
Developer’s Fee is paid from such contributions, Owner may pay Developer its
Developer’s Fee (or applicable portion thereof) within five (5) days after each
such contribution is due (whether or not on the first day of each month); and
     5.1.3 One-fourth (1/4) of the Developer’s Fee shall be payable to Developer
within fifteen (15) days after the achievement of Substantial Completion and
completion of all Punch List items, together with Construction Lender’s
disbursement of final payment to General Contractor with respect to the
Project).
Notwithstanding the foregoing provisions of this Section 5.1 to the contrary, in
the event that the Construction Lender provides notice that the Project is not
In Balance and Developer fails to deposit any sums required of Developer
pursuant to Section 3.1 above, any portion of the Developer’s Fee that would
otherwise be payable to Developer shall be withheld until (i) such time as the
final 1/4 of the Developer’s Fee would have otherwise been payable to Developer
as set forth in Section 5.1.3, above, and (ii) Owner has determined that such
withheld portion of the Developer’s Fee shall not be necessary to fund Cost
Overruns for which Developer would otherwise be responsible pursuant to
Section 3.1.
     5.2. Substantial Completion. For purposes hereof, “Substantial Completion”
is the stage in the progress of the construction of the Project when the Project
is sufficiently complete so the applicable governmental authority can and does
issue either temporary or permanent certificates of occupancy that allow for
occupancy and operation of the Property as a student housing facility, the
Project Architect and/or engineer and General Contractor executes and delivers a
certificate of substantial completion in form and substance reasonably
satisfactory to Owner, and the Project can, in fact, be occupied and/or
substantially utilized for its intended use in all material respects, subject
only to the completion of minor Punch List items and the completion of tenant
improvements. Subject to Owner-authorized delays (as evidenced by a change
order), delays caused by the acts or omissions of Owner and delays caused by
Force

16



--------------------------------------------------------------------------------



 



Majeure Events (as defined below), Developer shall use commercially reasonable
efforts to cause Substantial Completion to be achieved on or before
______________, 201__, which is the date set forth in the Project Development
Schedule (the “Target Date”). For purposes of this Agreement, the date of
Substantial Completion shall be referred to as the “Substantial Completion
Date”. Developer shall use commercially reasonable efforts to achieve final
completion of the Project, including completion of all Punch List items (but
excluding tenant improvements) as soon as is reasonably possible and in any
event no later than ninety (90) days after the Substantial Completion Date. If
Substantial Completion has not occurred by the Target Date and as a result
thereof, the tenants cannot move into the Project by the eighth day of classes
at the applicable college and/or university, Developer shall be responsible for
funding any operating deficits of the Project resulting from such late tenant
move-in in excess of the operating deficit line item set forth in the
Development Budget that occurs during the first year of operation of the Project
(the “Operating Deficit Overruns”).
     5.3. Force Majeure. If Developer is delayed at any time in the progress of
the Project due to: (i) strikes or lockouts affecting the general vicinity in
which the Project is located through no fault of Developer or General
Contractor, (ii) to the extent not caused by Developer or Affiliates of
Developer, delays in the delivery of materials or disruption of shipping,
(iii) adverse weather delays in excess of the number of days allowed for adverse
weather delays in the Construction Schedule (as defined in the Venture Operating
Agreement), and that were not reasonably avoidable at the time in question (for
purposes of this Agreement, adverse weather delays shall mean those days
impacted by historically excessive (i.e., during the last 5 years) and/or
adverse weather not otherwise anticipated for the season), (iv) wars, riots, or
acts of civil insurrection or terrorism, (v) changes (occurring after the
approval of the Plans and Specifications) in laws, codes and regulations, fire
or other unavoidable casualty not caused by Developer or any Affiliate of
Developer, (vi) lawsuits, injunctions and moratoriums beyond Developer’s
control, (vii) actions or inactions of governmental agencies, including, without
limitation, any unreasonable delay in performing any required inspections or
issuance of temporary certificates or final certificates of occupancy (but not
based on the failure, within the reasonable control of Developer, to comply with
laws, codes and regulations and documents of record presently in effect), or
(viii) any other event which is beyond the reasonable control of the Developer
(and for purposes hereof, an event shall be deemed to be beyond the reasonable
control of the Developer only if a Fully Competent Developer (as defined below)
would not have avoided a material delay associated therewith by taking
reasonable measures to avoid such delay) (in each case above, a “Force Majeure
Event”), then (1) the parties shall determine whether Substantial Completion can
be achieved by the original Target Date at a cost acceptable to Owner by
increasing hours worked and/or hiring additional subcontractors to supplement
the original subcontractors’ efforts to achieve Substantial Completion
(“Acceleration Measures”), in which case the Development Budget shall be
increased by the amount necessary to so achieve Substantial Completion by the
original Target Date, or (2) if the parties determine that Substantial
Completion cannot be achieved by the original Target Date at a cost acceptable
to Owner as set forth in clause (1) above, the Target Date shall be extended by
change order for the additional reasonable time caused by such delay, which
change order

17



--------------------------------------------------------------------------------



 



shall also reflect any increases to the Development Budget for Acceleration
Measures that have been approved by Owner. Developer will provide written
notice, with supporting documentation, for any requested extension of time by
notice to Owner, indicating the existence of a situation constituting a Force
Majeure Event, within five (5) business days after the date Developer becomes
aware of the event for which such claim is made and believes that such event is
likely, in the judgment of a Fully Competent Developer, to result in a delay of
Substantial Completion of the Project, and the Target Date may be extended only
by change order. Such extension shall be limited to the extent any “critical
path” items on the Project Development Schedule are delayed as a result of any
delay caused by the Force Majeure Event, as reasonably agreed to by Owner and
Developer. If such notice of a Force Majeure Event is not timely delivered by
Developer, no extension shall be granted, regardless of the operative underlying
circumstances. In addition, Developer agrees to use commercially reasonable
efforts to anticipate, shorten and minimize the impacts of such delays and the
negative consequences to Owner therefrom. As used herein, the term “Fully
Competent Developer” shall mean a developer whose competence and professionalism
equals that of developers performing services similar in scope, complexity and
quality to those required of Developer hereunder, for large corporate and
institutional clients. For purposes of subsection (viii) above in the definition
of “Force Majeure Event,” the parties acknowledge that soil conditions or
environmental conditions not revealed in reasonably obtained third party reports
may constitute Force Majeure Events hereunder.
     6. CONSULTANT COSTS. If and to the extent (i) contemplated under the
Development Budget and (ii) requested by Owner, Developer shall retain the
services of one or more Consultants to provide services not otherwise specified
herein with respect to the Project, including without limitation, surveyors,
insurance brokers, soils engineers and similar consultants, and the costs and
fees payable to such consultants by Developer shall be a development cost under
this Agreement.
     7. DEFAULT; TERMINATION.
     7.1. Developer Defaults. It shall be a “Developer Event of Default” under
this Agreement if (i) Developer shall fail to comply with or perform any term,
covenant, agreement or condition of this Agreement, and such failure shall
continue after thirty (30) days written notice; provided, however, if such
default does not consist solely of a failure to pay monies required hereunder
and such default cannot reasonably be cured in thirty (30) days, Developer shall
have an additional reasonable period of time (not to exceed ninety
(90) additional days) to cure such failure provided that Developer has commenced
to cure such failure within said thirty (30) day period and thereafter
diligently and continuously uses commercially reasonable efforts to pursue the
remedies or steps necessary to cure such failure; (ii) any representation of
Developer herein shall prove to have been false in any material respect,
provided that if such misrepresentation was not made intentionally or
negligently, then Developer shall have the same cure rights with respect to said
such misrepresentation as the cure rights for a non-monetary default as
specified in clause (i) above; (iii) the occurrence of a Campus Crest Triggering
Event (as defined in the Venture Operating Agreement), which is not cured within
any applicable

18



--------------------------------------------------------------------------------



 



grace, cure or notice period; (iv) Developer or any of its directors, officers,
employees or agents shall commit any gross negligence, willful misconduct, fraud
or breach of fiduciary duty (provided that if such gross negligence, willful
misconduct, fraud or breach of fiduciary duty is committed by a party other than
a director or officer of Developer, then such act shall not be Developer Event
of Default if the same does not result in a material loss to Owner or the
Project and Developer takes corrective action against such party in a manner
reasonably acceptable to Owner); (v) Developer shall fail to pay any amount
payable by Developer to Owner under this Agreement when due and such default
shall continue for thirty (30) days after written notice thereof to Developer;
or (vi) Developer shall fail to satisfy the governmental requirements necessary
to legally conduct business in the state and municipality (if applicable) in
which the Project is located and such failure shall continue for sixty (60) days
after Developer receives written notice of such failure from any governmental
authority or any other person. Upon the occurrence of a Developer Event of
Default, Owner may take one or more of the following actions: (x) obtain
specific performance of Developer’s obligations hereunder, or (y) terminate this
Agreement and take possession of the Project and of all materials, equipment,
tools and construction equipment and machinery thereon and complete the Project
by whatever method Owner may deem expedient, or (z) pursue any other legal or
equitable remedies. Notwithstanding anything to the contrary set forth in this
Agreement, except as provided in the last sentence of Section 5.2 hereof, in no
event shall Developer be liable to Owner under this Agreement for any
consequential, special, indirect or incidental damages of any kind whatsoever.
     7.2. Owner Defaults. It shall be an “Owner Event of Default” under this
Agreement if Owner shall fail to comply with or perform any term covenant,
agreement or condition of this Agreement and such failure shall continue for
thirty (30) days after written notice; provided, however, if such default does
not consist solely of a failure to pay monies required hereunder and such
default cannot be cured in thirty (30) days, Owner shall have an additional
reasonable time (not to exceed ninety (90) additional days) to cure such failure
provided that Owner has commenced to cure such failure within said thirty (30)
day period and thereafter diligently and continuously pursues the remedies or
steps necessary to cure such failure. In no event shall Owner be liable to
Developer under this Agreement for any consequential, special, indirect or
incidental damages of any kind whatsoever.
     7.3. Buyout under Venture Operating Agreement. Notwithstanding anything
contained herein to the contrary, in the event HSRE Member or an affiliate of
HSRE Member shall acquire the Member’s interest in the Venture pursuant to the
provisions of the Venture Operating Agreement, then, at any time thereafter,
Owner may elect to terminate this Agreement upon thirty (30) days’ written
notice. Nothing contained in this Agreement shall limit, waive or otherwise
affect any termination right which HSRE Member might have relative to this
Agreement under the Venture Operating Agreement.
     7.4. Payment on Termination. Upon any termination of this Agreement
pursuant to this Section 7, Owner shall pay to Developer, within fifteen
(15) days of the

19



--------------------------------------------------------------------------------



 



date of such termination, the Developer’s Fee and reimbursable costs payable
hereunder up to the date of such termination. Notwithstanding the foregoing, in
the event that Owner elects to terminate this Agreement in accordance with
Section 7.1 Owner may set off against any amounts owed by Owner to Developer
pursuant to Section 5 hereof any and all actual damages suffered by Owner on
account of any Developer Event of Default.
     8. LIENS. If any mechanic’s lien or other encumbrance shall be filed
against the Property or any portion thereof because of any gross negligence,
willful misconduct or breach of this Agreement by Developer, whether or not
arising from the development of the Project, unless such lien shall be filed as
a result of Owner’s breach of its obligations under this Agreement or any other
contracts or agreements related to the Project, Developer shall, at its own cost
and expense but with the reasonable cooperation of Owner, cause the same to be
discharged of record, bonded over (as provided under applicable laws of the
State in which the Property is located and subject to any additional
requirements of Construction Lender) and/or insured over (in form and amount as
required by Construction Lender) by the title insurer for the benefit of Owner
and/or Construction Lender, within sixty (60) days after Developer becomes aware
of the filing of any such mechanic’s lien, or such shorter time required
pursuant to the terms and conditions of the Construction Loan documents. So long
as Developer complies with the preceding sentence, Developer may contest any
such lien or encumbrance so long as such contest does not create an imminent
danger of foreclosure of such lien or encumbrance. If Developer fails to comply
with the foregoing provisions, Owner shall have the option, on five (5) business
days’ prior written notice to Developer, to discharge, bond or insure over any
such lien, charge, order or encumbrance, and Developer shall reimburse Owner for
all reasonable costs and expenses thereof, including reasonable attorneys’ fees
and costs. The cost of discharging, bonding off or insuring over any mechanic’s
lien or other encumbrance that is not the result of any gross negligence,
willful misconduct or breach of this Agreement by Developer shall be deemed an
Owner Cost and not considered to be an Excess Project Cost.
     9. CONSTRUCTION WARRANTIES. Developer shall secure in the name of Owner all
warranties and guarantees of the work (1) by the General Contractor to provide
that work shall be performed in conformance with the contract documents and in
new, good and workmanlike quality, and (2) from suppliers and manufacturers of
components of the Project. In addition, Developer shall secure in the name of
Owner a call-back warranty of 1 year from Substantial Completion in which
General Contractor shall repair, correct or replace all defective work without
additional cost. After final completion of the Project, Developer shall assist
Owner with enforcing any warranties or guarantees with respect to the Project
upon request and shall be reimbursed for its reasonable out-of-pocket costs in
connection therewith. If there is an opportunity to purchase extended warranties
or guaranties from the General Contractor or any subcontractor, manufacturer or
supplier with respect to the mechanical systems, roof or structural components
of the Project, Developer shall present such opportunity to Owner. If Owner so
elects and provides payment therefor at least ten (10) days prior to the date on
which such opportunity expires, Developer shall purchase such extended warranty
or guaranty at Owner’s cost for Owner’s benefit.

20



--------------------------------------------------------------------------------



 



     10. REPRESENTATIONS AND WARRANTIES.
     10.1. Representations and Warranties of Developer. Developer represents and
warrants to HSRE Member and the Owner that:
     (a) Developer (or, as applicable, an Affiliate of Developer) is duly
organized, validly existing, in good standing in the state of its formation and
has all requisite power and authority to develop the Property and, to the extent
required by law, conduct business in the state in which the Project is located,
and each individual executing this Agreement on behalf of Developer is duly
authorized to execute and deliver this Agreement on behalf of Developer.
     (b) This Agreement has been duly executed and delivered by Developer and is
binding on Developer in accordance with its terms, subject to creditor’s rights
laws and other equitable principles.
     (c) Except for the other documents being entered into with Owner or its
Affiliates (or which are being assigned to and assumed by Owner)
contemporaneously with this Agreement, and except for the existing ownership of
the Property by Affiliates of Developer, Developer has not entered into any
agreements or other arrangements for ownership, development or occupancy of the
Project (or any part thereof).
     (d) To Developer’s knowledge, the Development Budget fully and properly
accounts for all tap-on and similar charges pertaining to utilities and all
costs of relocating utilities. To Developer’s knowledge, all utilities required
to be relocated in connection with the construction of the Project have been or
will be relocated in connection with the development of the Project and the
Development Budget fully and properly accounts for the costs of relocating such
utilities.
     (e) To Developer’s knowledge, all easements necessary or desirable for the
construction, ownership and operation of the Project are or will be in place,
duly executed, delivered and recorded and the Development Budget fully and
properly accounts for the costs to obtain such easements.
     10.2. Representations and Warranties of Owner.
     (a) Owner is duly organized, validly existing, in good standing in the
State of its formation and has all requisite power and authority to develop the
Property and, to the extent required by law, conduct business in the State in
which the Project is located, and each individual executing this Agreement on
behalf of Owner is duly authorized to execute and deliver this Agreement on
behalf of Owner.

21



--------------------------------------------------------------------------------



 



     (b) This Agreement has been duly executed and delivered by Owner and is
binding on Owner in accordance with its terms, subject to creditor’s rights laws
and other equitable principles.
Each of the representations, warranties and indemnifications contained in
Sections 10.1 and 10.2 of this Agreement shall survive the completion of the
Project or earlier termination of this Agreement.
     11. INDEMNIFICATION. To the fullest extent permitted by law, Developer
shall indemnify, defend and hold harmless the Owner, Member and HSRE Member and
their respective partners, members, managers, officers, directors,
representatives, consultants, agents and employees, from and against claims,
damages, losses and expenses (including, without limitation, reasonable
attorneys’ fees and costs), in connection with the development and construction
of the Project, but only to the extent caused by any Developer Event of Default.
Such obligation shall not be construed to negate, abridge, or reduce other
rights or obligations of indemnity which would otherwise exist as to a party or
person described in this Section 11. All indemnities set forth in this Agreement
shall survive any termination hereof.
     12. MISCELLANEOUS PROVISIONS.
     12.1. Notices. Any notice, demand, or communication required or permitted
under this Agreement shall be in writing and shall deemed to have been duly
given if delivered (a) personally to the party to whom directed, (b) by
registered or certified mail, postage and charges prepaid, or (c) by
nationally-recognized overnight courier, next day delivery addressed as follows:

     
Owner:
  Campus Crest at ___________, LLC/LP
2100 Rexford Road, 4th Floor
Charlotte, NC 28211
Attn: Chief Financial Officer
 
   
with a copy to:
  Bradley Arant Boult Cummings LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, AL 35203
Attn: Dawn Helms Sharff
 
   
with a copy to:
  c/o Harrison Street Real Estate Capital, LLC
71 S. Wacker Drive
Suite 3565
Chicago, IL 60606
Attn: Stephen Gordon

22



--------------------------------------------------------------------------------



 



     
with a copy to:
  DLA Piper LLP (US)
203 North LaSalle Street
Suite 1900
Chicago, Illinois 60601
Attn: Michael Gershowitz
 
   
Developer:
  Campus Crest Development, Inc.
2100 Rexford Road, Suite 414
Charlotte, NC 28211
Attn: ____________________________
 
   
with a copy to:
  Dawn Helms Sharff, Esq.
Bradley Arant Boult Cummings LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, AL 35203

     Except as otherwise provided herein, any such notice shall be deemed to be
given when personally delivered or, if mailed by registered or certified mail,
the date of receipt, or, if sent by overnight courier, the next business day
after having been sent. Any party may change its address for purposes of notices
hereunder by giving notice to the others specifying such changed address in the
manner specified in this Section 12.1.
     12.2. Relationship; Insurance.
     12.2.1 Developer is acting under this Agreement as an independent
contractor and nothing herein contained, nor any acts of Developer or Owner, nor
any other circumstances, shall be construed to establish Developer as an
employer, co-venturer or partner of Owner (without limiting the rights of
Developer’s Affiliates as members of Owner). Developer shall be responsible for
each of Developer’s employees or other persons performing services to be
performed by Developer hereunder and for determining the manner and time of
performance of all acts to be performed by Developer hereunder.
     12.2.2 At Owner’s expense as a component of Soft Costs in the Development
Budget, Developer shall obtain and maintain (or cause to be obtained and
maintained) for Owner as the insured party at all times during the term of this
Agreement, commercial general liability insurance and property insurance with
respect to the Project that is acceptable in all respects to Construction
Lender, it being understood and agreed that if there is a conflict between the
terms and provisions of this Section and the terms and provisions of the
Construction Loan documents, the Construction Loan documents shall govern and
control. The property insurance shall cover the full replacement cost of the
Project on an “all risk” or “special form” basis, and shall cover builder’s risk
as well as completed building exposures. The commercial general liability
insurance obtained by Developer pursuant to this Section shall be written on an
“occurrence

23



--------------------------------------------------------------------------------



 



form” basis and in such amounts as Owner may reasonably elect from time to time,
but not less than $1,000,000 per occurrence and $2,000,000 as an annual
aggregate. All policies for such liability insurance shall include blanket
contractual liability coverage, independent contractors coverage, broad form
property damage including coverage for explosion, collapse and underground
hazards, personal injury and advertising insurance coverage, and products and
completed operations coverage and a cross-liability or separation of insureds
provision that provides that the insurance applies separately to each insured
against whom a claim is filed and that the policies do not exclude coverage for
claims or suits by one insured against the other. Each such policy of liability
insurance shall provide that it may not be canceled, or the coverage reduced,
without thirty (30) days prior written notice to Owner and Construction Lender
except in the case of nonpayment of premiums, in which case ten (10) days prior
written notice shall be required. The liability insurance shall name Owner as
the insured party and shall name Owner’s members and Construction Lender as
additional insureds. The property insurance shall name the Construction Lender
as loss payee as required by any then current Construction Loan documents and/or
the Construction Contract, as applicable. The property insurance shall name the
General Contractor as the insured party.
     12.2.3 At Developer’s sole expense, Developer shall obtain and maintain, at
all times during the term of this Agreement, for itself as the insured party
commercial general liability insurance written on an occurrence basis, including
blanket contractual liability coverage, broad form property damage including
coverage for explosion, collapse and underground hazards, personal injury and
advertising insurance coverage, and products and completed operations coverage
(which shall remain in place for the statutory period in which construction
defect claims may be made under __________ law). Such liability insurance shall
be in such amounts as Developer may reasonably determine from time to time, but
not less than $1,000,000 per occurrence and $2,000,000 as an annual aggregate.
At Developer’s expense, Developer shall at all times during the term of this
Agreement, maintain in full force and effect for itself as the insured party
Workers’ Compensation insurance required by the laws of the state where the
Property is located and Employer’s Liability insurance in an amount not less
than the statutory minimum. Developer shall obtain from the insurers providing
the Workers’ Compensation and Employer’s Liability insurance a waiver of all
rights of recovery by way of subrogation against Owner and the members of Owner,
and their respective officers, directors, employees and representatives, in
connection with any claim, loss or damage covered by such insurance, it being
understood that if such waiver of subrogation is available at additional
expense, such additional expense shall be borne by Owner upon Owner’s prior
written approval thereof. Developer shall maintain employee dishonesty insurance
in an amount not less than $1,000,000 covering all of Developer’s employees who
handle or have access to funds of Owner or the Project. Each such policy of
liability insurance shall provide that it may not be canceled, or the coverage
reduced, without thirty (30) days prior written notice to Developer, except in
the case of

24



--------------------------------------------------------------------------------



 



nonpayment of premiums, in which case ten (10) days prior written notice shall
be required, and shall provide that the insurer shall simultaneously give Owner
such notice of cancellation or reduction. All such insurance shall name
Developer as the insured party and shall name Owner, Venture, Member and
HSRE-Member and its partners as additional insureds.
     All policies of insurance required to be maintained hereunder shall be
issued by companies authorized to do business in the state where the Property is
located with a Policyholder Alphabetic Category Rating of not less than “A” and
a Financial Size Category Rating of not less than “VIII” according to the latest
edition of Best’s Key Rating Guide. Developer shall provide Owner with evidence
of required insurance coverage in the form of certificates of insurance.
     12.3. Governing Law. This Agreement shall be construed in accordance with
the laws of the state where the Property is located without regard to its
conflicts of laws principles.
     12.4. Entire Agreement. This Agreement is the entire agreement between the
parties with respect to the subject matter hereof and shall not be amended or
modified except in a written document signed by Developer and Owner.
     12.5. Construction. Whenever the singular number is used in this Agreement
and when required by the context, the same shall include the plural and vice
versa, and the masculine gender shall include the feminine and neuter genders
and vice versa. As used in this Agreement, the terms “herein”, “hereof”,
“herewith”, “hereinafter”, “hereunder” and words of similar import shall be
deemed to refer to this Agreement and not the particular section, paragraph or
article in which such reference is found.
     12.6. Headings. The headings in this Agreement are inserted for convenience
only and shall not affect the interpretations of this Agreement.
     12.7. Waivers. The failure of any party to seek redress for violation of or
to insist upon the strict performance of any covenant or condition of this
Agreement shall not prevent a subsequent act, which would have originally
constituted a violation, from having the effect of an original violation.
     12.8. Rights and Remedies Cumulative. Except as expressly provided
otherwise in this Agreement, the rights and remedies provided by this Agreement
are cumulative and the use of any one right or remedy shall not preclude or
waive the right to use any or all other remedies.
     12.9. Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application thereof shall
not be affected and shall be enforceable to the fullest extent permitted by law.

25



--------------------------------------------------------------------------------



 



     12.10. Heirs, Successors and Assigns. Each of the covenants, terms,
provisions and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors and
assigns.
     12.11. Assignment. Neither Developer nor Owner shall assign any or all of
its rights and/or obligations under this Agreement, without the consent of the
other party. The parties acknowledge and agree that the Owner may collaterally
assign its rights under this Agreement to the Construction Lender.
     12.12. HSRE Member Information. Upon HSRE Member’s specific request,
Developer shall furnish to HSRE Member copies of all materials supplied to Owner
pursuant to this Agreement.
     12.13. Enforcement of Owner’s Rights. Developer acknowledges that the
Member is an Affiliate of Developer, and that to avoid conflict of interest, the
HSRE Member shall have the sole right to direct the Owner to enforce the Owner’s
rights under this Agreement pursuant to Section 5.1(d) of the Venture Operating
Agreement, and that no waiver, compromise or settlement of any claim by or
against Owner under this Agreement, and no modification of this Agreement may be
made without the consent of the HSRE Member. Developer shall diligently enforce
the terms and conditions of the Construction Contract, Architect Contract and
Engineer Contract and each and every other agreement entered into by Developer
in connection with its fulfilling its obligations hereunder in a commercially
reasonable manner and notwithstanding any affiliation between Developer and
General Contractor and/or any other subcontractor.
     12.14. Owner Approvals. Any approval or disapproval, or deemed approval or
disapproval, by Owner hereunder shall be deemed the approval or disapproval, as
applicable, by the Venture and each of its members and managers, and vice versa.
     12.15. Lender Provisions. Developer hereby agrees that it will negotiate in
good faith with the Construction Lender and execute any reasonable documentation
requested by Owner and Construction Lender in conjunction with any collateral
assignment of this Agreement by Owner in favor of Construction Lender and any
request by Construction Lender that Developer conditionally subordinate its
rights hereunder to Construction Lender’s rights under any security instrument
of Construction Lender.
     12.16. Attorneys’ Fees. If there is any legal action or proceeding between
the parties to enforce or interpret any provisions of this Agreement or to
protect or establish any right or remedy of any of them hereunder, the
unsuccessful party to such action or proceeding shall pay to the prevailing
party all costs and expenses (including, but not limited to, reasonable
attorneys’ fees and disbursements) incurred by such prevailing party in such
action or proceeding. If any party secures a judgment or award in any such
action or proceeding, then any costs and expenses (including, but not limited
to, reasonable attorneys’ fees and disbursements) incurred by the prevailing
party in enforcing such judgment, or any costs and expenses (including, but not
limited to,

26



--------------------------------------------------------------------------------



 



reasonable attorneys’ fees and disbursements) incurred by the prevailing party
in any appeal from such judgment in connection with such appeal shall be
recoverable separately from and in addition to any other amount included in such
judgment or award. The preceding sentence is intended to be severable from the
other provisions of this Agreement, and shall survive and not be merged into any
such judgment or award.
     12.17. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument. Signatures hereon sent by facsimile may be treated as
original signatures.
     12.18. Time of the Essence. Time is of the essence with respect to the
parties’ performance of each and every obligation hereunder.
     13. LIMITATION OF LIABILITY. Each party agrees that the other party and the
present and future members, managers, partners, shareholders, officers,
directors, employees and agents of the other party and its constituent members
shall not have any personal liability for or by reason of any matter or thing
whatsoever, under or in connection with this Agreement, and each party hereby
waives any and all such personal liability and, in the case of Owner’s
liability, Developer agrees to look solely to the interests of Owner in the
Property for the payment and satisfaction of all claims and actions hereunder.
The limitation of liability provided in this Section is in addition to, and not
in limitation of, any limitation of liability applicable to either party or its
owners provided by law or in this Agreement or by any other contract, agreement
or instrument relating to such party or the members, managers, partners,
shareholders, officers, directors, employees or agents of such party or its
constituent members. Developer, for itself and all of its Affiliates, hereby
expressly waives and releases the right to file a lien against all or part of
the Property or the Project in connection with any claim arising under this
Agreement. Notwithstanding the foregoing, nothing herein contained shall limit
the liability of the guarantor pursuant to that certain Completion and Cost
Overrun Guaranty, dated even date herewith, granted by Campus Crest Communities
Operating Partnership, LP in favor of Owner.
[SIGNATURES FOLLOW ON NEXT PAGE]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.

                  DEVELOPER:    
 
                CAMPUS CREST DEVELOPMENT, INC., a         Delaware corporation  
 
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
        OWNER:    
 
                CAMPUS CREST AT ______________________, LLC/LP, a Delaware
limited liability company/limited partnership

                          [By:   HSRE-Campus Crest GP I, LLC, a Delaware limited
liability company, its sole general partner]
 
                            By:   HSRE-Campus Crest I, LLC, a Delaware limited
liability company, its sole member
 
                                By:   Campus Crest Ventures III, LLC, a Delaware
limited liability company, a member
 
                   
 
              By:   Campus Crest Properties, LLC, a North Carolina limited
liability company, its manager

             
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
Manager    

28



--------------------------------------------------------------------------------



 



SCHEDULE OF EXHIBITS
Exhibit A – Legal Description of Property
Exhibit B – Development Budget
Exhibit C – Plans and Specifications
Exhibit D – Form of Report

29



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of Property
[TO BE ATTACHED]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Development Budget
(ATTACHED)

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
List of Plans and Specifications
1. Civil Engineering Drawings

2. 12 Unit Building Drawings

3. 24 Unit Building Drawings

4. Clubhouse Drawings

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Report
(ATTACHED)

D-1



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF PROPERTY MANAGEMENT AGREEMENT
(Attached)

G-1



--------------------------------------------------------------------------------



 



PROPERTY MANAGEMENT AGREEMENT
FOR
THE GROVE AT                                         
BY AND BETWEEN
THE GROVE STUDENT PROPERTIES, INC.
AND
CAMPUS CREST AT                     , LLC/LP
CONTRACT DATE:                                         

 



--------------------------------------------------------------------------------



 



     THIS PROPERTY MANAGEMENT AGREEMENT (the “Agreement”) is made and entered
into as of                                         , 201                    , by
and between Campus Crest at                     , LLC [GLOBAL CHANGE TO LP AS
APPROPRIATE], a Delaware limited liability company (including any successors or
assigns, “Owner”), and The Grove Student Properties, Inc., a Delaware
corporation (including any successors or assigns, “Manager”):
WITNESSETH:
     WHEREAS, Owner is the owner of that certain student housing project located
in                     ,                      and commonly known as The Grove at
                     (“Property”). Manager is in the business of managing and
operating student housing projects. Owner desires to appoint Manager to manage
the day-to-day operations of the Property;
     WHEREAS, Owner is owned by HSRE-Campus Crest I, LLC (“Venture”). The
members of the Venture are, Campus Crest Ventures III, LLC (“CCV III”), an
affiliate of Manager, and HSRE-Campus Crest IA, LLC (“HSRE”; capitalized terms
that are not otherwise defined herein shall have the meaning ascribed to them in
the operating agreement of the Venture); and
     WHEREAS, Owner and Manager wish to set forth their agreement with respect
to the management of the Property by Manager.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
Owner and Manager mutually agree as follows:
ARTICLE 1. APPOINTMENT OF MANAGER
     1.01 Appointment of Manager. Owner hereby appoints Manager and Manager
accepts appointment as the sole and exclusive manager for the Property upon and
subject to the terms and conditions set forth herein.
     1.02 Term of Contract. The primary term of this contract shall commence on
                    , 20___ and shall expire on                     , 20___
[COMMENCEMENT DATE +1 YEAR], unless otherwise terminated in accordance with the
provisions hereof. Upon the expiration of the original term, this Agreement will
automatically renew on an annual basis until termination occurs as provided in
Article 5 hereof.
     1.03 Accounts. Owner hereby authorizes and directs Manager to set up the
accounts described herein at                                            (or any
other financial institution designated by Owner), in the name of Owner, or, if
authorized by Owner, in Manager’s name (the funds thereof to be held in trust
for Owner). Unless otherwise agreed, Manager shall set up (1) an “Operating
Account” into which all rental income and other revenue due from or arising out
of the operation of the Property shall be deposited on a daily basis as such
revenue is received by Manager; (2) a “Security Deposit Account” into which
account funds collected as security deposits shall be periodically deposited;
and (3) such other

1



--------------------------------------------------------------------------------



 



accounts as Owner may designate from time to time. All accounts to the extent
possible should be interest bearing accounts. All funds in any such account
shall be the exclusive property of Owner, and Owner shall have continuous access
to such accounts, including but not limited to signatory access, and Manager
shall have concurrent signatory access to the Operating Account only.
     Manager and Owner shall, upon the reasonable request of Owner’s lender
execute any documents reasonably requested by lender to evidence the lender’s
security interest in any of the accounts.
     1.04 Independent Contractor Status. Manager is engaged in the business of
managing properties as an independent contractor, and in that capacity, is
serving as the property manager for the Property. Manager shall not be liable
for any obligation or expenditure incurred on behalf of the Property or Owner if
such obligation is incurred by Manager within the scope of Manager’s authority
or in the Annual Operating Budget and/or capital budget approved by Owner. In
contracting for services and products giving rise to any obligations incurred by
Manager within the scope of its authority, Manager shall be acting solely as
Owner’s agent, and Owner agrees to indemnify, defend and save Manager, its
principals and employees harmless from and against all claims asserted and
losses sustained by reason of such obligations, so long as Manager performs its
duties in good faith within the scope of this agreement and so long as Manager’s
acts or omissions do not constitute gross negligence, willful misconduct,
malfeasance or fraud. Subject to the foregoing, Manager may advise any
contracting party with whom it deals that Manager is acting as Owner’s agent,
and that Manager shall have no liability for the obligation or expenditure, and
may exact a commitment from the contracting party to look only to the Property
or Owner for payment. Manager shall not be obligated to advance any sum of money
for Owner or the Property, or lend its credit for the benefit of the Property.
     1.05 Compliance with Building Regulations. Manager shall use its best
efforts to cause the Property, and any personal property relating thereto, to
comply with the requirements of any building codes or with any statute,
ordinance, law or regulation of any governmental body or official thereof.
Manager shall notify Owner promptly of any complaints, warnings, notices or
summonses received by it relating to such matters.
     1.06 Manager’s Liability. Manager assumes no liability whatsoever for any
acts or omissions of Owner, or any subsequent owners or managers of the
Property, or their agents or employees. Manager shall not be liable for any
failure of, or default by, any tenant in the payment of any rent or other
obligations under any lease pertaining to the Property. Manager assumes no
liability for violations of environmental or other building regulations other
than (i) to exercise its best efforts to comply with such regulations, (ii) for
violations arising due to Manager’s gross negligence or willful misconduct, and
(iii) to promptly notify Owner of violations or hazards discovered.
ARTICLE 2. MANAGER’S DUTIES AND RESPONSIBILITIES
     2.01 Management Plans. Manager shall use its best efforts to operate the
Property

2



--------------------------------------------------------------------------------



 



in accordance with any marketing plan, Annual Operating Budget, capital budget,
and lease up budget which shall be established by or approved by Owner from time
to time (collectively, the “Management Plans”).
     2.02 Manager’s Obligations. Manager shall:
     (a) lease the Property in accordance with rental rates, rental terms, and
tenant concessions established by the Manager and approved by the Owner;
     (b) implement marketing strategies for the Property, as approved by Owner;
     (c) supervise the preparation and execution of all strategic marketing
plans to include advertising, brochures, lead generation campaigns, and model
apartments;
     (d) develop advertising and promotional materials in full compliance with
Federal, State, and, if applicable, Municipal fair housing laws;
     (e) exercise its best efforts to obtain and keep tenants in the Property in
accordance with any Annual Operating Budget approved by Owner;
     (f) if requested by Owner and subject to the leasing parameters established
by Manager for Owner from time to time, negotiate, prepare, and execute leases
as agent for Owner, including all renewals and extensions of leases and
modifications of existing leases using such standard lease forms as approved by
Owner from time to time;
     (g) collect, maintain, apply and refund security deposits in accordance
with Owner’s policies and any applicable laws and the terms of each tenant’s
lease;
     (h) promptly collect rents and other charges and enforce tenant leases;
     (i) provide such reports as Owner shall require from time to time;
     (j) subject to the Owner’s approval, (a) terminate tenancies, (b) sign and
serve such notices of default and other notices to tenants, (c) institute and
prosecute actions to evict tenants, and recover rents and other sums due, and
(d) settle, compromise and release such actions or suits or reinstate such
tenancies;
     (k) subject to Owner’s prior authorization, pay and incur obligations in
connection with or arising from the ownership, operation, management, repair,
replacement, maintenance, and use or occupancy of the Property including,
without limitation, expenditures for any of the following (i) license and permit
fees, landowner association fees, real estate and personal property taxes and
assessments, and all other charges of any kind and nature by any governmental or
public authority; (ii) management fees and reimbursable expenses payable to
Manager; (iii) advertising and marketing expenses, and leasing fees and
commissions; (iv) legal, accounting, engineering and other professional and
consulting fees and disbursements; (v) accounts payable to contractors

3



--------------------------------------------------------------------------------



 



and vendors providing labor, material, services and equipment to the Property;
(vi) premiums for insurance paid with respect to the Property or the operations
thereof; (vii) tenant improvements and property and equipment maintenance,
repairs and replacements (including property used in connection with the
Property) and segregated reserves therefor; (viii) refunds of security or other
deposits to tenants and contracting parties; (ix) funds reserved for contingent
or contested liabilities, insurance premiums, and other amounts not payable on a
monthly basis; (x) service contracts and public utility charges and assessments;
(xi) personnel administration charges and pre-employment screening and testing
costs, on-site payroll costs including salary and wages, incentive bonuses,
holiday and vacation pay, insurance benefits, worker’s compensation premiums or
allocable costs for self insurance of such matters, pension and health and
welfare payments, payroll taxes and other governmental assessments; and
(xii) costs of credit reports, bank charges and like matters;
     (l) negotiate and execute, on behalf of and in the name of Owner or the
Property, contracts for water, electricity, gas, telephone, television, vermin
or pest extermination, security services and any other services which are, in
Manager’s opinion, reasonably necessary to properly serve and maintain the
Property; provided, that (i) all utility deposits will be the responsibility of
the Owner; and (ii) each contract shall: (A) be in the name of the Owner,
(B) include a provision for cancellation thereof without penalty by Owner or
Manager upon not more than 30 days written notice, (C) require all contractors
providing services to provide evidence of insurance as specified by Owner, and
(D) be approved by Owner. Any discounts, rebates, or commissions obtained in
connection with any such purchases or service contracts shall be the property of
Owner;
     (m) interview, hire, supervise, discharge, and pay all personnel necessary
to maintain and operate the Property, or contract with an employment contractor
therefor, subject to approval of the expenditures therefor by Owner; provided,
any such personnel shall be employees of Manager (or of such employment
contractor), to be paid from the Management Fees paid to Manager, and Owner
shall have no right to supervise or direct such employees; further, provided,
that the employment of any person as property manager shall be approved by
Owner;
     (n) subject to Owner’s approval, pay debt service and taxes due relating to
the Property pursuant to any Federal, State, County or Municipal authority, or
other similar body having jurisdiction thereover;
     (o) unless otherwise instructed by Owner, maintain accounting records on an
accrual basis in accordance with GAAP based on calendar year-end and provide
monthly financial statements and reports to Owner within fifteen (15) days after
month-end;
     (p) furnish monthly reports of collections, disbursements, and other
accounting matters in the form and with such frequency as may be required by
Owner from time to time, including, without limitation: (1) an income and
expense statement and balance sheet showing the results of operation of the
Property for the preceding calendar month and the Fiscal Year-to-Date, (2) a
comparison of income and expenses to the applicable approved

4



--------------------------------------------------------------------------------



 



Annual Operating Budget, (3) cash balances for savings, reserves and operating
accounts as of the last day of such month, and (4) a statement of cash flow for
the preceding calendar month and the Fiscal Year-to-Date; all of which Manager
shall deliver on or before twenty (20) days following the end of each calendar
month
     (q) maintain copies of the following: bank statements, bank deposit slips
and canceled checks; comprehensive bank reconciliations; detailed cash receipts
records; summaries of adjusting journal entries; copies of all invoices and
receipts paid; and supporting documentation for payroll, payroll taxes and
employee benefits;
     (r) maintain the Property and grounds in accordance with any approved
budgets in a neat and clean manner;
     (s) maintain policies of insurance on the Property in such amounts and of
such kinds as Owner may require from time to time;
     (t) comply with any and all governmental regulations;
     (u) maintain a professional, efficient, clean and courteous staff that is
properly trained to work in a student housing apartment complex;
     (v) notify Owner immediately of any adverse situation that may arise from
time to time that may have a negative effect on the Property such as, but not
limited to, any insurance claims or losses;
     (w) regularly inspect all units no less than quarterly to check the
condition, and report any damage to Owner;
     (x) update and maintain an annual inventory of all furniture, fixtures, and
equipment (including condition) and report to Owner;
     (y) immediately report to Owner any environmental problems on the Property
that is in violation of any applicable code or loan covenants;
     (z) cooperate with Owner as needed with respect to the Property and provide
any requested information relating to the Property;
     (aa) maintain the confidentiality of Owner’s information and any trade
secrets of Owner;
     (bb) act in a fiduciary capacity for Owner;
     (cc) cooperate with and provide all necessary accounting information
relating to the Property to Owner and Owner’s accountants and other professional
advisors in connection with the preparation of Owner’s financial statements and
tax returns; and

5



--------------------------------------------------------------------------------



 



     (dd) apply for, obtain and maintain in the name and at the expense of
Owner, all licenses and permits (including deposits and bonds) required by law
of Owner, Manager or Manager’s employees in connection with the management and
operation of the Property. Owner agrees to execute and deliver any and all
applications and other documents and to otherwise cooperate to the fullest
extent with Manager in applying for, obtaining and maintaining such licenses and
permits.
     2.03 Cancellation of Leases. Manager is not authorized to cancel any leases
at the Property unless authorized by Owner.
     2.04 Owner’s Approval. Owner’s approval of an Annual Operating Budget or
capital budget or of marketing plans or other plans shall constitute Owner’s
approval of any expenditures specifically authorized therein, including the
expenditure of any amounts discretionary to Manager set out therein. In cases of
emergency, Manager may make expenditures that exceed the aforementioned spending
limit without prior approval, if it is necessary, in the reasonable judgment of
Manager, to prevent imminent damage to property or injury to persons. Manager
will promptly notify Owner of any such emergency expenditure no later than two
(2) business days following such emergency, describing the cause of such
emergency, the basis of the expenditure undertaken in connection with such
emergency, and the amount of such expenditure.
     2.05 Management Duties and Operations. Manager shall fulfill its duties and
obligations under this Agreement in the same manner as is customary and usual in
the operation, management and leasing of comparable student residential
facilities and shall provide such services as are customarily provided by
operators of such complexes of comparable class and standing as the Property,
and shall act solely with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of any enterprise of a like
character and with like aims.
     2.06 Owner’s Right to Audit. Owner reserves the right to conduct an
examination of the books and records maintained by Manager, and to perform any
and all audit tests relating to Manager’s activities. Any and all such audits
conducted either by Owner’s employees or appointees will be at the sole expense
of Owner.
     2.07 Annual Operating Budget.
     (a) Manager shall submit for Owner’s approval, no later than November 1 of
each year, the Annual Operating Budget for the ensuing Fiscal Year, with the
expectation of approving a final budget not later than December 30 of the
current Fiscal Year (provided however, that Manager shall submit the Annual
Operating Budget for the                      Fiscal Year no later than
March 31,                     ). If Owner does not approve an Annual Operating
Budget for any Fiscal Year prior to the commencement of such year, then, until
Owner does approve an Annual Operating Budget for such year, the Annual
Operating Budget in effect for the immediately preceding calendar year shall
constitute the Annual Operating Budget for such calendar year, except that
(i) any items or portions of the Annual Operating Budget for such calendar year

6



--------------------------------------------------------------------------------



 



which Owner approves shall be substituted for the corresponding items in the
preceding year’s Annual Operating Budget, and (ii) with respect to all items of
cost and expense that are not within the discretion of Owner or Manager
(including, for example, debt service, real property taxes, utilities, costs of
compliance with governmental requirements, contractually required increases and
all expenditures required under this Agreement or under any lease of space in
the Property), the actual amount of each such item shall be substituted for the
amount of such item set forth in the preceding year’s Annual Operating Budget.
     (b) No expenses may be incurred or commitment made by Manager in connection
with the maintenance and operation of the Property which would cause the amount
of expenses contemplated for any expense category in the most recently approved
Annual Operating Budget for the Fiscal Year in question, prorated on a monthly
basis, to be exceeded by the actual amount of such expenses by more than five
percent (5%), without the prior written consent of Owner, provided, however,
that the foregoing limitation with respect to incurring any expense not covered
by the Annual Operating Budget shall not apply to expenses relating to debt
service in connection with a Construction Loan or Acquisition Loan (each as
defined in the operating agreement of the Venture) approved by HSRE, taxes,
insurance, utilities, snow removal, compliance with governmental requirements,
contractually required increases and all other expenses required by this
Agreement and shall not apply in cases of emergency involving loss of or damage
to life or property. Manager shall promptly advise Owner of any actual or
anticipated substantial variance of the results of operations for any month from
the estimated results of operations for such month as set forth in the Annual
Operating Budget.
ARTICLE 3. OWNER’S DUTIES AND RESPONSIBILITIES
     3.01 Deposits Into Operating Account. Owner shall establish and maintain
such funds in its operating account necessary to cover the expenses of operating
the Property, as approved by Owner. Owner will transfer from the collection
account funds sufficient to cover reasonably anticipated operating expenses and
capital expenditures as approved by Owner in a timely fashion to avoid
delinquencies, late fees and/or defaults. Manager shall not be obligated to
advance its own funds on behalf of Owner, or incur any liability in its own
name.
     3.02 Manager’s Compensation; Reimbursement of Expenses. Owner agrees to pay
to Manager for services rendered (and to reimburse Manager for approved
expenses) in managing the Property in accordance with and subject to the terms
of this Agreement, the fees specified in the attached Schedule A. Unless
otherwise agreed, such compensation may be paid from the Operating Account.
ARTICLE 4. INSURANCE AND INDEMNIFICATION
     4.01 Property and Liability Insurance. Owner, at Owner’s expense, shall
obtain and keep in force at all times insurance as is (a) required to be
maintained by Owner pursuant to the terms and provision of any mortgage, deed of
trust or loan agreement covering or secured by the Property, or any portion
thereof, and/or (b) as specified by Owner from time to time, to protect Owner,
Manager and any lender against physical

7



--------------------------------------------------------------------------------



 



damage (e.g., fire with extended coverage endorsement, boiler and machinery) and
against liability for loss, damage, or injury to property or persons which might
arise out of the use, occupancy, management, operation or maintenance of the
Property. Such insurance shall be obtained, carried and maintained in accordance
with the terms and provisions of the applicable Loan Documents. Such insurance
shall provide for the payment of all costs of defense of any claims. Any
deductible required under such insurance policies shall be Owner’s expense.
Manager may elect to maintain, at Manager’s expense, additional separate
insurance to cover its own risks. Manager shall cause all persons who are
authorized signatories of Manager or who in any way handle funds for the
Property to be covered by employee dishonesty insurance policies with reputable
and responsible insurance carriers, which policies shall contain liability
limits of not less than $1,000,000.00 per occurrence, and Manager shall be
responsible for all acts in connection therewith of all its authorized
signatories.
     Owner shall furnish Manager with certificates evidencing such insurance and
duplicate copies of such policies as requested by Manager from time to time. The
certificates evidencing insurance shall provide that each of Owner, Manager and
any lender shall be given at least thirty (30) days written notice prior to
cancellation, non-renewal or any material change in the subject policy.
     4.02 Workers’ Compensation Insurance. Manager shall maintain, at Manager’s
expense, workers’ compensation insurance (or a substitute acceptable to Owner)
covering all employees of Manager employed in, on, or about the Property so as
to provide statutory benefits required by state and federal laws.
     4.03 Indemnification.
     It is the Owner’s and Manager’s intent to look initially to the insurance
coverage required pursuant to Sections 4.01 and 4.02 above for both legal
defense and payment of any applicable claims, without regard to the following
indemnities. Therefore, the parties agree that, notwithstanding any indemnity
language to the contrary, in the event that a claim, liability, loss or expense
arises which is covered by the insurance required pursuant to Sections 4.01 and
4.02 above, Owner and Manager shall cause such insurance to be paid in
accordance with such policies, and to the extent of such payment, the
indemnities provided below shall not apply. To the extent insurance is not
available, or any claim is not fully paid by applicable insurance, the parties
agree that the following indemnities shall control. As to any claims paid by
insurance, the parties agree to waive all rights of subrogation, provided that
such waiver does not invalidate any insurance policy or materially adversely
affect the premium rates for such insurance.
     Owner’s Indemnities. Owner shall indemnify, defend and hold harmless
Manager, its principals and employees (collectively referred to as “Manager” for
the purposes of this subsection), from and against any and all claims,
proceedings, liabilities, losses, costs and expenses (including reasonable
attorneys’ fees and costs of defense) incurred by or asserted against Manager as
a result of any act or omission (or allegation thereof, including allegations of
simple negligence) by (i) Owner, or (ii) Manager acting within its capacity and
scope of authority (as set forth in this Agreement) as the property manager,
including

8



--------------------------------------------------------------------------------



 



but not limited to any liability for which insurance coverage is required
pursuant to Section 4.01 above and not actually provided by Owner.
Notwithstanding the foregoing, Manager shall not be indemnified by Owner for
acts or omissions constituting Manager’s gross negligence, willful misconduct,
malfeasance or fraud in excess of the coverage provided by the insurance
coverage required pursuant to Sections 4.01 and 4.02 above. Nothing in this
Section 4.03 or elsewhere in this Agreement shall be construed to release
Manager from liability to the Owner for a breach or violation of any of the
covenants, duties and obligations to be performed by Manager under the terms of
this Agreement.
     Manager’s Indemnities. Manager shall indemnify, defend and hold harmless
Owner, its members, employees, partners, principals, attorneys and agents
(collectively referred to as “Owner” for the purposes of this subsection), from
and against any and all claims, proceedings, liabilities, losses, costs and
expenses (including reasonable attorneys’ fees and costs of defense) incurred by
or asserted against Owner, in excess of the insurance coverage required pursuant
to Sections 4.01 and 4.02 above, as a result of any act or failure to act by
Manager if Manager is adjudicated by a court of competent jurisdiction to have
acted in a manner constituting gross negligence, willful misconduct,
malfeasance, fraud or otherwise outside the scope of its authority (as set forth
in this Agreement). Manager further indemnifies and holds Owner harmless from
any and all fees, expenses, fines and penalties which may be assessed against
Manager for any failure by Manager to comply with employment-related laws and
regulations.
     4.04 Expenses of Litigation. Any party providing indemnity to any other
party shall pay all expenses incurred by the indemnified party, including, but
not limited to, costs of defense and reasonable attorneys’ fees, and any
liability, fines, penalties or the like, in connection with any claim that, as
alleged, is subject to the indemnity obligations set out herein; provided, that
such expenses shall be recoverable from the indemnified party in the event that
a court of competent jurisdiction in a final order makes any finding of fact
showing that the claims alleged were not properly the subject of the
indemnitor’s indemnity obligations.
ARTICLE 5. TERMINATION
     5.01 Termination by Owner. This Agreement may be terminated by Owner under
any of the following circumstances: (i) immediately, upon a showing of a
material breach of this Agreement resulting from the willful or grossly
negligent conduct of Manager, or upon a material breach by Manager of its
fiduciary duties to Owner, (ii) if Manager shall fail to keep, observe or
perform in any material respect any covenant, agreement, term or provision of
this Agreement to be kept, observed or performed by Manager, and such default
shall continue for a period of thirty (30) days after written notice thereof by
Owner, or, if such default is not reasonably capable of being cured within such
30-day period, then within such additional period as shall be reasonable (not to
exceed an additional sixty (60) days), provided that Manager is reasonably
capable of curing same with the exercise of diligence and in fact prosecutes
such cure with reasonable diligence; (iii) immediately upon the occurrence of a
Campus Crest Triggering Event (as defined in Section 6.1 of the operating
agreement of the Venture); (iv) thirty (30) days after notice from Owner in the
event HSRE or an affiliate of HSRE shall acquire CCV III’s

9



--------------------------------------------------------------------------------



 



interest in the Venture pursuant to the provisions of the operating agreement of
the Venture; (v) if Manager liquidates, dissolves or files for bankruptcy
(whether voluntary or involuntary) or otherwise makes an assignment for the
benefit of creditors or takes advantage of any insolvency law; provided,
however, that in the case of an involuntary bankruptcy filing or other
proceeding, said filing or other proceeding involving Manager shall not
constitute a termination event hereunder unless such filing or other proceeding
shall continue undismissed or unstayed for a period of sixty (60) consecutive
calendar days, or (vi) immediately if Manager (a) commits a felony or other
criminal act involving fraud, misappropriation of funds, dishonesty or acts of a
similar nature; or (b) misapplies any funds derived from the Property, including
security deposits, insurance proceeds or condemnation awards (provided, however,
with respect to an inadvertent misapplication of funds, such misapplication
shall not give rise to a termination right hereunder if Manager correctly
applies such funds within three (3) business days after discovery of such
misapplication).
     5.02 Termination by Manager. Manager may terminate this Agreement upon
thirty (30) days’ prior written notice to Owner if Owner fails to cure a
deficiency or to deposit sufficient funds to cover all current operating
expenses, or if Owner fails to pay in a timely manner the fees due to Manager,
or for other good cause.
     5.03 Termination by 60-Day Notice. Either party may terminate this
Agreement, without cause, by giving the other party at least sixty (60) days’
prior notice in writing. Such notice shall not affect or impair any right which
has accrued to either party prior to the date of such notice.
     5.04 Termination on Sale, Destruction. This Agreement will automatically
terminate (i) upon the sale, destruction, seizure or taking by eminent domain or
foreclosure of the Property, or (ii) upon the termination of the Owner’s right
to possession of or right to collect and retain the rents from the Property. If
possible, Owner will endeavor to provide to Manager thirty (30) days’ prior
written notice of any such event.
     5.05 Effect of Termination. Upon termination by either party, the
obligations of Manager to provide services to Owner shall terminate; provided,
Manager shall provide such accountings and reports and cooperate with Owner and
Owner’s new property manager as may be reasonably required by Owner to change
the property manager for the Property without undue disruption. Further, Owner
and Manager shall be entitled to the indemnity provisions set out in this
Agreement relating to events and occurrences transpiring prior to the date of
termination.
     Owner will be responsible for the direct handling and payment of invoices
received after notice of termination; provided that to the extent of available
operating funds in the operating account, Manager may, but shall not be required
to, continue to pay obligations incurred by the Property through the termination
date, but not including Manager’s fees and reimbursements.
     On the termination date of this Agreement, Manager shall deliver to Owner
(or shall relinquish Manager’s control over) all funds in all accounts related
to the Property. Within

10



--------------------------------------------------------------------------------



 



fifteen (15) days after the termination date, Manager shall deliver to Owner a
final accounting, reflecting the balance of income and expenses pertaining to
the Property as of the date of termination; and all original records, contracts,
leases, receipts or deposits, unpaid bills and other papers or documents in
Manager’s custody or control necessary to the management of the Property.
Manager shall be entitled to retain copies of or have reasonable access upon
request to all documents necessary to defend any claims made against Manager.
     5.06 No Waiver of Rights. No termination of this Agreement shall operate to
waive, diminish or impair any right that has accrued to either party to the date
of termination, nor shall any such termination impair either party’s right to
indemnity under this Agreement.
ARTICLE 6. NOTICES, ETC.
     6.01 Notices. All notices provided for in this Agreement shall be in
writing and shall be given to Owner or Manager at the address set forth below or
at such other address as they individually may specify thereafter by written
notice in accordance herewith:
To Owner:
Campus Crest at                     , LLC/LP
2100 Rexford Road, Suite 414
Charlotte, NC 28211
Attention: Chief Financial Officer
With copy to:
c/o Harrison Street Real Estate Capital, LLC
71 S. Wacker Drive, Suite 3575
Chicago, IL 60606
Attention: Stephen Gordon
To Manager:
The Grove Student Properties, Inc.
2100 Rexford Road, Suite 414
Charlotte, NC 28211
Attention: Chief Financial Officer
     Such notices shall be deemed effective upon actual delivery or, if mailed,
certified return receipt requested, postage prepaid, properly addressed, three
(3) days after posting.
     6.02 Cooperation. Owner and Manager will cooperate to facilitate and
promote the mutual objectives of managing the Property.

11



--------------------------------------------------------------------------------



 



     6.03 Assignment. No assignment of this Agreement may be made by Manager
without the prior written consent of Owner.
     6.04 Pronouns. Where appropriate to the context, words of one gender
include all genders, and the singular includes the plural and vice versa.
     6.05 Amendments. This Agreement may not be modified except in a written
instrument signed by the parties.
     6.06 Representations. Manager represents and warrants that it is fully
qualified to manage student housing apartments and perform all obligations
assumed by Manager hereunder. Manager agrees to comply with all such laws now or
hereafter in effect.
     6.07 Complete Agreement. This Agreement together with all schedules
attached hereto and made part thereof, supersedes all previous agreements,
understandings and representations made by or between the parties hereto.
     6.08 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.
     6.09 Legal Construction. In case any one or more of the provisions
contained in this Agreement shall for any reason be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
invalid provision shall be deemed severable, and shall not affect the validity
or enforceability of any other provisions of this Agreement, all of which shall
remain fully enforceable.
     6.10 Captions. The captions used in this Agreement are solely for
convenience, and shall not be deemed to constitute a part of the substance of
the Agreement for purpose of its construction.
     6.11 Enforcement of Owner’s Rights. Manager acknowledges that CCV III is
its Affiliate, and that to avoid conflict of interest, HSRE shall have the sole
right to direct Owner to enforce Owner’s rights under this Agreement pursuant to
Section 5.1(d) of the operating agreement of the Venture, and that no waiver,
compromise or settlement of any claim by or against Owner under this Agreement,
and no modification of this Agreement may be made without the consent of HSRE.
ARTICLE 7. MARKETING, TRADE NAMES, MARKS, ETC.
     Section 7.01 Marketing Program. To the extent provided for in each approved
Annual Operating Budget, Owner hereby authorizes and directs Manager, and
Manager agrees, to manage and market the Property pursuant to the common
marketing program implemented by Manager for all “Campus Crest-The Grove”
properties. Said common marketing program shall include but not be limited to
the creation and operation of a common website for all Campus Crest-The Grove
properties and the use of a common logo and common trade names, trademarks and
service marks. Owner further grants Manager the right to use Manager’s
stationery and

12



--------------------------------------------------------------------------------



 



invoices in conjunction with performing its obligations under this Agreement,
but in any documentation affecting the legal rights and obligations of Owner or
the Property (including, without limitation, tenant lease agreements), Manager
shall identify its representative capacity of Owner and/or the Property so as to
avoid any misunderstanding of Owner’s separate identity.
     Section 7.02 Use of Trade Names and Marks, Etc. Manager hereby grants to
Owner a non-exclusive sublicense in all rights of Manager in and to the Marks
described and defined in that certain License Agreement effective as of October
                    , 2010, between Campus Crest Group, LLC, as licensor, and
Manager, as licensee (as may be amended from time to time, the “License
Agreement”), and such non-exclusive sublicense shall include any and all Marks
added to the License Agreement under any future amendments thereto; provided,
however, Owner shall not have the right to further sublicense any Marks. In
conjunction with the granting of such sublicense, Owner agrees to comply with
all requirements imposed by the Licensor under the License Agreement, and Owner
agrees that Manager may terminate this sublicense by written notice to Owner
upon termination of this Agreement or if there is a change in control of Owner;
provided however, the Owner shall have a reasonable period of time (not to
exceed sixty (60) days) subsequent to receipt of such notice of termination to
discontinue use of the Marks and transition to use of replacements for the
Marks.
ARTICLE 8. OWNER’S REIT STATUS
     Manager recognizes that HSRE REIT II (“HSRE REIT”) and Campus Crest
Communities, Inc. (“CC REIT”), both indirect owners of the Owner, are real
estate investment trusts. HSRE REIT and CC REIT must comply with a number of
restrictions under Internal Revenue Code of 1986, as amended (the “Code”) to
maintain their REIT status. In furtherance thereof, the Manager agrees not to
take any action which to its knowledge would cause any of the income derived by
Owner to fail to qualify as (i) “rents from real property” (defined in the Code)
or (ii) other qualifying income under Section 856(c)(2) of the Code or to take
any other action which to Manager’s knowledge would cause either HSRE REIT or CC
REIT to fail to qualify as a REIT under the Code. Without limiting the
generality of the foregoing, Manager hereby agrees that without Owner’s
approval, Manager shall not knowingly perform or provide any services to tenants
which would cause the Owner to derive “impermissible tenant service income”
within the meaning of Section 856(d)(3) of the Code. Instead, any such services
must be provided by a “Taxable REIT Subsidiary” of the HSRE REIT and/or CC REIT,
or by an independent contractor (as defined in Code Section 856(d)(3)) from whom
neither the Owner, HSRE REIT nor CC REIT derives any income, directly or
indirectly. In the event that HSRE or CCV III determines that any such services
or amenities would cause any of the income derived indirectly by HSRE REIT or CC
REIT (through its respective ownership of the Owner) to fail to qualify as (i)
“rents from real property” or (ii) otherwise qualifying income under Code
Section 856(c)(2), then HSRE or CCV III, as applicable, may deliver written
notice to Manager to undertake offering such service or amenity in a different
structure that does not result in such a failure, and Manager, at Owner’s
expense, shall use commercially reasonable efforts to comply with such request
from and after the date Manager receives such request.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this Agreement as of the date
first set forth above.

                              OWNER:    
 
                            CAMPUS CREST AT
                                                            , LLC    
 
                            By:   HSRE-Campus Crest I, LLC, a Delaware limited
liability company, its sole member    
 
                                By:   Campus Crest Ventures III, LLC, a Delaware
limited liability company, a member    
 
                                    By:   Campus Crest Properties, LLC, a North
Carolina limited liability company, its
manager    
 
                       
 
              By:        
 
                       
 
              Name:        
 
                       
 
              Title:   Manager    

                  [REVISE IF OWNER IS AN LP]    
 
                MANAGER:    
 
                THE GROVE STUDENT PROPERTIES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

14



--------------------------------------------------------------------------------



 



SCHEDULE A
MANAGER’S COMPENSATION
Management Fee. Manager’s compensation for management of the Property shall be
calculated as follows:
(1) Three Percent (3.00%) of the Gross Revenue (defined below), payable monthly;
and
(2) Three Percent (3.00%) of the net operating income, payable monthly.
As used herein, the term “Gross Revenue” shall mean the entire amount of all
receipts, determined on a cash basis, from (a) tenant rentals collected pursuant
to tenant leases for each month during the term hereof; provided, however, that
there shall be excluded from tenant rentals any tenant security deposits and
other deposits (except as provided below); (b) cleaning, security and damage
deposits forfeited by tenants in such period; (c) community fees and cable TV,
electronic media, Internet, laundry and vending machine income; (d) any and all
receipts from the operation of the Property received and relating to the period
in question; (e) proceeds from rental interruption insurance; (f) all interest
and income earned on deposits and investments of funds held by Manager
hereunder; (g) any other sums and charges collected in connection with
termination of the tenant leases; and (h) any other source of revenue derived
and collected by Manager, including, but not limited to, any commission or
percentage of collection on contracts at, for, or in connection with the
Property, and miscellaneous income derived from premiums, amenities, parking,
storage, or other sources. Gross Revenue does not include the proceeds of
(i) any sale, exchange, refinancing, condemnation, or other disposition of all
or any part of the Property, (ii) any loans to Owner, whether or not secured by
all or any part of the Property, (iii) any capital contributions to Owner, or
(iv) any insurance (other than rental interruption insurance) maintained with
regard to the Property.
For illustration purposes only, net operating income will be calculated in the
manner set forth on Exhibit A attached hereto and made a part hereof.

15



--------------------------------------------------------------------------------



 



Exhibit A
Management Fee Calculation Example (all numbers used in the following example
are hypothetical and are not to be used in connection with any calculations done
with respect to the Property)
The Grove

                                                      Rent per bed   Annual UNIT
& BED MIX   Units   Beds   per month   Rent Revenue
2-Bedroom Units
    64       128     $ 565     $ 867,840  
3-bedroom Units
    136       408     $ 505     $ 2,472,480  
Total
    200       536     $ 1,070     $ 3,340,320  

                      The Grove  
2-Bedroom Suites
          $ 867,840  
3-Bedroom Suites
            2,472,480  
 
             
Gross Potential Revenue — Unadjusted
            3,340,320  
 
             
less holdbacks (15 student management beds)
            90,900  
 
             
Gross Potential Revenue — Adjusted
            3,249,420  
 
             
other revenue per bed
            140  
add other income
            75,040  
 
             
Gross Revenue & Other Income
            3,324,460  
 
             
vacancy rate & loss-to-lease
            5.00 %
less vacancy & loss-to-lease
            166,223  
 
             
Gross Revenue & Other Income after Vacancy
            3,158,237  
 
             
less collection loss (bad debts)
    1.00 %     31,582  
 
             
Effective Gross Revenue (EGR)
          $ 3,126,655  
 
             
Operating Expenses
               
Payroll Expenses — Management
          $ 139,000  
Insurance
            39,500  
Marketing
            50,500  
Office Expenses
            25,000  
Communications
            7,500  
Utilities
            370,000  
Travel
            2,000  
Training
            1,200  

16



--------------------------------------------------------------------------------



 



                      The Grove  
Repairs & Maintenance — with Payroll
            134,000  
Taxes, Licenses, & Fees
            227,000  
Professional Fees
            12,000  
Residence Life/Clubhouse
            11,000  
Management Fee (1)
            154,225  
 
             
Total Operating Expenses
          $ 1,172,925  
 
               
Net Operating Income
          $ 1,953,730  
 
               
Reserves (per bed)
    100       53,600  
 
             
Net Cash Flow from Operations
          $ 1,900,130  

 

(1)   Management Fee equals 3% of Effective Gross Revenue plus 3% of Net
Operating Income which is calculated before adding the 3% of Net Operating
Income portion to the Management Fee Line Item and before any reserves are
deducted.

17



--------------------------------------------------------------------------------



 



EXHIBIT H
NON-COMPETITION AND RIGHT OF FIRST
OPPORTUNITY AGREEMENT
(Attached)

H-1



--------------------------------------------------------------------------------



 



EXECUTION VERSION
NON-COMPETITION AND RIGHT
OF FIRST OPPORTUNITY AGREEMENT
     THIS NON-COMPETITION AND RIGHT OF FIRST OPPORTUNITY AGREEMENT dated
effective November 7, 2008 (the “Agreement”), is entered into by and between
CAMPUS CREST GROUP, LLC, a North Carolina limited liability company (“Campus
Crest”) and HARRISON STREET REAL ESTATE CAPITAL, LLC, a Delaware limited
liability company (“HSRE”). Any capitalized terms not defined herein shall have
the meaning set forth in the Operating Agreement (as defined below).
RECITALS:
     A. Campus Crest and its Affiliates (as defined below) (individually and
collectively, the “Campus Crest Group”) are in the business of acquiring,
rehabilitating, constructing, developing and/or managing Student Housing
Projects (as defined below).
     B. HSRE and its Affiliates (individually and collectively, the “HSRE
Group”) are in the business of real estate investment, including investment in
Student Housing Projects.
     C. Concurrently with the execution of this Agreement, (i) HSRE-Campus Crest
I, LLC, a Delaware limited liability company (the “Company”) has been formed for
the purpose of acquiring, developing and redeveloping student housing properties
and (ii) Campus Crest Ventures, III, LLC, a Delaware limited liability company
and HSRE-Campus Crest IA, LLC, a Delaware limited liability company, have
entered into the Operating Agreement of the Company (the “Operating Agreement”).
     D. The execution of the Operating Agreement is conditioned upon the parties
hereto entering into this Agreement.
AGREEMENTS
     In consideration of the premises and the mutual covenants hereinafter set
forth, the parties agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     1.1 Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below:
          Additional Review Items. The meaning set forth in Section 2.2(a).

 



--------------------------------------------------------------------------------



 



     Affiliate. With respect to (i) any Person, any other Person that directly,
or through one or more intermediaries, Controls or is Controlled by or is under
common Control with such Person; (ii) any Person, any other Person that is an
officer, director, partner, member, principal, manager or trustee of or serves
in a similar capacity with respect to such Person; (iii) Campus Crest, any
member of the Immediate Family (as defined in the Operating Agreement) of
Michael S. Hartnett and Ted W. Rollins or (iv) Campus Crest, any Person that
Michael S. Hartnett and Ted W. Rollins (or members of his Immediate Family)
Controls. For purposes hereof, the term “Control” of a Person shall mean the
power, directly or indirectly, to direct or cause the direction of management
and policies of such Person, whether through ownership of voting securities, by
contract or otherwise.
     Agreement. The meaning set forth in the introductory paragraph.
     Approved. The meaning set forth in Section 2.2(a).
     Business Day. Any day other than a Saturday, Sunday or any day that banks
are not open for business in the city of Chicago.
     Campus Crest. The meaning set forth in the introductory paragraph.
     Campus Crest Group. The meaning set forth in Recitals.
     Campus Crest Notice. The meaning set forth in Section 2.1(a).
     Campus Crest Preliminary Approval Notice. The meaning set forth in Section
2.3(a).
     Campus Crest Rejection. The meaning set forth in Section 2.3(b).
     Company. The meaning set forth in the Recitals.
     Expansion. A Potential Development Project which would be either (i) an
expansion of a JV Student Housing Project, or (ii) adjacent to a JV Student
Housing Project.
     HSRE. The meaning set forth in the introductory paragraph.
     HSRE Approval Notice. The meaning set forth in Section 2.2(a).
     HSRE Group. The meaning set forth in the Recitals.
     HSRE Notice. The meaning set forth in Section 2.3(a).

2



--------------------------------------------------------------------------------



 



     HSRE Potential Acquisition Project. An existing Student Housing Project
located within the United States including Puerto Rico identified by the HSRE
Group for potential acquisition and/or investment.
     HSRE Potential Development Project. A Student Housing Project to be located
within the United States including Puerto Rico which the HSRE Group proposes to
construct and develop.
     HSRE Preliminary Approval Notice. The meaning set forth in Section 2.1(a).
     Joint Venture. Any subsequent vehicle established by the HSRE Group and the
Campus Crest Group to own Student Housing Projects.
     JV Student Housing Project. Any Student Housing Project owned, in whole or
in part, by the Company, or any Joint Venture. Any Student Housing Project which
is Preliminarily Approved or Approved by the HSRE Group pursuant to the
Operating Agreement or this Agreement shall be deemed a JV Student Housing
Project unless and until such date that the HSRE Group shall disapprove or have
been deemed to have disapproved such Student Housing Project.
     Non-Competition Termination Date. The meaning set forth in Article V.
     Operating Agreement. The meaning set forth in the Recitals.
     Person. An individual, corporation, partnership, limited partnership,
trust, unincorporated organization, association or other entity.
     Potential Acquisition Project. An existing Student Housing Project located
within the United States including Puerto Rico identified by the Campus Crest
Group for potential acquisition and/or investment.
     Potential Development Project. A Student Housing Project to be located
within the United States including Puerto Rico which the Campus Crest Group
proposes to construct and develop.
     Preliminarily Approved. The meaning set forth in Section 2.1(a).
     Preliminary Review Items. The meaning set forth in Section 2.1 (a).
     Projected Stabilized Unleveraged Return. The meaning set forth in Section
2.1(b).
     Radius Restriction. One-half (1/2) mile.
     Rejection. The meaning set forth in Section 2.1(b).

3



--------------------------------------------------------------------------------



 



     Restricted Activities. The meaning set forth in Article III.
     ROFO Termination Date. The meaning set forth in Article V.
     Student Housing Project. Any real property designed and used primarily for
the purposes of a residential rental development consisting of rental units for
a student housing community.
ARTICLE II
RIGHT OF FIRST OPPORTUNITY
     2.1 HSRE Right of First Opportunity. Beginning on the date hereof and
continuing until the ROFO Termination Date, if the Campus Crest Group identifies
a potential investment in a Potential Development Project or Potential
Acquisition Project, then the Campus Crest Group shall provide the Company or
any Joint Venture the right to develop or acquire such Potential Development
Project or Potential Acquisition Project in accordance with the terms set forth
below:
     (a) Promptly after the Campus Crest Group identifies a Potential
Development Project or Potential Acquisition Project, the Campus Crest Group
shall deliver notice thereof to HSRE (“Campus Crest Notice”), and as soon as
reasonably practicable thereafter, deliver to HSRE those items described on
Exhibit A as the Preliminary Review Items (the “Preliminary Review Items”). In
the event HSRE desires to proceed with the Potential Development Project or
Potential Acquisition Project, it shall deliver written notice thereof (“HSRE
Preliminary Approval Notice”) to Campus Crest within five (5) Business Days
after receipt of the Campus Crest Notice and all of the Preliminary Review
Items, and such Potential Development Project or Potential Acquisition Project
shall be deemed “Preliminarily Approved” if such notice is timely delivered. The
failure of HSRE to deliver a HSRE Preliminary Approval Notice within five
(5) Business Days after receipt of the Campus Crest Notice and all the
Preliminary Review Items shall be deemed a disapproval of such Potential
Development Project or Potential Acquisition Project by HSRE.
     (b) If HSRE disapproves or is deemed to have disapproved such Potential
Development Project or Potential Acquisition Project (a “Rejection”), then the
Campus Crest Group shall have the right to pursue such Potential Development
Project or Potential Acquisition Project at any time during the term of this
Agreement but only on substantially the same terms and conditions as set form in
the Preliminary Review Items submitted to HSRE, and neither the Company, any
Joint Venture nor HSRE shall have any interest therein; provided, however, that
in no event shall the Campus Crest Group have the right to engage in any
Restricted Activity prohibited under Article III hereof For purposes of this
Section 2.1(b), any Potential Development Project or Potential Acquisition
Project shall not be deemed to be “on substantially the same terms and

4



--------------------------------------------------------------------------------



 



conditions” if the Projected Stabilized Unleveraged Return (as defined below)
for such Potential Development Project or Potential Acquisition Project set
forth in any proposal offered to any third party is more than one hundred twenty
percent (120%) higher than the Projected Stabilized Unleveraged Return for such
Potential Development Project or Potential Acquisition Project, as the case may
be, set forth in any proposal offered to the HSRE Group. For purposes hereof,
the term “Projected Stabilized Unleveraged Retain” shall mean (i) the projected
gross revenue from the property, less all projected operating expenses for the
property (including replacement reserves), divided by (ii) the total cost of
such Potential Development Project or Potential Acquisition Project. For
example, if the Projected Stabilized Unleveraged Return for a Potential
Development Project or Potential Acquisition Project that is presented by the
Campus Crest Group to the HSRE Group is ten percent (10%) and the HSRE Group
declines to participate in such investment, and the Campus Crest Group
subsequently makes an offer to a third party to invest in such Potential
Development Project or Potential Acquisition Project and the projections for
such Potential Development Project or Potential Acquisition Project set forth in
such subsequent offer reflect a Projected Stabilized Unleveraged Return of
greater than twelve percent (12%) for any reason (including, without limitation,
cost savings or higher projected rental rates), then the Campus Crest Group
shall again be obligated to offer the HSRE Group the opportunity to invest in
such Potential Development Project or Potential Acquisition Project pursuant to
the provisions of Section 2.1(a).
     2.2 Steps Following HSRE Preliminary Approval.
     (a) If HSRE Preliminarily Approves a Potential Development Project or
Potential Acquisition Project, then the Campus Crest Group shall, as soon as
reasonably practicable after receipt of the HSRE Preliminary Approval Notice,
deliver to HSRE those items described on Exhibit A as Additional Review Items
that are reasonably capable of being produced or secured by the Campus Crest
Group (the “Additional Review Items”) with respect to such Potential Development
Project or Potential Acquisition Project, which are necessary in order for HSRE
to present the Potential Development Project or Potential Acquisition Project to
its investment committee. In the event HSRE desires to proceed with a Potential
Development Project or Potential Acquisition Project, it shall deliver written
notice thereof (“HSRE Approval Notice”) to Campus Crest within ten (10) Business
Days after receipt of the Additional Review Items, and such Potential
Development Project or Potential Acquisition Project shall be deemed “Approved”
if such notice is timely delivered; provided, however, that the obligation of
HSRE to fund any payments with respect to such Potential Development Project or
Potential Acquisition Project shall be subject to the terms and conditions set
forth in the Operating Agreement or, if applicable, the formation documents of
any Joint Venture. The failure of HSRE to deliver a HSRE Approval Notice within
ten (10) Business Days after receipt of the Review Items shall be a Rejection.

5



--------------------------------------------------------------------------------



 



     (b) If HSRE Preliminarily Approves a Potential Development Project or
Potential Acquisition Project, but such Potential Development Project or
Potential Acquisition Project is subsequently Rejected, then the Campus Crest
Group shall have the right to pursue such Potential Development Project or
Potential Acquisition Project at any time during the term of this Agreement, and
neither the Company nor HSRE shall have any interest therein; provided, however,
that in no event shall the Campus Crest Group have the right to engage in any
Restricted Activity prohibited under Article III hereof.
     2.3 Campus Crest Right of First Opportunity. Beginning on the date hereof
and continuing until the ROFO Termination Date, if (i) the HSRE Group identifies
a potential investment in a HSRE Potential Development Project or HSRE Potential
Acquisition Project located at a college or university where a JV Student
Housing Project is located; (ii) such HSRE Potential Development Project or HSRE
Potential Acquisition Project is located outside of the Radius Restriction of
the JV Student Housing Project; (iii) relative to the JV Student Housing
Project, such HSRE Potential Development Project or HSRE Potential Acquisition
Project is situated closer to the student union building of the subject college
or university, and (iv) the number of full-time students enrolled at such
college or university is less than 7,000 students, then the HSRE Group shall
provide the Company or any Joint Venture the right to develop or acquire such
HSRE Potential Development Project or HSRE Potential Acquisition Project in
accordance with the terms set forth below:
     (a) Promptly after the HSRE Group identifies a HSRE Potential Development
Project or HSRE Potential Acquisition Project, the HSRE Group shall deliver
notice thereof to the Campus Crest Group together with any Preliminary Review
Items within the HSRE Group’s possession at such time (“HSRE Notice”). In the
event the Campus Crest Group desires to proceed with the HSRE Potential
Development Project or HSRE Potential Acquisition Project, it shall deliver
written notice thereof (“Campus Crest Preliminary Approval Notice”) to the HSRE
Group within twenty-five (25) Business Days after receipt of the HSRE Notice. As
soon as reasonably practicable thereafter, the Campus Crest Group shall deliver
to HSRE me Preliminary Review Items and Additional Review Items pursuant to the
provisions of Sections 2.1 and 2.2 and the procedures set forth in Sections 2.1
and 2.2. shall apply. The failure of the Campus Crest Group to deliver a Campus
Crest Preliminary Approval Notice within twenty-five (25) Business Days after
receipt of the HSRE Notice shall be deemed a disapproval of such HSRE Potential
Development Project or HSRE Potential Acquisition Project by the Campus Crest
Group.
     (b) If the Campus Crest Group disapproves or is deemed to have disapproved
such HSRE Potential Development Project or HSRE Potential Acquisition Project (a
“Campus Crest Rejection”), then the HSRE Group shall have the right to pursue
such HSRE Potential Development Project or HSRE Potential Acquisition Project at
any time during the term of this Agreement, and neither the Company nor the
Campus Crest Group shall have any interest therein; provided, however, that in
no event shall the HSRE Group have the right to engage in any Restricted
Activity prohibited under Article III hereof.

6



--------------------------------------------------------------------------------



 



ARTICLE III
NON-COMPETITION
     No member of the Campus Crest Group or HSRE Group shall, directly or
indirectly, alone or with others, engage in the planning, design, development,
construction, ownership, management, operation or leasing (collectively, the
“Restricted Activities”) of any Student Housing Project located within the
Radius Restriction of any JV Student Housing Project, except to the extent such
activities are taken on behalf of the Company in accordance with the Operating
Agreement and this Agreement (or any Joint Venture that is in existence at such
time, each in accordance with the applicable partnership or operating
agreement).
ARTICLE IV
REMEDIES
     Each party acknowledges that a violation of any of the covenants set forth
in this Agreement would cause irreparable damage to the party for whose benefit
such covenant was intended which could not be adequately compensated by monetary
damages. Each party therefore agrees that in the event of the violation or
threatened violation by such party of any of such party’s covenants hereunder,
the other party for whose benefit such covenant was intended shall be entitled
to seek preliminary and permanent injunctive relief, upon due notice, to
restrain such violation, in addition to and without limiting any other remedy
available to such party at law or in equity.
ARTICLE V
TERM
     The term of this Agreement shall commence on the date hereof and shall end:
     (i) with respect to the right of first opportunity under Article II hereof,
on the date (the “ROFO Termination Date”) that the HSRE Group shall have funded
at least Forty Million and 00/100 Dollars ($40,000,000), in the aggregate, of
equity to the Company and/or any Joint Venture; and
     (ii) with respect to the non-competition provisions under Article III
hereof, on the date (the “Non-Competition Termination Date”) which is the
earlier of (A) the date of the sale of the last asset held by the Company or any
Joint Venture, or (B) the sale or transfer of one hundred percent (100%) of the
interests in the Company and all Joint Ventures, if any, from the HSRE Group to
the Campus Crest Group, or vice-versa.

7



--------------------------------------------------------------------------------



 



ARTICLE VI
NOTICES
     Any and all notices to be served hereunder shall be in writing and shall be
sent by reputable overnight courier for next Business Day delivery addressed to
the intended recipient at its address set forth below, or sent by certified mail
to the intended recipient at its address set forth below. The addresses for the
parties are as follows:

     
If to HSRE, to it at:
  c/o HSRE
 
  71 S. Wacker Drive
 
  Suite 3575
 
  Chicago, IL 60606
 
  Attn: Christopher Merrill,
 
            Stephen M. Gordon
 
   
With a copy (not constituting notice) to:
  DLA Piper US LLP
 
  203 N. LaSalle #1900
 
  Chicago, IL 60601
 
  Attn: Jesse A. Criz
 
   
If to Campus Crest, to it at:
  c/o Campus Crest Group, LLC
 
  2100 Rexford Rd, 4th Floor
 
  Charlotte, NC 28211
 
  Attention: F. Brian Schneiderman
 
   
With a copy (not constituting notice) to:
  c/o Bradley Arant Rose & White LLP
 
  One Federal Place
 
  1819 Fifth Avenue North
 
  Birmingham, AL 35203
 
  Attention: Dawn Helms Sharff

or to such other address as a party hereto may designate from time to time in a
written notice served upon the other parties in accordance herewith. Any notice
sent by reputable overnight courier as provided above shall be deemed delivered
on the next Business Day after delivery to such courier. Any notice sent by mail
as provided above shall be deemed delivered on the fifth (5th) Business Day next
following the postmark date which it bears.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     7.1 Amendment. This Agreement shall not be amended, altered or modified
except by a written instrument signed by all the parties hereto.

8



--------------------------------------------------------------------------------



 



     7.2 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable or shall terminate pursuant to this Agreement, such
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable or terminated provision
never comprised a part hereof, and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable or terminated provision or by its severance herefrom. If any
provision of this Agreement or the application of such provision to any Person
or circumstance shall be held invalid, the remainder of this Agreement, or the
application of such provision to Persons or circumstances other than those as to
which it is held invalid, shall not be affected.
     7.3 Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware without regard to its conflict of law principles.
     7.4 Waiver. The failure to insist upon strict enforcement of any of the
provisions of this Agreement or of any agreement or instrument delivered
pursuant hereto shall not be deemed or construed to be a waiver of any such
provision, nor to in any way affect the validity of this Agreement or any
agreement or instrument delivered pursuant hereto or any provision hereof or the
right of any party hereto to thereafter enforce each and every provision of this
Agreement and each agreement and instrument delivered pursuant hereto. No waiver
of any breach of any of the provisions of this Agreement or any agreement or
instrument delivered pursuant hereto shall be effective unless set forth in a
written instrument executed by the party against which enforcement of such
waiver is sought, and no waiver of any such breach shall be construed or deemed
to be a waiver of any other or subsequent breach.
     7.5 Headings. The headings in this Agreement are inserted for convenience
and identification only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision.
     7.6 Counterparts. This Agreement may be executed in multiple counterparts
with separate signature pages, each such counterpart shall be considered an
original, but all of which together shall constitute one and the same
instrument.
     7.7 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
     7.8 Arbitration. If any dispute, controversy or claim arises between the
parties hereto or their respective Affiliates with respect to whether either
party is in breach or default of its respective obligations hereunder, then the
dispute shall be settled pursuant to arbitration provisions set forth in
Section 13.3 of the Operating Agreement.
[Signature Page to Follow]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Non-Competition
and Right of First Opportunity Agreement effective as of the date first set
forth above.

              Campus Crest:   CAMPUS CREST GROUP, LLC, a North Carolina limited
liability company      
 
  By:   Madeira Group, LLC, its Manager    
 
           
 
  By:
Name:   /s/ Michael S. Hartnett
 
Michael S. Hartnett    
 
  Title:   Manager    
 
            HSRE:   HARRISON STREET REAL ESTATE CAPITAL LLC, a Delaware limited
liability company    
 
           
 
  By:   /s/ Christopher N. Merrill    
 
           
 
  Name:   Christopher N. Merrill    
 
  Its:   Manager    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PRELIMINARY REVIEW ITEMS
The Preliminary Review Items referenced in Section 2.1(a) shall include the
following items:

  1.   Property Photographs     2.   Pro Forma Operating Budget     3.  
Preliminary Marketing Plan     4.   Investment Summary (including market,
property, location and jurisdiction information)     5.   Preliminary Site Plan*
    6.   Preliminary Development Budget (including-estimated pre-development
costs)*     7.   Estimated Construction Commencement and Completion Dates*    
8.   Projected Lease-up Schedule Summary*

 

*   For Potential Development Projects Only

ADDITIONAL REVIEW ITEMS
The Additional Review Items referenced in Section 2.2(a) shall include the
following items:

  1.   Market Analysis (including demographic supply/demand study, market
forecast and recent market developments).     2.   Required permits and
approvals or if any required permits and approvals are not in possession of
Campus Crest, then a summary of process to obtain such permits and approvals.*  
  3.   Executed Agreements relating to purchase of real property or otherwise
evidencing site control.     4.   Identity of prospective construction lender(s)
and any terms sheets or documentation with construction lender(s) in Campus
Crest’s possession (if no term sheets available, list of prospective
construction lender(s) and status of discussions therewith).*     5.   Contracts
with architect, civil engineer and general contractor, as available.*     6.  
Proposed Pre-Acquisition Due Diligence Budget (i.e., for Property acquisitions
only).     7.   Any items listed on Exhibit C of the Operating Agreement as a
Review Item or Exhibit E of the Operating Agreement as a Funding Condition that
are in Campus Crest’s possession.

 

*   For Potential Development Projects Only

A-1



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF MONTHLY FINANCIAL STATEMENTS
(Attached)
 

***   The Members acknowledge and agree that upon the written request of HSRE,
Campus Crest shall provide additional information including, but not limited to,
the following: (i) additional comments for month ending and year-to-date; and
(ii) a more detailed breakout of Other Income to include Admin Fees, Application
Fees, late charges, NSF check fees, parking income, resident chargebacks and
other.

I-1



--------------------------------------------------------------------------------



 



(LOGO) [g24906g2490601.gif]
Campus Crest at
Summary Income Statement

                                                                      Month
Ending   Year to Date     9/30/2008   9/30/2008                     Variance $
Fav   Variance % Fav*                   Variance $ Fav   Variance % Fav*    
Actual   Budget   (Unfav)   (Unfav)   Actual   Budget   (Unfav)   (Unfav)
Revenue
                                                               
Rental Income
                                                               
Other Income
                                                               
Bad Debt
                                                               
Total Revenue
                                                                         
 
                                                               
Expenses
                                                               
Payroll
                                                               
Marketing
                                                               
Office and Administration
                                                               
Communication
                                                               
Utilities
                                                               
Travel
                                                               
Repairs and Maintenance
                                                               
Landscaping*
                                                               
Turnover Expense*
                                                               
Taxes*
                                                               
Insurance*
                                                               
Management Fee
                                                               
Professional Fees
                                                               
Resident Life
                                                                         
 
                                                               
Expenses
(as a % of Revenue)
                                                                         
 
                                                               
Net Operating Income
(as a % of Revenue)
                                                                         
 
                                                               
Interest Expense
                                                                         
 
                                                               
Net Earnings Before Non-Operating Items
                                                               
 
                                                               
Non-Operating Items
                                                                         
 
                                                               
Funds from Operations
                                                               
 
                                                               
Depreciation and Amortization
                                                                         
 
                                                               
Net Income (Loss)
                                                                         

 

*   To be added to the current statement to meet requests by Harrison Street





--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF CONSTRUCTION STATUS REPORTS
(Attached)

J-1



--------------------------------------------------------------------------------



 



(FULL PAGE GIF) [g24906g2490603.gif]

APPLICATIONANDCERTIFICATIONFORPAYIWNT aiadocument 0702 pageiofapa.
:TO(Owner):PROJECT:TheGroveAPPLICATIONNO:Distributionto:StudentApartments__^OWNERPERIODFROM:ARCHITEC
TTO:CONTRACTORContractorCampusCrestConstruction,LLC2100RexfordRdARCHITECT’SCharlotte,NC28211PROJECTN
O:_____ FINAL
__CONTRACTDATE:CONTRACTOR’SAPPLICATIONFORPAYMENTApplicationismadeforPayment,asshownbelow,inconnectio
nwiththeContract.CHANGEORDERSUMMARYZZ^^ZUZZContinuationSheet,AIADocumentG703,isattached.Changeorders
approvedADDITIONSDEDUCTIONSinpreviousmonthsbyThepresentstatusoftheaccountforthisContractisasfollows:
OwnerTOTALJ[1ORIGINALCONTRACTSUMApprovedthisMonthNumberDateApproved2NetchangebyChangeOrders_$-_CONTR
ACTSUMTODATE_$-TOTALCOMPLETED&STOREDTODATE”~~(ColumnGonG703)TOTALS§-__§-5Retafnage5_%#REF!Netchangeb
yChangeOrders$-_ortotalinColumnIonG7036TOTALEARNEDLESSRETAINAGE#REF!TheundersignedContractortothebes
tofhisknowledge,informationandbelieftheWorkcoveredbythisApplicationfor7LESSPREVIOUSCERTIFICATESFORPA
YMENTPaymenthasbeencompletedinaccordancewiththeContractDocuments,matanamountsnaveoeenpaidtommror
vvofk
lorwnicnpreviousCertificatesforPaymentwereissuedandpaymentsreceived8CURRENTPAYMENTDUE#REFIfromtheOwn
er,andthatcurrentpaymentshownhereinisnowdue.CONTRACTOR:Stateof:Countyof:Subscribedandsworntobeforeme
dayof,2008By:Date:NotaryPublicMyCommissionexpires:ARCHITECT’SCERTIFICATEFORPAYMENTInaccordancewithth
eContractDocuments,basedonon-siteobser-AMOUNTCERTIFIED#REF!vationsandthedatacomprisingtheaboveapplic
ation,theArchitect(Attachexplanationifamountcertifieddiffersfromtheamountappliedfor.)certifiestotheO
wnerthattheWorkhasprogressedtothepointARCHITECT:indicated;thattothebestofhisknowledge,informationand
belief,thequalityoftheWorkisinaccordancewiththeContractDocu-By:Date:ments;andthattheContractorisenti
tledtopaymentoftheAMOUNTThisCertificateisnotnegotiable,theAMOUNTCERTIFIEDispayableonlytotheContracto
rCERTIFIED.namedherein.Issuance,paymentandacceptanceofpaymentarewithoutprejudicetoanyrightsottheOwne
rorContractorunderthisContractAIADOCUMENTG702-CONTINUATIONSHEET •
APRIL1978EDITION • AIA(R) • (C)1978THEAM
ERICANINSTITUTEOFARCHITECTS,1735NEWYORKAVE.,N.W.,WASHINGTON,D.C.2006

 



--------------------------------------------------------------------------------



 



(FULL PAGE GIF) [g24906g2490604.gif]

CONTINlONSHEETAIADOCUMENTG703PAG
E.2.0FJ.PAGESAIADocumentG702,APPLICATIONANDCERTIFICATIONFORPAYMENT,containingAPPLICATIONNUMBER:0Cont
ractor’ssignedCertificationisattached,APPLICATIONDATE:Intabulationbelow,amountsarestatedtothenearest
dollar.PERIODFROM:0-Jan-OQUseColumn!onContractswherevariableretainageforlineitemsmayapply.TO:0-Jan-O
QARCHITECTSPROJECTNO:0ABCD|E|FjG|HIITEMDESCRIPTIONOFWORKSCHEDULEDWORKCOMPLETEDT°
TAL
COMPLETEDRETAINAGENo.VALUE’IThisApplicationIANDSTOREDBALANCEPreviousIStoredMaterialsTODATE%TOFINISHA
pplicationsWorkinPlace(notinDorE)(D+E+F)G/CC-G12345a5b678910’11121314151617181920212223242526272829;
        .||-|-|-|-|-|O.QQ%|-|AIADOCUMENTG702’CONTINUATIONSHEET •
APRIL1978EDITION • AIA(R) • (C)1978THEAMERICANINS
TITUTEOFARCHITECTS,1735NEWYORKAVE.,N.W.,WASHINGTON,D.C.2006TROY

 



--------------------------------------------------------------------------------



 



(FULL PAGE GIF) [g24906g2490605.gif]

mKIIINVIUINonCCIAIAUUUUMENlCj/ltt/”..
^rw3C_,avrjtr*/Vjeo..^AlADocurm’02,APPLICATIONANDCERTIFICATIONFORPAYMENT,containingAPPLICATIONNUMBER
:0Contractor’ssiynedCertificationisattached.APPLICATIONDATE:Intabulationbelow,amountsarestatedtothen
earestdollar.PERIODFROM:0-Jan-OOUseColumnIonContractswherevariableretainageforlineitemsmayapply.TO:0
-Jan-OOARCHITECT’SPROJECTNO:0AjBICID|.E|F.|GjjH[IITEMDESCRIPTIONOFWORKSCHEDULEDWORKCOMPLETEDTOTALCOM
PLETEDRETAINAGENo.VALUEIThisApplication[ANDSTOREDBALANCEPrevious(StoredMaterialsTODATE%TOFINISHAppli
cationsWorkinPlace(notinDorE)(D+E+F)G/CC-G1234567891011121314151617181920212223242526272829303132333
4

 



--------------------------------------------------------------------------------



 



(FULL PAGE GIF) [g24906g2490606.gif]

111tauuiauunr—v,dinuuniacmsoiaicuiumencaicoiuuiiar.. —
^rcr\iwurr\\Jm.U-Jean-uwAIADOCUMF702 • CONTINUATIONSHEET • APRIL1978EDITION •
AIA(R) • (C)1978.”‘”.THEAMERIC
        ,...\ISTITUTEOFARCHITECTS,1735NEWYORKAVE.,N.W.,WASHINGTON,D.C.2th,..

 



--------------------------------------------------------------------------------



 



(FULL PAGE GIF) [g24906g2490607.gif]

Month[yDisbursementRequestiBorro
werCampusCrestatProject:TheGroveatProjectAddress:jprojectCBy/St:’(Draw*Draw#1JDale:10/25/2008^:’"~-~a"
""'g’c d-efgh i k
ILENDERIbudgetIREVISEDI1iFUNDSIEQUmTn.IiLINE-ITEMBUO6ETreallocatlonPROJECTTOTALLOANOISBATD1SBAT”..On
vtlDrawnBalancetoDESCRIPTIONtBUDGETEQUITYPROCEEDSCLOSINGCLOSiHG.ilBSBOOtlaDateComplete-AMPCOST:.Land
f-$-S-t$-i-RegionalPartnerFees^_«-^.—^-..;^_-Survey^- •
—RealEstateTaxa/lnsurance ::: -ClosingCosts-_^— •
_-._’olalLandCosts_$-$-ji-S$-i—HARDCOSTS:”~~^~~ConstructionContract :
S-^tt-?t-TotalConstrictionContractT’.’$’.$-$-~i-$-T“$.$-$.~FF&E’$-t • $t-»->-’t
• j it SUBTOTALHARDCOSTSi-’j,-$-t-t~-S~*"«-*tSOFTCOSTS:’~’,~AdvisoryFee_$-^»i •
$-t-%-AppraisalFee^^^^_;—Arc hitect-^_-_ : • ,,_iulldcr-sRIsK-.;’ •
^vlJEngineer-_^-.^-JevelopmenlFee • :         .;-3roundLease-: n _ t - r
-_^_nitiatOperallnaBudgst^^-^-^;*^QrpQrateMarhellngSupport^- rr
-^^™-jntfPlannerlLandscapeDesign^~^~^:™^—TrafficStudy- ; .;-_ r
jEDtflEhnicai/Enylronmenlal^;^;ymarketStudy; :
;-AccountingFsas&Comp.Dep’n,,.-.-_ • ii : F ^ • tS35!::: — Travel; :
;—oanOrigination : ^:—danClosingCosls2 : ;^ —
impactFees~~^^I^I^-*RegulatoryFees—:-LenderInspections^^^;^^^_^-«^ J _’. |
_-SUBTOTAL^QFTCOSTST”-’* • $-f • t-T”-$ • T-’*"~~|||t •
__~~~$—..ConstructionInterestIS-It-It-It-It-1$-5t-T
otalInterest.$-jtS.$$t-$-tt?._.TOTALSOFTaINTERESTCOST$S? •
$.$-J$-t-S;t-TOTALCOST$-U-I$-It-I*-I< -U-U-it • j-.. —
        ...TLess:InterestonCCCLoan^’’’^^’^V^’I^PBrft^iilllBlTotalDrawFundedit’-’,
i ‘i-’’’^?^:BK 8B|fflUMll«aEquityRequiredasindicatedbyWachoviaSpreadsheet
lojwfundedtodate: fApprovedBy; { _eouirv t odate: sawDate:
totalprojectcoststodme:
so.wEQUFTY»OFTOfALCOSTTOPAT£:HOfJfnDrawSheetExhJ.xlsLastRevised1t/flffiOOBPage1

 



--------------------------------------------------------------------------------



 



(FULL PAGE GIF) [g24906g2490608.gif]

TemplateExhibitBNov-1 0-0816:50TemplateExhibitBNov-10-0816:50KMWMMIR’’- • •
""^^Si^pplipgr^’’’"" • ;’’ • ;3^-?Q_“T^ij*’^H^j^^Kj^l • ^^^^^ffT:r : ::’:’— : ^
• ”;” • ’Ipl’:iM^lng;:tfgif.ie^ • • *£&’ • ,:Qai:KJQ’’ii r
-feQa.^iBi^a;H,^^jEtgMlrsci....; • .-.sat-e§^6y^o^-i^^i^HH : J^RCftl^ ; :PP (^ •
:pgai5^’ : • ;I^H«*i^i : BSiteWjiing;’2Ksa’:M:WE^16-09Mar-ia^SH^teUtMttef:^ •
-:^;,D%^Mt;ee|st- | SsillM^Sftll”,;28H< • • ^Msisifjpt • ^r-^OiHB.:.’.. :
:,jf|iiMli^. : ; ,,:’’.’^:..:;^3:M^t(R)|9 : .te^fSjjMl.lip^^ffiptfel^.: • v " :
‘^?a; iUv^_ i .^......^, ;v ,... v .ija-^ew^-ei’-iSIS^BS—‘.v^Mf^g;%rp% • • • ._
• .. • ’.. • |f^|flg||;|;; ;: v, :: .,.; • ; y ; U§|||||p/’: • ’IK’SHl^^^p^;~~ —
^ — — — JB^^ ; ”:-X“IHr: : ^tfhri^v,-;- ; -...^P.,S3^gaftJSsW •
.Jtlfe-^pii[»:’;.;,:^ia3^r...._ • ’-MT : .WiiMIK-(R)’$$$&&$._.:’.:..-..|K :;
‘:’^MII.’’" • ’ • • • "'- • ’-;:-’ • ;?Ba^—v” • :v^feSa|i|i^;^(J?-S^.,|K.’
‘l|Oifl5B5:-aea. : \ ; Od::Maf-iS-B9iJukt^c:H..2^tfhiti6 • sStfoa; :
Mar-iSip9Juf-2l^)SB’t2;yhst-iIn"' I2 * jnjt-a “77d0<fiyt4M7?MJuf-0^.&7ed’ •
oa’War-i’.e3S9:j.ui-tKs-o’a.IB • i2tjnit:;3 • -76d<5dMaivl!S :
09Ja!-07-09\m1-2Unit-4?W-<0M^p-WJuf-pS^ps;. 1Page1of1(TASKfilter:AllActivities
(c)PcimaveraSystems,Inc.____^ — . —
‘-I1Page1of1(TASKfilter:AllActivities(c)PcimaveraSystems,Inc.____^ — . — ‘-I

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF ACQUISITION BUDGET AND DEVELOPMENT BUDGET
(Attached)

K-1



--------------------------------------------------------------------------------



 



CAMPUS CREST
DEVELOPMENT BUDGET
Project Unit Mix

                                  Unit Count   Type   Beds   Sq. Ft.   Total SF
 
  2BRs     0       839       —  
 
  3BRs     0       1,180       —  
0
            0               0  
Total Buildings
    16                       0  

                  Total   Dollars SOURCES:   Dollars   Per Unit
Equity
    —     #DIV/0!
Debt
    —     #DIV/0!
 
           
Total
    —     #DIV/0!
 
     

                                                          Unit   Cost   Total  
Dollars     USES:   Units   of Meas.   Per Unit   Dollars   Per Unit DEVELOPMENT
 
Land Cost
          acres             —              
Land Closing Costs
                        —              
RDP Compensation
          ea             —              
Survey
          ea             —              
Real Estate Taxes/Insurance
          ea             —              
 
                                     
Total Land Costs
                        —              
 
                                       
Architect
          ea             —              
Civil Engineer
          ea             —              
Landscape Architect
          ea             —              
Traffic Study
          ea             —              
Geotechnical Report
          ea             —              
Environmental
          ea             —              
 
                                     
Total Design/Engineering Costs
                        —              
 
                                       
Loan Origination Fees
          ea             —              
Advisory Fees
          ea             —              
Appraisal Fees
          ea             —              
Market Study Fees
          ea             —              
Construction Interest
          ea             —              
Loan Closing Costs
          ea             —              
Lender Inspections
          Months             —              
 
                                     
Total Financing Costs
                        —              
 
                                       
Development Fee
          ea             —              
Legal Fees-Development
          ea             —              
Impact Fees
          unit             —              
Acccounting Fees & Comp. Dep’n
          ea             —              
Municipality Fees
          ea             —              
Builders Risk Insurance
          Months             —              
Travel
          Months             —              
 
                                     
Total Development Fees, Permits & Costs
                        —          

 



--------------------------------------------------------------------------------



 



CAMPUS CREST
DEVELOPMENT BUDGET
Project Unit Mix

                                  Unit Count   Type   Beds   Sq. Ft.   Total SF
 
  2BRs     0       839       —  
 
  3BRs     0       1,180       —  
0
            0               0  

                  INITIAL OPS BUDGET  
Corporate Marketing/Support
  ea     —      
Site Operations
  ea     —      
Site Marketing
  ea     —      
Model/Trailer
  ea     —      
Final Cleaning
  Is     —      
 
             
Total Marketing and Pre-opening
        —      
 
            CONSTRUCTION  
Payroll/Overhead
  Months     —      
Construction Management Fee
  ea     —      
Bond Premiums
  ea     —      
Permits/Licensing
  Buildings     —      
Surveying/Engineer
  ea     —      
Plans/Blueprints
  ea     —      
Testing/Geotech
  ea     —      
Travel
  Months     —      
Sales Tax
  tbd     —      
Gross Receipts Tax
  tbd     —      
 
             
Total Construction Fees & Cost
        —      
 
               
Small Tools
  Months     —      
Temp. Water-Consumption
  Months     —      
Temp. Power-Consumption
  Months     —      
Temp. Toilets
  Months     —      
Temp. Telephones
  Months     —      
Safety
  Months     —      
Field Office
  Months     —      
FieldOffice Supplies
  Months     —      
Equipment Rental
  Months     —      
Gas & Oil
  Months     —      
General Labor
  Months     —      
Waste Removal
  Months     —      
Postage
  Months     —      
Final Cleaning
  ea     —      
 
             
Total Job-General Conditions Cost
        —      
 
            SITEWORK  
 
               
Sediment & Erosion
  Is     —      
Construction Entrances
  Is     —      
Temp Access Roadways (Stone)
  Is     —      
Dewatering
  Is     —      
Temp. Water-Installation
  Is     —      
Temp Facility Ground Lease
  Is     —      
 
             
Temporary Facilities
        —      
 
               
Clear & Grub
  Is     —      
Grading
  acres     —      
Cut & Fills
  acres     —      
Retaining Walls
  Is     —      
 
             
Grading, Walls, Fill, Cut Total
        —  

 



--------------------------------------------------------------------------------



 



CAMPUS CREST
DEVELOPMENT BUDGET
Project Unit Mix

                                  Unit Count   Type   Beds   Sq. Ft.   Total SF
 
  2BRs     0       839       —  
 
  3BRs     0       1,180       —  
0
            0               0  

             
Water Service
  Is     —  
Sanitatry Sewer Service
  Is     —  
Storm Water
  Is     —  
 
         
Utilities — Wet
        —    
Video
  Is     —  
Internet
  Is     —  
Landline Phone
  Is     —  
 
         
Utilities — Structured Wiring
        —  
 
           
Water Service
  If     —  
Sewer Service
  If     —  
Water Service Pump Station
  Is     —  
 
         
Off-Site Improvements
        —  
 
           
Asphaltic Paving, Striping & Signage
  sf     —    
Curb
  If     —  
Sidewalks
  sf     —  
 
         
Site Concrete
        —  
 
           
Landscape
  Is     —  
Irrigation
  Is     —  
Fencing — Chain Link
  sf     —  
Fencing — Decorative
  sf     —  
Entrance Gates
  ea     —  
Card Reader Access
  Is     —  
 
         
Landscape, Fencing, Irrigation
        —  
 
           
Entry/Sign Monument
  Is     —  
B-Ball Court
  Is     —  
V-Ball Court
  Is     —  
Barbeque Grill w/lron
  Is     —  
Fire Pit Area
  Is     —  
Pool
  Is     —  
Skimmer
  Is     —  
Kool Deck
  Is     —  
Blue Bottom
  Is     —  
Large Size
  Is     —  
Compactor — SOG
  Is     —  
Compactor — Enclosure
  Is     —  
Compactor — Gate
  Is     —  
 
         
Site Amenities
        —    
Site Contingency
  Is     —  
 
         
 
           
Total Sitework Cost
        —  

 



--------------------------------------------------------------------------------



 



CAMPUS CREST
DEVELOPMENT BUDGET
Project Unit Mix

                                  Unit Count   Type   Beds   Sq. Ft.   Total SF
 
  2BRs     0       839       —  
 
  3BRs     0       1,180       —  
0
            0               0  

                     
VERTICAL IMPROVEMENTS
                   
 
                   
Concrete
                   
Masonry
                   
Metals
                   
Wood & Plastics
                   
Thermal/Moisture Protection
                   
Doors & Windows
                   
Finishes
                   
Specialties
                   
Mechanical
                   
Electrical
                   
Apartment Appliances
  units     —          
 
                 
Residence Buildings
        —          
 
                   
Clubhouse
                   
 
                   
Pavilion
  ea     —          
 
                   
Building Contingency
  ea     —          
 
                 
 
                   
Total Vertical Improvements
        —            
FF&E
                   
Apartment Furniture
        —          
Apartment Upholstry
        —          
Apartment Mattress & Frames
        —          
Apartment FF&E Shipping, Storage, Installation
        —          
Clubhouse Furniture
        —          
Clubhouse Amenities
        —          
Clubhouse Fixtures
        —          
Clubhouse Equipment
                   
 
                   
Total FF&E
        —          
 
                 
 
              Per Unit

Total Project Costs
        —     #DIV/0!

 
                 

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF COMPLETION AND COST OVERRUN GUARANTY
(Attached)

L-1



--------------------------------------------------------------------------------



 



COMPLETION AND COST OVERRUN GUARANTY
     THIS COMPLETION AND COST OVERRUN GUARANTY (this “Guaranty”) is made this
                     day of                     , 201                    , by
CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (the “Guarantor”), for the benefit of [CAMPUS CREST AT
                    , LLC/LP], a Delaware limited [liability
company/partnership] (“Owner”):
RECITALS:
     A. Owner is wholly-owned by HSRE-CAMPUS CREST I, LLC, a Delaware limited
liability company (the “Company”) that is a joint venture between HSRE-CAMPUS
CREST IA, LLC, a Delaware limited liability company (“HSRE Member”) and CAMPUS
CREST VENTURES III, LLC, a Delaware limited liability company (“Developer
Member”). HSRE Member and Developer Member have entered into that certain
Amended and Restated Operating Agreement of the Company, dated as of October
                    , 2010 (as the same may from time to time be amended
hereafter, the “Operating Agreement”), confirming the formation of the Company
for purposes of developing, maintaining, owning, leasing and selling various
student housing projects, including a student housing project commonly known as
                    , which is to be acquired, developed and operated by Owner
(the “Project”);
     B. The Owner has engaged an affiliate of Developer Member, Campus Crest
Development, Inc., a Delaware corporation (“Developer”), to be responsible for
overseeing the design, scheduling, permitting, construction and marketing (for
sale and lease) of the Project (the “Development”) pursuant to and as
contemplated by a Development Agreement dated of even date herewith (the
“Development Agreement”), in accordance with the Plans and Specifications (as
defined in the Development Agreement), the Development Budget (as defined in the
Development Agreement), the Project Development Schedule (as defined in the
Development Agreement), the Construction Contract (as defined in the Development
Agreement), and all requirements of Construction Lender (as defined in the
Development Agreement);
     C. As an affiliate of Developer and Developer Member, Guarantor will derive
material benefit from the Operating Agreement, the Development Agreement and the
completion of the Development; and
     D. As a condition to HSRE Member’s obligation to make capital contributions
to the Company in connection with the Development, HSRE Member has caused Owner
to require that Guarantor guarantee to Owner the completion of the Development
and the payment of Cost Overruns (as defined in the Development Agreement) on
the terms set forth below.
AGREEMENT:
     For valuable consideration, whose receipt and sufficiency are acknowledged,
and in consideration of the matters described in the foregoing Recitals, which
Recitals are incorporated herein and made a part hereof, Guarantor agrees as
follows:

 



--------------------------------------------------------------------------------



 



     1. Guaranty. Guarantor absolutely, unconditionally and irrevocably
guarantees to Owner the following (the “Guaranteed Obligations”):

  (a)   the completion of the Development substantially in accordance with the
Operating Agreement, the Development Agreement, the Plans and Specifications,
the Development Budget, the Project Development Schedule, the Construction
Contract, and all requirements of Construction Lender, free and clear of all
liens, except for those that Developer is permitted to contest pursuant to the
terms of the Development Agreement;     (b)   the payment of any Cost Overruns
in accordance with the terms of the Development Agreement, such payment to be
made to the Owner or directly to the third party entitled thereto or as directed
by the Construction Lender; and     (c)   the payment of all Enforcement Costs
(as defined below).

Guarantor agrees and acknowledges that the guaranty of the payment of all Cost
Overruns under subsection (b) above shall not be construed to limit the guaranty
of completion under subsection (a) above.
     2. Waiver of Defenses. Guarantor agrees that the obligations, covenants and
agreements of Guarantor under this Guaranty shall not be affected or impaired by
any act of Owner, or any event or condition except full performance of the
Guaranteed Obligations. Guarantor agrees that, without full performance of the
Guaranteed Obligations, the liability of Guarantor hereunder shall not be
discharged, and Guarantor waives any defense based on (a) lack of authority or
bankruptcy or insolvency of the Company, Owner, Developer, Developer Member, or
any other person or entity; (b) any failure of the HSRE Member, the Company or
the Owner to commence action against the Developer, the Developer Member or any
other person or entity, or to file or enforce a claim against the estate (either
in administration, bankruptcy, or any other proceeding) of the Developer,
Developer Member or any other person or entity; (c) any failure of the HSRE
Member, the Company or the Owner to give notice of the existence, creation, or
incurring of any new or additional obligations or indebtedness or of any action
or non-action on the part of any other person or entity in connection with the
obligations of Developer under the Development Agreement and/or Developer Member
under the Operating Agreement; (d) [Intentionally Omitted]; (e) any failure on
the part of the HSRE Member, the Company or the Owner to ascertain the extent or
nature of the liability of any person or entity liable for the obligations of
Developer under the Development Agreement or Developer Member under the
Operating Agreement, or any failure on the part of the Company or the Owner to
disclose to Guarantor any material facts affecting the obligations of Developer
under the Development Agreement or Developer Member under the Operating
Agreement; (f) any lack of acceptance or notice of acceptance of this Guaranty
by the Owner; (g) any lack of presentment, demand, protest, or notice of demand,
protest, nonpayment or nonperformance with respect to the obligations of
Developer under the Development Agreement and Developer Member under the
Operating Agreement (other than as expressly set forth herein or therein);
(h) any lack of due diligence by the Company or the Owner in obtaining
reimbursement from any person or entity

2



--------------------------------------------------------------------------------



 



now or hereafter liable for the obligations of Developer under the Development
Agreement or Developer Member under the Operating Agreement; (i) any deficiency
in the ability of the Company or the Owner to collect from any persons or
entities now or hereafter liable for the obligations of Developer under the
Development Agreement and Developer Member under the Operating Agreement;
(j) the renewal or extension of time for the payment or performance of the
Guaranteed Obligations or any other agreement relating to the Guaranteed
Obligations, whether made with or without the knowledge or consent of Guarantor;
(k) any transfer, waiver, compromise, settlement, modification, surrender or
release of the provisions of the Development Agreement, the Construction
Contract, the Operating Agreement or the requirements of Construction Lender;
(l) the existence of any defenses to enforcement of the provisions of the
Development Agreement, the Construction Contract, the Operating Agreement or the
requirements of Construction Lender other than mandatory counter-claims; (m) the
existence of any set-off, claim, reduction or diminution of the Guaranteed
Obligations, or any defense of any kind or nature, which Guarantor may have
against Developer, Developer Member, the Owner or the Company or which any party
has against Owner; (n) the addition of any and all other endorsers, guarantors,
obligors and other persons liable for the payment and performance of the
Guaranteed Obligations and the acceptance of any and all other security for the
payment and performance of the Guaranteed Obligations; or (o) any increase or
other change in the scope or extent of the Guaranteed Obligations (other than
Owner-Initiated Change Orders, as defined in the Development Agreement, or other
costs for which Owner is responsible pursuant to the terms of the Development
Agreement); all whether or not Guarantor shall have had notice or knowledge or
any act or omission referred to in the foregoing clauses (a) through (o) of this
Paragraph. Guarantor intends that Guarantor shall remain liable hereunder as a
principal until all Guaranteed Obligations shall have been satisfied in full,
notwithstanding any fact, act, event or occurrence which might otherwise operate
as a legal or equitable discharge of a surety or guarantor.
     3. Unconditional Liability. This is a guaranty of payment and performance
and not a guaranty of collection. The liability of Guarantor under this Guaranty
shall be direct and immediate and not conditional or contingent on the pursuit
of any remedies against Developer, Developer Member, the Company, the Owner or
any other person or entity. Guarantor waives any right to require that an action
be brought against Developer, Developer Member, the Company, the Owner or any
other person or entity or to require that resort be had to any collateral. Upon
a default in payment or performance of any of the Guaranteed Obligations, Owner
may enforce its rights, powers and remedies under the Development Agreement or
hereunder, in any order, without demand or notice of any kind (except notice and
cure periods as may be required by the Operating Agreement or the Development
Agreement), and without exercising any rights or remedies against Developer,
Developer Member, the Company or any other person or entity, and all such
rights, powers and remedies available to the Owner shall be nonexclusive and
cumulative of all other available rights, powers and remedies. If any of the
Guaranteed Obligations are partially paid or partially performed, for whatever
reason, this Guaranty shall remain in full effect, and Guarantor shall remain
liable for the entire remaining unpaid or unperformed Guaranteed Obligations.
Guarantor waives and releases any right of subrogation against the Developer,
Developer Member, the Company, the Owner or any other person or entity until
such time as the Guaranteed Obligations are paid in full, and waives any rights
to enforce any remedy which the Owner may have against the Developer, Developer

3



--------------------------------------------------------------------------------



 



Member, the Company or any other person or entity until such time as the
Guaranteed Obligations are paid in full.
     4. Waiver of Exemptions. Guarantor waives, to the fullest extent permitted
by law, all rights to the benefits of any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, and exemption
now or hereafter provided by any applicable law.
     5. Enforcement Costs. If: (i) this Guaranty is placed in the hands of one
or more attorneys for collection or is collected through any legal proceeding;
(ii) one or more attorneys is retained to represent Owner in any bankruptcy,
reorganization, receivership, or other proceedings affecting creditors’ rights
and involving a claim under this Guaranty, or (iii) one or more attorneys is
retained to represent Owner in any other proceedings whatsoever in connection
with the possible enforcement of this Guaranty, then Guarantor shall pay to
Owner upon demand all reasonable attorneys’ fees, costs and expenses, including,
without limitation, court costs, filing fees, and all other costs and expenses
incurred in connection therewith (all of which are referred to herein as
“Enforcement Costs”), in addition to all other amounts due hereunder.
     6. Intentionally Deleted.
     7. Modification of Guaranty. This Guaranty may not be changed orally and no
obligation of Guarantor can be released or waived by the Owner except by a
writing signed by the Owner. This Guaranty shall be irrevocable by Guarantor
until all Guaranteed Obligations have been completely satisfied. This Guaranty
shall be reinstated if any payment received by the Company or the Owner from
Developer or Guarantor is returned or rescinded due to any law relating to
bankruptcy, insolvency or other relief of debtors or for any other reason.
     8. Successors and Assigns. The provisions of this Guaranty shall be binding
on Guarantor and its successors and assigns and shall inure to the benefit of
the Owner and its successors and assigns.
     9. Governing Law; Jurisdiction. This Guaranty and the obligations arising
hereunder shall be governed by, and construed in accordance with, the laws of
the State of North Carolina and any applicable law of the United States of
America. To the fullest extent permitted by law, Guarantor hereby
unconditionally and irrevocably waives any claim to assert that the law of any
other jurisdiction governs this Guaranty.
     The parties agree to submit to the jurisdiction of the State of North
Carolina and United States District Court for the Western District of North
Carolina. The parties further agree that venue shall lie in the state courts of
Mecklenburg County, North Carolina and the United States District Court for the
Western District of North Carolina (Charlotte Division).
     10. Notices. Any notices, requests or other communications required or
permitted to be given hereunder must be in writing and shall be delivered by
reputable overnight courier (including Federal Express and UPS) or mailed by
United States registered or certified mail, return receipt requested, postage
prepaid and addressed to each party at its address as set forth below. Any such
notice, request or other communication shall be considered given on (a) the

4



--------------------------------------------------------------------------------



 



date of receipt, if sent by registered or certified U.S. mail, postage prepaid,
or (b) one (1) business day after having been sent by a nationally recognized
overnight courier service. By giving at least ten days’ prior written notice
thereof, any party may from time to time and at any time change its mailing
address hereunder. Any notice, request, or other communication required or
permitted to be given by any party hereunder may be given by such party’s
counsel.

         
 
  Address of Guarantor:   c/o Campus Crest Communities, Inc.
2100 Rexford Rd, 4th Floor
Charlotte, NC 28211
Attention: Chief Financial Officer
 
       
 
  With copy to:   Bradley Arant Boult Cummings LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, AL 35203
Attention: Dawn Helms Sharff
 
       
 
  Address of Owner:   c/o Harrison Street Real Estate Capital, LLC
71 S. Wacker Drive
Suite 3571
Chicago, IL 60606
Attention: Stephen Gordon

     11. Entire Agreement. This Guaranty supersedes all prior discussions and
agreements among the parties with respect to the subject matter hereof and
contains, together with the Operating Agreement and the Development Agreement,
the entire understanding among the parties with respect to the subject matter
hereof.
     12. Descriptive Headings. Headings and other similar references are for the
purpose of facilitating reference to this Guaranty and do not supplement, limit
or otherwise vary the text of this Guaranty.
     13. References. References to Sections shall be deemed to refer to the
appropriate Sections of this Guaranty. Unless otherwise specified in this
Guaranty, the terms “herein,” “hereof,” “hereunder” and other terms of like or
similar import, shall be deemed to refer to this Guaranty as a whole, and not to
any particular Section hereof. The term “including” shall mean including,
without limitation.
     14. Individual Enforcement. Owner shall be entitled to enforce this
Guaranty and to take any action with respect hereto without any requirement to
join any party (other than Guarantor) in any such enforcement or other action.
     15. Time of Essence. Time is of the essence with respect to payment and
performance of the Guaranteed Obligations.

5



--------------------------------------------------------------------------------



 



     16. Arbitration. If any dispute, controversy or claim arises between the
parties hereto or their respective Affiliates (as defined in the Operating
Agreement) with respect to whether either party is in breach or default of its
respective obligations hereunder, then the dispute shall be settled pursuant to
arbitration provisions set forth in Section 13.3 of the Operating Agreement.

6



--------------------------------------------------------------------------------



 



Executed as of the date first written above.

                          CAMPUS CREST COMMUNITIES
OPERATING PARTNERSHIP, LP    
 
                        By:   Campus Crest Communities GP, LLC,             Its
General Partner    
 
                            By:   Campus Crest Communities, Inc.
Its Sole Member    
 
                   
 
          By:        
 
          Name:  
 
Donald L. Bobbitt, Jr.    
 
          Title:   Chief Financial Officer    





--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF ADDITIONAL PROJECT SCHEDULE
     The undersigned member of HSRE-Campus Crest I, LLC, a Delaware limited
liability company, by their execution of this Additional Project Schedule,
acknowledge the matter set forth below for the purposes of confirming each
member’s Capital Account balance and agree that such terms are hereby
incorporated by reference into that certain Operating Agreement of HSRE-Campus
Crest I, LLC, as if fully set forth therein.

         
Project:
       
 
       
 
       
 
 
 
   
 
       
 
 
 
   
 
       
Acquiring Entity:
       
 
       
 
       
Capital Contributions:
       

                      Contribution for     Total Capital   Member  
                     Project     Account Balance  
HSRE:
  $                          $                       
 
               
Campus Crest:
  $                          $                       

[Signature Page to Follow]

M-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Additional
Project Schedule as of this ____ day of _____, 20___.



                  Campus Crest:    
 
                CAMPUS CREST VENTURES, III, LLC, a
Delaware limited liability company    
 
                    By:   Campus Crest Properties, LLC,
a North Carolina limited liability
company, its Manager
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Its:        
 
               

                      HSRE:    
 
                    HSRE-CAMPUS CREST IA, LLC, a Delaware limited liability
company    
 
                        By:   HSREP II Holding, LLC, a Delaware limited
liability company, its sole member
 
                            By:   HSRE REIT II, a Maryland investment trust, a
member
 
                   
 
          By:        
 
                   
 
          Name:   Stephen Gordon    
 
          Its:   Trustee    



Signature Page to Additional Project Schedule

M-2



--------------------------------------------------------------------------------



 



EXHIBIT N
FORM OF SERVICES AGREEMENT
(To Be Attached)

N-1



--------------------------------------------------------------------------------



 



EXHIBIT O
FORM OF CONSTRUCTION AGREEMENT
(To Be Attached)

O-1



--------------------------------------------------------------------------------



 



SCHEDULE 1
SCHEDULE OF POOL ONE PROJECTS
1. San Angelo Property. Angelo State University. San Angelo, Texas.
2. Moscow Property. University of Idaho. Moscow, Idaho.
3. Huntsville Property . Sam Houston State University. Huntsville, Texas.
4. Conway Property. Central Arkansas University. Conway, Arkansas.
5. Lawrence Property. University of Kansas. Lawrence, Kansas.
6. Georgia Southern Property. Georgia Southern University. Statesboro, Georgia.

S-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
SCHEDULE OF HSRE CAPITAL CONTRIBUTIONS

                              HSRE     HSRE             Capital     Capital    
HSRE       Contribution     Contribution     Capital       (effective date -    
(effective date -     Contribution   Property   1/1/09)     3/26/10)     Total  
Conway
  $ 4,037,918     $ 0     $ 4,037,918  
Statesboro
  $ 6,453,070     $ 0     $ 6,453,070  
Huntsville
  $ 7,191,000     $ 0     $ 7,191,000  
Moscow
  $ 4,315,232     $ 332,820     $ 4,648,052  
San Angelo
  $ 3,664,822     $ 332,820     $ 3,997,642  
Lawrence
  $ 3,998,030     $ 332,820     $ 4,330,850  
 
                       
 
                 
Total
  $ 29,660,072     $ 998,460     $ 30,658,532  
 
                 

SCHEDULE OF DISTRIBUTIONS TO HSRE

              Distribution to       HSRE   Property   (10/19/10)  
Conway
  $ 852,191  
Statesboro
  $ 1,829,735  
Huntsville
  $ 2,293,286  
Moscow
  $ 1,783,515  
San Angelo
  $ 1,446,810  
Lawrence
  $ 1,583,610  
 
       
 
     
Total
  $ 9,789,147  
 
     

S-2